EXHIBIT 10.1

 
 


 
MULTICURRENCY
 
REVOLVING CREDIT
 
AND
 
TERM LOAN AGREEMENT
 


 
dated as of July 20, 2007
 
by and among
 


 
LOJACK CORPORATION,
 
and the other Borrowers and Guarantors Party Hereto
 


 
CITIZENS BANK OF MASSACHUSETTS
 
as a Lender, Administrative Agent, Lead Arranger
 
and Issuing Bank
 


 
ROYAL BANK OF CANADA
 
as the Canadian Lender
 


 
and
 


 
THE LENDING INSTITUTIONS PARTY HERETO
 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

§ 1.
DEFINITIONS AND RULES OF INTERPRETATION.
1
§ 1.1
Definitions.
1
§ 1.2
Rules of Interpretation.
22
§ 1.3
Exchange Rates; Currency.
22
§ 1.4
Additional Alternative Currencies.
23
§ 1.5
Change of Currency.
23
§ 2.
THE MULTICURRENCY REVOLVING CREDIT FACILITY.
24
§ 2.1
The Revolving Credit Facility.
24
§ 2.1.1
Commitment to Lend Revolving Credit.
24
§ 2.1.2
Termination or Reduction of Revolving Credit Commitment.
25
§ 2.1.3
The Revolving Credit Notes.
25
§ 2.1.4
Requests for Revolving Credit Loans.
25
§ 2.1.5
Funds for Revolving Credit Loans.
26
§ 2.1.6
Maturity of the Revolving Credit Loans.
27
§ 2.1.7
Mandatory Repayments of the Revolving Credit Loans.
27
§ 2.1.8
Increase in Revolving Credit Commitment.
27
§ 2.1.9
Designation of Foreign Borrowers.
28
§ 2.2
Letters of Credit.
28
§ 2.2.1
Letters of Credit Commitment.
28
§ 2.2.2
Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters
of Credit.
30
§ 2.2.3
Drawings and Reimbursements of Letters of Credit; Funding and Repayment of
Participations.
31
§ 2.2.4
Letters of Credit Obligations Absolute.
32
§ 2.2.5
Role of Issuing Bank with Letters of Credit.
33
§ 2.2.6
Cash Collateral for Letters of Credit.
34
§ 2.2.7
Applicability of ISP98 and UCP to Letters of Credit.
34
§ 2.2.8
Letter of Credit Fees.
34
§ 2.2.9
Documentary and Processing Charges Payable to Issuing Bank for Letters of
Credit.
34
§ 2.2.10
Conflict with Letter of Credit Application.
35
§ 2.3
Swing Line Facility.
35
§ 3.
THE CANADIAN CREDIT FACILITY.
35
§ 3.1
Definitions; Schedules.
35


--------------------------------------------------------------------------------





§ 3.2
The Canadian Credit Facility.
36
§ 3.3
[Reserved]
36
§ 3.4
Availability; Repayment.
36
§ 3.5
Interest Rates and Fees.
36
§ 3.6
Evidence of Indebtedness.
38
§ 3.7
General Account.
38
§ 3.8
Exchange Rate Fluctuations
39
§ 3.9
Indemnity
39
§ 4.
THE TERM LOAN.
39
§ 4.1
The Term Loan; Commitment to Lend Term Loan.
39
§ 4.2
The Term Notes.
40
§ 4.3
Maturity of the Term Loan.
40
§ 4.4
[Reserved.]
40
§ 4.5
Interest on Term Loan.
40
§ 4.6
5/25 Savings Clause.
40
§ 5.
PROVISIONS RELATING TO ALL LOANS.
41
§ 5.1
Interest on Loans.
41
§ 5.2
Election of Interest Rate; Notice of Election; Interest Periods; Minimum
Amounts.
41
§ 5.3
Optional Prepayments or Repayments of the Loans.
42
§ 5.4
Fees.
42
§ 5.5
Payments.
43
§ 5.6
Computations.
43
§ 5.7
Interest on Overdue Amounts; Default Rate.
44
§ 5.8
Interest Limitation.
44
§ 5.9
Funding Losses.
44
§ 5.10
Illegality.
45
§ 5.11
Inability to Determine Eurodollar Rate or CDOR Rate.
45
§ 5.12
Increased Costs.
46
§ 5.13
Taxes.
47
§ 5.14
Mitigation Obligations; Replacement of Lenders.
49
§ 6.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.
50
§ 6.1
Conditions to All Credit Extensions.
50
§ 6.2
Conditions to Initial Credit Extension.
50


-3-

--------------------------------------------------------------------------------





§ 7.
REPRESENTATIONS AND WARRANTIES
51
§ 7.1
Organization and Qualification.
51
§ 7.2
Subsidiaries.
52
§ 7.3
Authority and Validity of Obligations.
52
§ 7.4
Use of Proceeds; Margin Stock.
52
§ 7.5
Financial Reports.
53
§ 7.6
No Material Adverse Change.
53
§ 7.7
Full Disclosure.
53
§ 7.8
Trademarks, Franchises, and Licenses.
53
§ 7.9
Governmental Authority and Licensing.
54
§ 7.10
Good Title.
54
§ 7.11
Litigation and Other Controversies.
54
§ 7.12
Taxes.
54
§ 7.13
Approvals.
54
§ 7.14
Affiliate Transactions.
55
§ 7.15
Investment Company; Public Utility Holding Company.
55
§ 7.16
ERISA.
55
§ 7.17
Compliance with Laws.
55
§ 7.18
Other Agreements.
55
§ 7.19
No Default.
55
§ 8.
AFFIRMATIVE COVENANTS.
56
§ 8.1
Maintenance of Business.
56
§ 8.2
Maintenance of Properties.
56
§ 8.3
Taxes and Assessments.
56
§ 8.4
Insurance.
56
§ 8.5
Financial Reports.
56
§ 8.6
Inspection.
57
§ 8.7
ERISA.
58
§ 8.8
Compliance with Laws.
58
§ 8.9
Formation of Subsidiaries.
58
§ 8.10
Use of Proceeds.
59
§ 8.11
Insolvency Applications.
59
§ 9.
NEGATIVE COVENANTS.
59
§ 9.1
Borrowings and Guaranties.
59


-4-

--------------------------------------------------------------------------------





§ 9.2
Liens.
60
§ 9.3
Investments.
61
§ 9.4
Mergers, Consolidations and Sales and Acquisitions.
62
§ 9.5
[Reserved].
62
§ 9.6
Burdensome Contracts With Affiliates.
62
§ 9.7
No Changes in Fiscal Year.
62
§ 9.8
Change in the Nature of Business.
63
§ 9.9
No Restrictions.
63
§ 9.10
No Stock Repurchase.
63
§ 10.
FINANCIAL COVENANTS.
63
§ 10.1
Fixed Charge Coverage Ratio.
63
§ 10.2
Funded Debt to EBITDA Ratio.
63
§ 10.3
Capital Expenditures.
64
§ 11.
GUARANTIES; PLEDGE OF CERTAIN STOCK.
64
§ 11.1
Guaranties.
64
§ 11.2
Pledge of Stock of LoJack Equipment Ireland Limited
65
§ 11.3
Further Assurances
66
§ 12.
EVENTS OF DEFAULT; ACCELERATION.
66
§ 12.1
Events of Default and Acceleration.
66
§ 12.2
Remedies Upon Event of Default.
68
§ 12.3
Judgment Currency.
68
§ 12.4
Distribution of Collateral Proceeds.
69
§ 13.
ADMINISTRATIVE AGENT.
69
§ 13.1
Appointment and Authority.
69
§ 13.2
Rights as Lender.
69
§ 13.3
Exculpatory Provisions.
70
§ 13.4
Reliance by Administrative Agent.
70
§ 13.5
Delegation of Duties.
71
§ 13.6
Resignation of Administrative Agent.
71
§ 13.7
Non-Reliance on Administrative Agent and the Other Lenders.
72
§ 13.8
No Other Duties, etc.
72
§ 13.9
Payments to Administrative Agent
72
§ 14.
MISCELLANEOUS.
72


-5-

--------------------------------------------------------------------------------





§ 14.1
Setoff Rights.
72
§ 14.2
Attorney Costs; Expenses.
73
§ 14.3
Indemnification.
73
§ 14.4
Representations and Warranties.
74
§ 14.5
Payments; Set Aside.
74
§ 14.6
Successors and Assigns; Participations.
74
§ 14.7
Notices and Other Communications; Facsimile Copies.
77
§ 14.8
Cumulative Remedies; Captions; Counterparts.
78
§ 14.9
USA Patriot Act Notice.
78
§ 14.10
Entire Agreement; Etc.
78
§ 14.11
Consents; Amendments; Waivers; Etc.
79
§ 14.12
Concerning Joint and Several Liability.
79
§ 14.13
Governing Law.
82
§ 14.14
Waiver of Jury Trial.
83
§ 14.15
Severability.
83
     




-6-

--------------------------------------------------------------------------------



EXHIBITS


EXHIBIT A
Form of Assumption and Assignment
EXHIBIT B
Form of Revolving Credit Loan Request
EXHIBIT C
Form of Canadian Revolving Credit Loan Request
EXHIBIT D
Form of Swing Line Loan Request
EXHIBIT E
Form of Compliance Certificate
EXHIBIT F
Form of Instrument of Accession
EXHIBIT G
Form of Joinder Agreement





SCHEDULES


SCHEDULE 1
Subsidiaries and Affiliates
SCHEDULE 2
Lenders; Commitments; Applicable Percentages
SCHEDULE 3
Lending Offices
SCHEDULE 3.1-A
Additional Definitions for Canadian Credit Facility
SCHEDULE 3.1-B
Borrowing Conditions Under Canadian Credit Facility
SCHEDULE 4
Mandatory Cost
SCHEDULE 7.2
Subsidiaries; Capitalization
SCHEDULE 9.1
Indebtedness
SCHEDULE 9.2
Liens
SCHEDULE 14.7
Addresses for Notices



 


--------------------------------------------------------------------------------



MULTICURRENCY REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
This MULTICURRENCY REVOLVING CREDIT AND TERM LOAN AGREEMENT is made as of the
20th day of July 2007 (the “Credit Agreement” or this “Agreement”), by and among
LOJACK CORPORATION, a corporation organized under the laws of the Commonwealth
of Massachusetts (“LoJack”), the Canadian Borrowers and Foreign Borrowers listed
on Schedule 1 attached hereto (collectively with LoJack, and together with the
other Persons that from time to time become Borrowers pursuant to the provisions
hereof, the “Borrowers”), the U.S. Guarantors and Canadian Guarantors listed on
Schedule 1 attached hereto (collectively with the other Persons that from time
to time become U.S. Guarantors or Canadian Guarantors pursuant to the provisions
hereof, the “Guarantors”), the Lenders (as hereinafter defined), CITIZENS BANK
OF MASSACHUSETTS, a Massachusetts banking corporation, as Administrative Agent
for itself and each of the other Lenders from time to time party to this
Agreement, Lead Arranger and Issuing Bank, and ROYAL BANK OF CANADA, a Canadian
chartered bank, as the Canadian Lender.
 
§ 1.  DEFINITIONS AND RULES OF INTERPRETATION.
 
§ 1.1  Definitions.
 
Schedule 3.1-A contains definitions of capitalized terms used in §3 and not
otherwise defined in this Credit Agreement.  The following terms shall have the
meanings set forth in this §1 or elsewhere in the provisions of this Credit
Agreement referred to below:
 
5/25 Compliant Term Loan.  Means Indebtedness, the interest of which is not
subject to Part XIII tax pursuant to subparagraph 212(b)(vii) of the Income Tax
Act (Canada).
 
Acceding Lender.   Has the meaning set forth in § 2.1.8(c).
 
Accountants.  Has the meaning set forth in §8.4(a).
 
Acquired EBITDA. Means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrowers and their
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Acquired Entity or Business.
 
Acquired Entity or Business.  Any Person, property, business or asset acquired
by the Borrowers or any Subsidiary during such period in connection with any
Permitted Acquisition (but not the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired).
 
Additional Pledge Agreement.  Has the meaning set forth in § 11.2(b).
 
Additional Pledged Equity.  Has the meaning set forth in § 11.2(b).
 
Additional Pledged Foreign Subsidiary.  Has the meaning set forth in § 11.2(b).
 
Adjustment Date.  The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
§8.5(h).
 
Adjusted Eurodollar Rate.  Means, relative to any Eurodollar Rate Loan to be
made, continued or maintained as, or converted into, a Eurodollar Rate Loan for
any Interest Period, a rate per annum
 

-1-

--------------------------------------------------------------------------------



(rounded upwards if necessary, to the 1/16 of 1%) equal to the sum of (a) (i)
the Eurodollar Rate for such Interest Period divided by (y) a percentage equal
to one hundred percent (100%) minus the Eurodollar Reserve Percentage, plus (b)
in the case of Loans by a Lender from its office or branch in the United Kingdom
(except for Loans to any U.S. Borrowers denominated in Dollars), the Mandatory
Cost.
 
Administrative Agent.  Means Citizens Bank of Massachusetts in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
Affiliate. Means with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Without limiting the
generality of the foregoing, a Person shall be deemed to be an Affiliate if such
other Person possesses, directly or indirectly, power to vote ten (10%) percent
or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
 
Agreement.  Means this Credit Agreement, including the Schedules and Exhibits
hereto.
 
Agreement Currency.  Has the meaning set forth in §12.3.
 
Aggregate Commitments.  Means the sum of all of the Commitments.
 
Alternative Currency.  Means Euros, British Pounds Sterling, Yen and any other
major foreign currency acceptable to the Lenders.
 
Alternative Currency Equivalent.  Means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with U.S. Dollars.
 
Alternative Currency Sublimit.  Means, as of the Closing Date, the Dollar
Equivalent of Fifty Million Dollars ($50,000,000).
 
Approved Fund.  Means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.
 
Applicable Percentage.  Means, as the context requires, (i) with respect to the
Aggregate Commitments, each Lender’s percentage share of the Aggregate
Commitments, (ii) with respect to the Revolving Credit Loans, each Lender's
percentage share of the Revolving Credit Commitment, (iii) with respect to the
Letters of Credit, each Revolving Credit Lender’s percentage share of the L/C
Obligations, L/C Advances and L/C Borrowings, and (iv) with respect to the Term
Loan, each Term Loan Lender’s percentage of the Term Loan, as each of the
foregoing items (i) - (iv) is set forth immediately opposite such Lender's name
on Schedule 2 hereto.
 
Applicable Margin.  For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Consolidated Funded Debt to Consolidated EBITDA Ratio, as
determined for the Reference Period of the Borrowers and their Subsidiaries
ending on the fiscal quarter ended immediately prior to the applicable Rate
Adjustment Period:
 

-2-

--------------------------------------------------------------------------------





 
Level
Consolidated Funded Debt to Consolidated EBITDA Ratio
Applicable Margin For Eurodollar Rate Loans, CDOR Rate Loans, Libor Loans or BAs
Commitment Fee
Standby Letter of Credit, LC or LG Fee
I
­< 1.00:1
0.500%
0.125%
0.500%
II
> 1.00:1, but < 1.75:1
0.625%
0.150%
0.625%
III
> 1.75:1, but < 2.00:1
0.750%
0.200%
0.750%
IV
> 2.00:1
0.875%
0.250%
0.875%



 
Notwithstanding the foregoing, (a) for the Loans and BAs outstanding and the
Letter of Credit, LC, and LG Fees and the Commitment Fee payable during the
period commencing on the Closing Date through the date immediately preceding the
first Adjustment Date to occur after the fiscal quarter ending September 30,
2007, the Applicable Margin shall be the Applicable Margin set forth in Level I
above.  In the event that the Compliance Certificate required to be delivered
pursuant to §8.4(c) is not delivered when due, then during the period from the
next Business Day after the date on which such financial statements was required
to be delivered until the next Business Day after the Compliance Certificate is
delivered by the Borrowers to the Administrative Agent, the “Applicable Margin”
shall be deemed to be the highest percentage set forth in the above table.
 
Assignment and Assumption.  Means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §14.6), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
 
Attorney Costs.  Means all reasonable fees, expenses and disbursements of any
law firm or other external counsel incurred by the Administrative Agent.
 
Auto-Renewal Letter of Credit.  Has the meaning set forth in §2.2.2(c).
 
Available Revolving Credit Commitment.  Means, at any time, the Aggregate
Commitments in respect of the Revolving Credit Facility then in effect minus the
Revolving Credit Exposure at such time.   For purposes of calculating the
Available Revolving Credit Commitment with respect to Loans in Alternative
Currencies, the Administrative Agent shall use the Dollar Equivalent of such
Alternative Currency, calculated on the basis of the Spot Rate for such
Alternative Currency, on or as of the most recent Revaluation Date provided for
in § 1.3(a).
 
Bank Product Obligations.  Every obligation of each Borrower and its
Subsidiaries under and in respect of any one or more of the following types of
services or facilities extended to such Borrower or such Subsidiary by the
Lender or Affiliate of the Lender:  (i) credit and purchase cards, (ii) cash
management or related services, including, without limitation, controlled
disbursement services, and (iii)  agreements for treasury management services,
including, without limitation, intraday credit, Automated Clearing House (ACH)
services, foreign exchange services, daylight overdrafts and zero balance
arrangements.
 
Base Rate.  Means a rate per annum equal to the rate of interest announced by
the Administrative Agent in Boston, Massachusetts from time to time as its
“Prime Rate.”  Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate. Interest accruing by reference to the
Base Rate shall be calculated on the basis of actual days elapsed and a 360-day
year.  The Borrowers
 

-3-

--------------------------------------------------------------------------------



acknowledge that the Administrative Agent may make loans to its customers above,
at or below the Base Rate.
 
Base Rate Loans.  Means the Revolving Credit Loans bearing interest calculated
by reference to the Base Rate.
 
Borrowers.  Has the meaning set forth in the Preamble.
 
Business Day.  Means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided that, (a) when used in connection with CDOR Rate
Loans or Canadian Base Rate Loans, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Canadian Dollars in Toronto,
Ontario, and (b) when used in connection with a Eurodollar Rate Loan denominated
in any Alternative Currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in such Alternative Currency in the
London interbank market or the principal financial center of the country in
which payment or purchase of such Alternative Currency can be made (and, if the
Loan or Letters of Credit which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro).
 
Canadian Base Rate.  Means for any day the greater of: (i) the floating annual
rate of interest appearing on Bloomberg Canada-Govt’s & Money Market Rates, as
in effect on such day; and (ii) the CDOR Rate applicable on such day plus 1.0%.
 
Canadian Base Rate Loans.  Means Canadian Revolving Credit Loans and all or any
portion of the Term Loan bearing interest calculated by reference to the
Canadian Base Rate.
 
Canadian Borrowers.  Means any Borrower that is organized under the laws of
Canada or any state or province thereof now existing or formed after the date
hereof and is listed on Schedule 1 hereto on the day hereof or has been
designated as a Canadian Borrower pursuant to §8.9(b).
 
Canadian Dollars or Can. $.  Means dollars in lawful currency of Canada.
 
Canadian CDOR Rate Loans.  Means Revolving Credit Loans and all or any portion
of the Term Loan bearing interest calculated by reference to the CDOR Rate.
 
Canadian Credit Facility.  Has the meaning set forth in § 3.2.
 
Canadian Guarantor.  Means any Subsidiary of LoJack that (a) is not a Canadian
Borrower, and (b) is organized under the laws of Canada or any province thereof
now existing or formed after the date hereof (but excluding, in any event,
Vehicle Recovery Systems Company, a Nova Scotia company).
 
Canadian Lender.  Means, as of the Closing Date, Royal Bank of Canada, in its
capacity as the revolving lender under the Canadian Credit Facility, or any
successor thereto.
 
Canadian Obligations.  Means all indebtedness, obligations and liabilities of
the Canadian Borrowers to the Administrative Agent and applicable Lenders
existing on the date of this Agreement or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents in respect of the Term Loan, the Term Notes, the Canadian
Credit Facility, any Swap Contract with any Lenders or any Affiliate
 

-4-

--------------------------------------------------------------------------------



thereof, and any Bank Product Obligations (in either case entered into by a
Canadian Borrower) or any other instrument at any time evidencing any thereof,
the whole including for greater certainty the Canadian Revolving Obligations.
 
Canadian Revolving Borrower.  Means any Canadian Borrower which is an obligor
with respect to Canadian Revolving Credit Loans.
 
Canadian Revolving Credit Commitment. Means, as of the Closing Date, Five
Million Canadian Dollars (Can.$5,000,000) or the Equivalent Amount (as such
expression is defined in Schedule 3.1-A) thereof in Dollars.
 
Canadian Revolving Credit Loans. Means revolving credit loans made or to be made
by the Canadian Lender to the Canadian Revolving Borrowers under the Canadian
Credit Facility including for greater certainty all extensions of credit
thereunder by the Canadian Lender by way of Bankers’ Acceptances, LCs and LGs.
 
Canadian Revolving Obligations.  Means any and all indebtedness, obligations and
liabilities of the Canadian Revolving Borrowers to the Canadian Lender arising
under the Canadian Credit Facility existing on the date of this Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of the Canadian Revolving Credit Loans or any other instrument at any time
evidencing any thereof.
 
Canadian Subsidiary.  Means any Subsidiary that is organized under the laws of
Canada or any province thereof now existing or formed after the date hereof.
 
Capital Assets.  Means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will).
 
Capital Expenditures.  Means amounts paid or indebtedness incurred by any Person
in connection with the purchase or lease by such Person of Capital Assets that
would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP.
 
Capital Stock.  Means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
Cash Collateralize.  Means, with respect to any Letter of Credit, to pledge and
deposit with or to the Administrative Agent, for the benefit of the Issuing Bank
or, as the case may be, the Canadian Lender, cash as collateral for the L/C
Obligations pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank or, as the case may be, the Canadian
Lender.
 
CDOR Rate.  Means, with respect to a CDOR Rate Loan for the relevant CDOR
Interest Period, the Canadian deposit offered rate which, in turn means on any
day the sum of: (a) the annual rate of interest which is the rate determined as
being the arithmetic average of the quotations of all institutions listed in
respect of the relevant CDOR Interest Period for Canadian dollar denominated
bankers’ acceptances displayed and identified as such on the “Reuters Screen
CDOR Page” as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time, as of 10:00 a.m.
Toronto, Ontario local time on such day and, if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the Lender after
10:00 a.m. Toronto, Ontario local
 

-5-

--------------------------------------------------------------------------------



time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus 10 basis points.
 
Change of Control.  Means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 40% or more of
the outstanding capital stock or other equity interests of LoJack on a
fully-diluted basis, or (b) the failure of individuals who are members of the
board of directors (or similar governing body) of LoJack on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of LoJack.
 
Change in Law.  Means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
Closing Date.  Means the date of this Agreement or such later Business Day upon
which each condition described in § 6 shall have been satisfied in a manner
satisfactory to or waived by the Administrative Agent in its sole discretion.
 
Commitment.  Means each Revolving Credit Lender’s and the Canadian Lender’s
commitment to make, as applicable, Revolving Credit Loans or Canadian Revolving
Credit Loans to the applicable Borrowers and participate in the issuance,
extension and renewal of Letters of Credit, as set forth in §§ 2 and 3 hereof in
an aggregate amount, at any one time outstanding, not to exceed the amount set
forth with respect to such Lender in Schedule 2 hereto or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
Commitment Fee.  Has the meaning set forth in § 5.4(b).
 
Compliance Certificate.  Has the meaning set forth in § 8.5(e).
 
Consolidated or consolidated.  Means, with reference to any term defined herein,
that term as applied to the accounts of LoJack and its Subsidiaries consolidated
in accordance with GAAP.
 
Consolidated Capital Expenditures.  Means the amount expended by the Borrowers
and their Subsidiaries on a consolidated basis for Capital Expenditures,
exclusive of any amounts paid for Permitted Acquisitions.
 
Consolidated EBITDA.  Means, for any period, for the Borrowers and their
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period
 
plus: (a) the following to the extent deducted in calculating such Consolidated
Net Income:
 
(i) consolidated interest charges for such period,
 
(ii) the provision for federal, state, provincial, local and foreign income
taxes payable by the Borrowers and their Subsidiaries for such period,
 

-6-

--------------------------------------------------------------------------------



(iii) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income,
 
(iv)  non-cash charges for stock based compensation,
 
(v) non-cash extraordinary and unusual or non-recurring writedowns or writeoffs
of (A) intangible assets of Boomerang Tracking Inc. and (B) other non-current
assets not to exceed the Dollar Equivalent of $7,500,000 in the aggregate,
 
minus (b)  any extraordinary , unusual,  non-recurring or non-operating gains;
 
all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis.
 
 For the purposes of determining Consolidated EBITDA for any period in which a
Permitted Acquisition of an Acquired Entity or Business or a Material
Divestiture has occurred, Consolidated EBITDA may at the discretion of LoJack in
the case of a Permitted Acquisition and shall in the case of any Material
Divestiture, be adjusted (without duplication) (A) to include the Acquired
EBITDA of such Acquired Entity or Business during such period (based on the
actual Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition)), and (B)
subject to the written consent of the Required Lenders, an amount equal to the
Pro Forma Adjustment with respect to such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) as
specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent, and (C) in the case of a Material
Divestiture, a corresponding reduction to Consolidated EBITDA for the portion
attributable to the Material Divestiture and previously included in Consolidated
EBITDA during the reporting period.
 
Consolidated Fixed Charges.  Means, for any period, Consolidated Total Interest
Expense for such period plus principal required to be paid on Indebtedness of
the Borrowers and their Subsidiaries on a consolidated basis during such period
plus all dividends paid in cash by LoJack and cash taxes.
 
Consolidated Funded Debt. Means, as of any date of determination, for the
Borrowers and their Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder, but excluding in any
event the net obligations of the Borrowers under any Swap Contract) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (d) above of Persons other than the
Borrowers or any Subsidiary; and (e) all Indebtedness of the types referred to
in clauses (a) through (d) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which any Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Borrower or such
Subsidiary.
 
Consolidated Net Income (or Deficit). Means the consolidated net income (or
deficit) of the Borrowers, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP.
 
Consolidated Total Interest Expense.  Means, for any period, the aggregate
amount of cash interest required to be paid by the Borrowers on a consolidated
basis during such period on all
 

-7-

--------------------------------------------------------------------------------



Indebtedness of the Borrowers determined on a consolidated basis outstanding
during all or any part of such period.
 
Contractual Obligation.  Means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
Control.  Means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
Controlled Group.  Has the meaning set forth in §7.16 hereof.
 
Country Risk Event.  Means (a) any law, action or failure to act by any
Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of: (i) changing the obligations under the relevant
Letter of Credit, the Credit Agreement or any of the other Loan Documents as
originally agreed or otherwise creating any additional liability, cost or
expense to the Issuing Bank, the Lenders or the Administrative Agent, (ii)
changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or (iii) preventing or restricting the conversion
into or transfer of the applicable Alternative Currency; (b) force majeure; or
(c) any similar event which, in relation to (a), (b) and (c), directly or
indirectly, prevents or restricts the payment or transfer of any amounts owing
under the relevant Letter of Credit in the applicable Alternative Currency into
an account designated by the Administrative Agent or the Issuing Bank and freely
available to the Administrative Agent or the Issuing Bank.
 
Credit Agreement.  Means this Credit Agreement, including the Schedules and
Exhibits hereto, as the same may be amended, restated or otherwise modified from
time to time.
 
Credit Extension.  Means, as the context requires, (a) a borrowing of a Loan or
the continuation of or conversion into a Eurodollar Rate Loan or CDOR Rate Loan
or an L/C Credit Extension, or (b) a Borrowing (including the continuation,
renewal or conversion thereof) under the Canadian Credit Facility provided that
any reference herein to the amount of principal thereof, in the case of a
Borrowing by way of BA shall refer to the face amount of such BA and in the case
of a Borrowing by way of LC or LG the outstanding face amount thereof plus the
amount unreimbursed in connection therewith.
 
Default.  Any Event of Default or event or condition that with the giving of
notice or lapse of time or both would become an Event of Default.
 
Defaulting Lender.  Means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
 
Default Rate.  Has the meaning set forth in §5.7.
 
Dollar Equivalent. Means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in Canadian Dollars, the equivalent amount thereof in Dollars as determined by
the Administrative Agent, through its principal foreign exchange trading office
as of the date as of which the foreign exchange computation is made and (c) with
respect to
 

-8-

--------------------------------------------------------------------------------



any Alternative Currency, the equivalent amount thereof in Dollars as determined
by the Administrative Agent, through its principal foreign exchange trading
office as of the date as of which the foreign exchange computation is made.
 
Dollars or U.S. $.  Means dollars in lawful currency of the United States of
America.
 
Drawdown Date.  Means the date on which any Revolving Credit Loan, Canadian
Revolving Credit Loan  or the Term Loan, as applicable, is made or is to be
made, and the first day of any Interest Period.
 
Drawing Amount.  Means the maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.
 
Effective Date.  Means the date on which the initial Loans are made hereunder.
 
Eligible Assignee.  Means (a) a Lender; (b) an Affiliate of the Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Bank; and (ii) the Borrowers
(such approval not to be unreasonably withheld or delayed); provided that the
Borrowers approval shall not be required if an Event of Default has occurred and
is continuing.  “Eligible Assignee” shall not include any of the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries.
 
Eligible Foreign Subsidiary.  Means any Foreign Subsidiary that is approved from
time to time by the Lenders.
 
EMU Legislation.  Means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
Environmental Laws.  Means, with respect to any applicable jurisdictions, the
federal, state, provincial, municipal, local and foreign laws, principles of
common law or civil law, regulations, by-laws, guidelines and codes, as such
laws, principles, regulations, by-laws and guidelines and codes may be amended
from time to time, as well as orders, decrees, judgments, seizures or
injunctions issued, promulgated, approved or entered thereunder relating to
pollution, protection of the environment, or protection of the public from
pollution or employee health and safety, including, but not limited to the
Release or threatened Release of Hazardous Substances into the environment or
otherwise relating to the presence, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances.
 
ERISA.  Means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
Euro or EUR.  Means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
Eurodollar Breakage Fee.  Has the meaning set forth in § 5.9(a).
 
Eurodollar Business Day.  Means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London, England or such other Eurodollar interbank market as may be selected by
the Lender in its sole discretion acting in good faith.
 

-9-

--------------------------------------------------------------------------------



Eurodollar Rate Loans.  Means Revolving Credit Loans bearing interest calculated
by reference to the Eurodollar Rate.
 
Eurodollar Rate.  Means, relative to any Interest Period, (a) for Eurodollar
Rate Loans denominated in Dollars, the offered rate for deposits of U.S. Dollars
in an amount approximately equal to the amount of the requested Eurodollar Rate
Loan for a term coextensive with the designated Interest Period which the
British Bankers’ Association fixes as its LIBOR rate, and (b) for Eurodollar
Rate Loans denominated in any Alternative Currency, the offered rate for
deposits of such Alternative Currency in an amount approximately equal to the
amount of the requested Eurodollar Rate Loan for a term coextensive with the
designated Interest Period shown in the appropriate page of Reuters Monitor
Money Rates Service (or any successor thereto providing rate quotations
comparable to those currently provided by such service, as determined by the
Administrative Agent in its commercially reasonable discretion) which the
British Bankers’ Association fixes as its LIBOR rate for such Alternative
Currency, in each case, as of 11:00 a.m. London time on the day which is two
London Banking Days prior to the beginning of such Interest Period.  If such day
is not a London Banking Day, the Eurodollar Rate shall be determined on the next
preceding day which is a London Banking Day.  If for any reason the
Administrative Agent cannot determine such offered rate by the British Bankers’
Association, the Administrative Agent may, in its discretion, select a
replacement index based on the arithmetic mean of the quotations, if any, of the
interbank offered rate by first class banks in London or New York for deposits
in comparable amounts, currencies and maturities.
 
Eurodollar Reserve Percentage.  Means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the FRB, the Financial Services
Authority of England, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a
decimal.  Such reserve percentages shall, in the case of Dollar denominated
Loans, include those imposed pursuant to Regulation D of the FRB.  Eurodollar
Loans shall be deemed to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D.  The Eurodollar Reserve Percentage
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
 
Event of Default.  Has the meaning set forth §12.1.
 
Excise Tax Act (Canada).  Means R.S. 1985, c. E-15.
 
Excluded Taxes.  Means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under § 5.14), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
§ 5.14, except to the extent that such Foreign Lender (or its assignor, if any)
was
 

-10-

--------------------------------------------------------------------------------



entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to § 5.14.
 
Existing Credit Facilities.  Means the credit facilities in place as of the date
of this Agreement among LoJack, the Loan Parties party thereto, the Bank of
Montreal and Harris Trust and Savings Bank.
 
Federal Funds Rate.  Means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
Fixed Charge Coverage Ratio.  Has the meaning set forth in §10.1.
 
FRB.  Means the Board of Governors of the Federal Reserve Systems of the United
States.
 
Foreign Borrowers. Means any Borrower (other than the Canadian Borrowers) which
is not organized under the laws of the United States, any state or commonwealth
thereof, or the District of Columbia and is listed on Schedule 1 hereto as of
the date hereof or is designated as a Foreign Borrower pursuant to §2.1.9.
 
Foreign Lender.  Means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.
 
Foreign Obligations. Means such portion of the Obligations of the Foreign
Borrowers to the Administrative Agent and the Lenders existing on the date of
this Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this  Agreement or any of the other Loan Documents or
in respect of the Loans, the Notes, any Swap Contract with any Lenders or any
Affiliate thereof, Letter of Credit Applications, Letters of Credit, and Bank
Product Obligations (in either case entered into by a Foreign Borrower) or any
other instrument at any time evidencing any thereof.
 
Foreign Sublimit.  As of the Closing Date, means Fifty Million Dollars ($
50,000,000), as such amount may be reallocated by agreement of the
Administrative Agent and LoJack.
 
Foreign Subsidiary/Foreign Subsidiaries.  Means, any Subsidiary of any of the
Borrowers not organized under the laws of the United States or Canada or any
state or province thereof existing as of the date hereof or which is acquired or
created after the date hereof.
 
Fund.  Means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 

-11-

--------------------------------------------------------------------------------



Generally accepted accounting principles or GAAP.  Means the generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States that are
applicable to the circumstances as of the date of determination, consistently
applied.
 
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
Guarantee.  Means as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  For purposes of calculating Indebtedness,
the amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
Guarantor; Guaranty.  Has the meaning set forth in the Preamble.
 
Hazardous Substances.  Means any waste, contaminant, pollutant, hazardous
substance, toxic substance, hazardous waste, special waste, industrial substance
or waste, radio-active materials, petroleum or petroleum-derived substance or
waste, or any constituent or combination of any such substance or waste, which
substance, contaminant, pollutant or material or waste is or shall hereafter
become regulated under, governed by, or defined by any Environmental Law.
 
Honor Date.  Means the date of any payment by the Issuing Bank under a Letter of
Credit.
 
Immaterial Foreign Subsidiary.  Means a Foreign Subsidiary designated as such by
LoJack , provided, that (a) none of the obligations or Indebtedness of such
Foreign Subsidiary are Guaranteed by LoJack, any of the Borrowers and/or any
Guarantor, and (b) after giving effect to such designation, the aggregate net
tangible assets (excluding therefrom any shares or all of equity interests held
by any designated Foreign Subsidiary in another Foreign Subsidiary) of all
Foreign Subsidiaries so designated does not exceed the Dollar Equivalent of
$3,000,000.
 
Increase Closing Date.  Has the meaning set forth in § 2.1.8(d).
 

-12-

--------------------------------------------------------------------------------



Indebtedness.  Means as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           for the purposes of §§ 12.1(f) and 9.1 only, net obligations of
such Person under any Swap Contract or similar type of agreement;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; and
 
(f)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
Indemnified Taxes.  Means Taxes other than Excluded Taxes.
 
Indemnitees.  Has the meaning set forth §14.3.
 
Instrument of Accession.  Has the meaning set forth in § 2.1.8(c).
 
Interest Act (Canada).  Means 1985 R.S., c. L-18.
 
Interest Payment Date.  Means (a) as to any Eurodollar Rate Loan or CDOR Rate
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, as (b) to any LIBOR Rate Loan having an Interest Period
longer than three months, each Business Day which is three months after the
first day of such Interest Period and the last day of such Interest Period, and
(c) as to any Base Rate Loan, the last day of the calendar month with respect to
interest accrued during such calendar month, including, without limitation, the
calendar month which includes the Drawdown Date of such Base Rate Loan.
 
Interest Period.  Means, with respect to each Eurodollar Rate Loan or CDOR Rate
Loan, (i) initially, the period commencing on the Closing Date and ending one
(1), two (2), or three (3) months thereafter, as the case may be, or, subject to
currency requirements to the extent that the Loan is made in an Alternative
Currency, six (6) months, as the applicable Borrower may select; and (ii)
thereafter, the period commencing on the last day of the preceding Interest
Period, and ending one (1), two (2), or three (3) months thereafter, as the case
may be, or, subject to currency requirements to the extent that the Loan
 

-13-

--------------------------------------------------------------------------------



is made in an Alternative Currency, six (6) months, as the applicable Borrower
may select; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:
 
(a)           Interest Periods for Eurodollar Rate Loans or CDOR Rate Loans in
connection with which any Borrower has or may incur hedging obligations with any
of the Lenders shall be of the same duration as the relevant periods set forth
under the applicable hedge contract.
 
(b)           if any Interest Period with respect to a Eurodollar Rate Loan or
CDOR Rate Loan would otherwise end on a day that is not a Eurodollar Business
Day, that Interest Period shall be extended to the next succeeding Eurodollar
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Eurodollar Business Day;
 
(c)           any Interest Period relating to any Eurodollar Rate Loan that
begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
 
(d)           any Interest Period relating to any Loan that would otherwise
extend beyond the Maturity Date shall end on the Maturity Date.
 
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, the Interest Period shall be one (1) month or such other period as
approved by the Administrative Agent.
 
Investment.  Means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
Issuing Bank.  Means Citizens Bank of Massachusetts, in its capacity as issuer
of letters of credit, or any successor issuer of letters of credit hereunder.
 
Judgment Currency.  Has the meaning set forth in §12.3.
 
L/C Advance.  Means, with respect to any Revolving Credit Lender, such Revolving
Credit Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Percentage of the Revolving Credit Commitments.
 
L/C Borrowing.  Means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced pursuant to a Revolving Credit Loan.
 
L/C Credit Extension.  Means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 

-14-

--------------------------------------------------------------------------------



L/C Obligations.  Means, as of any date of determination, with respect to the
Revolving Credit Loans, and where the context requires, the Canadian Revolving
Credit Loans, the Drawing Amount of all outstanding Letters of Credit plus the
aggregate of all unreimbursed amounts in connection therewith, including the
Unreimbursed Amounts.
 
Lead Arranger.  Citizens Bank of Massachusetts.
 
Lenders.  Means the Revolving Credit Lenders, the Term Loan Lenders and the
Canadian Lender listed on Schedule 2 hereto and any financial institutions which
become a party hereto pursuant to the terms of §§ 2.1.8 or 14.6 in their
individual capacity, and “Lenders” means all of such financial institutions.
 
Lending Office.  Means, as to any Lender, the  offices and branches of such
Lender and it Affiliates listed on Schedule 3 hereto (as may be amended from
time to time), or such other office or branch as a Lender may from time to time
notify the Borrowers and the Administrative Agent.
 
Letter(s) of Credit.  Has the meaning, as the context requires, set forth in §
2.2.1 or Schedule 3.1-A.
 
Letter of Credit Application.  Means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
 
Letter of Credit Expiration Date.  Means, with respect to each Letter of Credit,
the day that is five (5) days prior to the Maturity Date with respect to
Revolving Credit Loans (or, if such day is not a Business Day, the next
preceding Business Day).
 
Letter of Credit Sub-limit.  Means, with respect to the Revolving Loan, an
amount not to exceed $5,000,000.  The Letter of Credit Sub-limit is part of, and
not in addition to, the Commitment.
 
Lien  means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any capitalized lease obligation having substantially the same
economic effect as any of the foregoing).
 
Loan Party/Loan Parties.  Means, collectively, the Borrowers and the Guarantors.
 
Loans.  Means (i) the Revolving Credit Loans made or to be made by the Revolving
Credit Lenders to the U.S. Borrowers and the Foreign Borrowers pursuant to §2.1;
(ii) the Term Loan made by the Term Loan Lenders to the Term Loan Borrower
pursuant to §4.1; and (iii) unless the context requires otherwise, the Canadian
Revolving Credit Loans to be made by the Canadian Lender to the Canadian
Revolving Borrowers.
 
Loan Documents.  Means this Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Pledge Agreement, any Additional Pledge
Agreement and any other document and instrument entered into by the Issuing Bank
and any of the Loan Parties or any of their Subsidiaries or in favor of the
Issuing Bank and relating to such Letters of Credit, all BAs, LCs, LGs and all
documents and instruments executed by any of the Canadian Revolving Borrowers
and/or in favor of the Canadian Lender in connection with BAs, LCs and LGs
issued or to be issued pursuant to the Canadian Credit Facility.
 

-15-

--------------------------------------------------------------------------------



Loan Request.  Has the meaning set forth in § 2.1.4.
 
LoJack Ireland.  Has the meaning set forth in § 11.2(a).
 
London Banking Day.  Means a day on which dealings in Dollar deposits are
transacted in the London interbank market.
 
Material Adverse Effect.  Means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrowers
and their Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party, or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
Material Acquisition.  Means any acquisition of any Acquired Entity or Business
by any Borrower or Subsidiary thereof with respect to which the aggregate
consideration payable by the Borrowers and their Subsidiaries exceeds
$5,000,000.
 
Material Divestiture.  Means any sale or dissolution of a business or revenue
earning asset with attributable contribution to Consolidated EBITDA for LoJack’s
prior fiscal year in an amount equal to or exceeding $3,000,000.
 
Maturity Date.  Means, (a) with respect to the Revolving Credit Loans and the
Canadian Revolving Credit Loans, the fifth (5th) anniversary of the Closing
Date, and (b) with respect to the Term Loan, the date that is one day after the
fifth (5th) anniversary of the Closing Date.
 
Multiemployer Plan.  Means any multiemployer plan within the meaning of (i)
Section 4001(a)(3) of ERISA or (ii) Subsection 147.1(1) of the United States
Internal Revenue Code, to which any Borrower or any related Person makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
 
New Money Credit Event.  Means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposure outstanding prior to such increase.
 
Notes.  Means, collectively, the Revolving Credit Notes, the Canadian Revolving
Credit Notes and the Term Notes.
 
Notice of Purchase.  Has the meaning set forth in §2.3(c).
 
Obligations.  Means any and all indebtedness, obligations and liabilities of the
Borrowers to the Administrative Agent and the Lenders existing on the date of
this Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this
 

-16-

--------------------------------------------------------------------------------



Agreement or any of the other Loan Documents or in respect of the Loans, the
Notes, any Swap Contract with any Lenders or any Affiliate thereof, Letter of
Credit Applications, Letters of Credit, and Bank Product Obligations or any
other instrument at any time evidencing any thereof, including, without
limitation, the U.S. Obligations, the Canadian Obligations, the Foreign
Obligations, and the Canadian Revolving Obligations.
 
Organization Documents.  Means (a) with respect to any corporation, the
certificate of articles of incorporation and the by-laws (or equivalent or
comparable constitutive documents with respect to any Canadian or other non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
Other Taxes.  Means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
Outstanding Amount.  Means (i) with respect to Loans (including for greater
certainty Canadian Revolving Credit Loans by way of Libor Loans, RBP Loans and
RBUSBR Loans) on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date; (ii) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date and (iii) the aggregate of all face amounts of all
Bankers’ Acceptances outstanding under the Canadian Credit Facility and the
aggregate of all full outstanding amounts of all LCs and LGs issued under the
Canadian Credit Facility plus the aggregate amount of all unreimbursed amounts
in connection therewith.
 
Overadvance.  Means, with respect to the Revolving Credit Facility, the amount
by which the Outstanding Amount of the Revolving Credit Loans exceeds the
Revolving Credit Commitment.
 
Participant.  Has the meaning specified in §14.6(d).
 
Participating Member State.  Means each state so described in any EMU
Legislation.
 
Permit.  Means any approval, consent, waiver, exemption, variance, franchise,
order, permit, certificate, authorization, certificate of authorization, right
or license or other approval of or from any Person or Governmental Authority
necessary or required by any laws, regulations, by-laws and orders, including
Environmental Laws, to properly conduct the business of the Borrower or to make
substantial use of the real and immovable property, assets, equipment and
facilities owned or leased by the Borrower.
 
Permitted Acquisitions.  Means any acquisition of any Acquired Entity or
Business by any Borrower or Subsidiary thereof which meets all of the following
criteria: (i) no Default or Event of Default has occurred and is continuing or
would result therefrom; (ii) all transactions related thereto are consummated in
accordance with applicable laws; (iii) prior to such acquisition (if a Material
 

-17-

--------------------------------------------------------------------------------



Acquisition), the Administrative Agent shall have received (A) computations from
the Borrowers (based on a Compliance Certificate) showing pro forma compliance
as of the date of, and after giving effect to, such acquisition with the
financial covenants set forth in §10 of this Agreement; and (B) all due
diligence information in the form of financial statements of the acquired entity
and all materials provided to the board of directors of LoJack; and (iv) if in
the Lenders’ discretion the Acquired Entity is material and is not a Foreign
Subsidiary, concurrently with the consummation of such acquisition, the acquired
entity becomes a Guarantor hereunder or, at the request of LoJack, a Borrower
(subject in the case of Foreign Subsidiaries to the definition of Eligible
Foreign Subsidiary) and executes any and all documents and instruments
reasonably required by the Administrative Agent to that effect.
 
Permitted Investments.  Means any investments permitted under Section 9.3.
 
Person. Means any individual, corporation, partnership, trust, unincorporated
association, business, joint venture, or other legal entity, and any government
or any governmental agency or political subdivision thereof.
 
Pledge Agreement.  Has the meaning set forth in § 11.2.
 
Pledged Equity.  Has the meaning set forth in § 11.2.
 
Post-Acquisition Period. means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
 
Post-Closing Increase.  Has the meaning set forth in § 2.1.8(c).
 
Pro Forma Adjustment.  means, for any Reference Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business, the pro
forma increase or decrease in such Acquired EBITDA projected by the Borrowers in
good faith as a result of (a) actions taken during such Post-Acquisition Period
for the purposes of realizing reasonably identifiable and factually supportable
cost savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business with the operations of the Borrowers and their
Subsidiaries; provided that, so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, the cost savings related to such actions or such
additional costs, as applicable, it may be assumed, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA that such cost
savings will be realizable during the entirety of such Reference Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Reference Period; provided further that any such pro forma increase or decrease
to such Acquired EBITDA shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA for such Reference
Period.
 
Property.  Means , as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person or in which such Person has
the right, title or interest, whether or not such property is included in the
balance sheet of such Person and its subsidiaries under GAAP.
 
Qualified Canadian Lender.  Means a Lender who (i) is not a “non-resident”
within the meaning of the Income Tax Act (Canada), or (ii) is an “authorized
foreign bank” within the meaning of the Bank Act (Canada) but only in respect of
amounts paid or credited hereunder in respect of its “Canadian banking Business”
within the meaning of the Income Tax Act (Canada).
 

-18-

--------------------------------------------------------------------------------



Reference Period.  As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrowers and their Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
 
Register.  Has the meaning set forth in §14.6(c).
 
Related Parties.  Means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
Release.  Means any release, issuance, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment or into or out of any property, including the
movement of Hazardous Substances through or in the air, soil, surface water,
ground water, or property other than in compliance with all Environmental Laws,
Permits, and Leases.
 
Required Lenders.  Means, as of any date of determination, Lenders having more
than sixty six and two thirds percent (66 2/3%) of the sum of (a) the Aggregate
Commitments (including for greater certainty the Canadian Revolving Credit
Commitment) plus (b) the Outstanding Amount of the Term Loan; or, if the
commitment of each Lender to make Loans and the obligation of the Issuing Bank
to make L/C Credit Extensions have been terminated pursuant to §12.2, Lenders
holding in the aggregate more than sixty six and two thirds percent (66 2/3%) of
the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; and provided, further, that in the event that the are only two Lenders,
“Required Lenders” shall be both such Lenders.
 
Responsible Officer.  Means the Chief Executive Officer, president,
vice-president, Chief Financial Officer, treasurer or assistant treasurer of
each Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the applicable Borrower.
 
Revaluation Date.   Means (a) with respect to any Loan, each of the following:
(i) each date of a borrowing of a Eurodollar Rate Loan or CDOR Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Rate Loan or CDOR Rate Loan denominated in an Alternative Currency,
and (iii) after the occurrence of an Event of Default, such additional dates as
the Administrative Agent shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Issuing Bank under any Letter of Credit denominated in an Alternative Currency,
and (iv) after the occurrence of an Event of Default, such additional dates as
the Issuing Bank shall require.
 
Revolving Credit Commitment.  Means the sum of the Commitments of each Lender to
make Revolving Credit Loans and purchase participations in L/C Extensions
relating to Letters of Credit (subject to the applicable Letter of Credit
Sub-limit) in an aggregate principal amount not to exceed the Dollar Equivalent
of Fifty Million Dollars ($50,000,000) outstanding at any time, as such amount
may be adjusted from time to time in accordance with this Agreement (including,
without limitation, under §§2.1.2 or 2.1.8).
 

-19-

--------------------------------------------------------------------------------



Revolving Credit Exposure.  Means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and L/C Obligations.
 
Revolving Credit Facility.  Means the revolving credit loan facility provided by
the Lenders to the U.S. Borrowers and the Foreign Borrowers.
 
Revolving Credit Lenders.  The Lenders set forth on Schedule 2 hereto as
Revolving Credit Lenders, acting in their role as makers of Revolving Credit
Loans or as participants with respect to Letters of Credit to the U.S. Borrowers
or Foreign Borrowers, together with any other Person who becomes an assignee of
any rights and obligations of a Revolving Credit Lender pursuant to § 14.6 and
any Acceding Lender who becomes a Lender pursuant to § 2.1.8.
 
Revolving Credit Loans.  Means Revolving Credit Loans made or to be made by the
Lenders to the U.S. Borrowers and the Foreign Borrowers pursuant to §2.1 hereof.
 
Revolving Credit Notes.  Means the promissory notes of the U.S. Borrowers and
Foreign Borrowers evidencing the Revolving Credit Loans dated as of the date
hereof.
 
Seller Subordinated Debt.  Means unsecured Indebtedness of any of the Borrowers
in an amount to be agreed upon by the Lenders and the Borrowers and otherwise on
terms reasonably acceptable to the Lenders’ and, in any case, which has been
fully subordinated and made junior to the payment and performance in full in
cash of the Obligations as evidenced by a subordination agreement in form and
substance satisfactory to the Lenders in their discretion; provided that, (a) at
the time such Seller Subordinated Debt is incurred, no Default or Event of
Default has occurred or would occur as a result of such incurrence, and (b) the
documentation evidencing such Seller Subordinated Debt shall have been delivered
in advance and consented to by the Lenders.
 
Spot Rate.  Means, for a currency, the rate reasonably determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. Boston, Massachusetts time on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the Administrative Agent may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.
 
Subsidiary.  Means any corporation, association, trust, or other business entity
of which the designated parent shall as of the date of any determination own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
of the outstanding Capital Stock or other interest entitled to vote generally.
 
Swap Contract.  Means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and
 

-20-

--------------------------------------------------------------------------------



(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
 
Swap Termination Value.  Means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Administrative Agent or any
Affiliate of the Administrative Agent).
 
Swing Line Advances.  Means a Base Rate Loan made by the Swing Line Lender
pursuant to §2.4.
 
Swing Line Lender.  Means Citizens Bank of Massachusetts.
 
Swing Line Facility.  Has the meaning set forth in §2.3(a).
 
Swing Loan Purchase Price.  Has the meaning set forth in §2.3(c).
 
TARGET.  Means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
 
Taxes.  Means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
Term Loan.  Means the term loan made or to be made by the Lenders to the Term
Loan Borrower pursuant to §4.1 hereof.
 
Term Loan Borrower.  Means the Canadian Borrower which is the obligor with
respect to the Term Loan as identified on Schedule 1 hereto.
 
Term Loan Lenders.  The Lenders holding a portion of the Term Loan as set forth
on Schedule 2 hereto together with any other Person who becomes an assignee of
any rights and obligations of a Term Loan Lender pursuant to § 14.6.
 
Term Notes.  Means the promissory notes of the Term Loan Borrower evidencing the
Term Loan dated as of the date hereof issued pursuant to §4.2 hereof.
 
Total Outstandings.  Means the aggregate Outstanding Amount of (a) all Revolving
Credit Loans and L/C Obligations plus (b) the Term Loan plus (c) the Canadian
Revolving Credit Loans.
 
Type.  Means, with respect to a Loan, its character as a Base Rate Loan,
Canadian Base Rate Loan, Eurodollar Rate Loan or CDOR Rate Loan.
 

-21-

--------------------------------------------------------------------------------



Unused Commitment Fee.  Has the meaning set forth in §5.4.
 
Unreimbursed Amount.  Has the meaning set forth in §2.2.3(b).
 
U.S. Borrowers.  Means any Borrower that is organized under the laws of the
United States or any state thereof now existing or formed after the date hereof
and is listed on Schedule 1 hereto as of the date hereof or is designated as a
U.S. Borrower pursuant to §8.9(b).
 
U.S. Guarantor.  Means any Affiliate of the Borrowers that (a) is not a
Borrower, and (b) is organized under the laws of the United States or any state
thereof now existing or formed after the date hereof.
 
U.S. Obligations.  Means the Indebtedness and all other Obligations of any kind
of the U.S. Borrowers to the Administrative Agent and the Lenders under this
Agreement or any other Loan Document existing as of the date hereof or arising
hereafter.
 
U.S. Subsidiary.  Means any Subsidiary that is organized under the laws of the
United States or any state thereof now existing or formed after the date hereof.
 
§ 1.2  Rules of Interpretation.
 
(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.
 
(b)           The singular includes the plural and the plural includes the
singular.
 
(c)           A reference to any law includes any amendment or modification to
such law.
 
(d)           A reference to any Person includes its permitted successors and
permitted assigns.
 
(e)           Accounting terms capitalized but not otherwise defined herein have
the meanings assigned to them by generally accepted accounting principles
applied on a consistent basis by the accounting entity to which they refer.
 
(f)           The words “include”, “includes” and “including” are not limiting.
 
(g)           Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.
 
(h)           The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
 
§ 1.3  Exchange Rates; Currency.
 
(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by the Borrowers and the other Loan Parties hereunder or
calculating financial covenants hereunder or except as
 

-22-

--------------------------------------------------------------------------------



otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.
 
(b)           Wherever in this Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Loan or CDOR Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Advance, Eurodollar Rate Loan, CDOR Rate Loan or Letter of Credit is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.
 
§ 1.4  Additional Alternative Currencies.
 
(a)           The Borrowers may from time to time request that Eurodollar Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  Each
such request shall be subject to the approval of the Lenders (not to be
unreasonably withheld or delayed).
 
(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., seven (7) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent).
 
(c)           Any failure by a Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender to permit Eurodollar Rate Loans or CDOR Rate Loans, as applicable,
to be made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and the Lenders consent to making Eurodollar Rate Loans in
such requested currency, the Administrative Agent shall so notify the Borrowers
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any borrowings of, as applicable,
Eurodollar Rate Loans; and if all of the Lenders consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances.  If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this §1.4, it shall promptly so
notify the Borrowers.
 
§ 1.5  Change of Currency.
 
(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such borrowing, at the end of the then current Interest Period.
 
(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the
 

-23-

--------------------------------------------------------------------------------



adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
 
(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
 
§ 2.  THE MULTICURRENCY REVOLVING CREDIT FACILITY.
 
§ 2.1  The Revolving Credit Facility.
 
Subject to the Terms and conditions set forth herein, the Revolving Credit
Lenders shall provide a multicurrency revolving credit facility to the U.S.
Borrowers and Foreign Borrowers in the form of the Revolving Credit Facility.
 
§ 2.1.1  Commitment to Lend Revolving Credit.  
 
(a)           Subject to the terms and conditions set forth in this Agreement,
each Revolving Credit Lender severally agrees to lend to the U.S. Borrowers and
the U.S. Borrowers may borrow, repay, and reborrow from time to time during the
period commencing on the Closing Date and ending on the Business Day immediately
preceding the Maturity Date, upon notice by the U.S. Borrowers to the
Administrative Agent given in accordance with §2.1.4, such sums as are requested
by the U.S. Borrowers in Dollars or one or more Alternative Currencies, in an
aggregate principal amount at any time outstanding (after giving effect to the
requested Loan) not to exceed such Revolving Credit Lender’s Revolving Credit
Commitment; provided that (i) the Outstanding Amount of the Revolving Credit
Loans plus the Outstanding Amount of the L/C Obligations relating to Letters of
Credit shall not exceed the Revolving Credit Commitment, (ii) the Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations relating to Letters of Credit shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (iii) the Outstanding Amount of
all Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit.  The Revolving Credit Loans to the U.S. Borrowers shall be
made pro rata in accordance with each Revolving Credit Lender’s Applicable
Percentage of the Revolving Credit Commitment.  Each request for a Revolving
Credit Loan hereunder shall constitute a representation and warranty by the U.S.
Borrowers that the conditions set forth in §6, as applicable, have been
satisfied on the date of such request.
 
(b)           Subject to the terms and conditions set forth in this Agreement,
the Revolving Credit Lenders agree to lend to each of the Foreign Borrowers and
each applicable Foreign Borrower may borrow, repay, and reborrow from time to
time during the period commencing on the Closing Date and ending on the Business
Day immediately preceding the Maturity Date, upon notice by the applicable
Foreign Borrower to the Administrative Agent given in accordance with §2.1.4,
such sums as are requested by such Foreign Borrower in U.S. Dollars or one or
more Alternative Currencies, in an aggregate principal amount at any time
outstanding (after giving effect to the requested Loan) not to exceed the
Foreign Sublimit; provided that (i) the Outstanding Amount of the Revolving
Credit Loans plus the Outstanding Amount of the L/C Obligations relating to
Letters of Credit shall not exceed the Revolving Credit Commitment, (ii) the
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations relating to Letters of Credit shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, (iii) the
Outstanding Amount of all Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit, and (iv) the Outstanding
 

-24-

--------------------------------------------------------------------------------



Amount of all Loans made to the Foreign Borrowers shall not exceed the Foreign
Sublimit.  The Revolving Credit Loans to the Foreign Borrowers shall be made pro
rata in accordance with each Revolving Credit Lender’s Applicable Percentage of
the Revolving Credit Commitment.  Each request for a Revolving Credit Loan
hereunder shall constitute a representation and warranty by the applicable
Foreign Borrower that the conditions set forth in §6, as applicable, have been
satisfied on the date of such request.
 
§ 2.1.2  Termination or Reduction of Revolving Credit Commitment.
 
The U.S. Borrowers and Foreign Borrowers may, upon notice to the Administrative
Agent, terminate the Revolving Credit Commitment, or from time to time
permanently reduce the Revolving Credit Commitment, whereupon the Revolving
Credit Commitments of the Revolving Credit Lenders shall be reduced pro rata in
accordance with their respective Applicable Percentage of the Revolving Credit
Commitment; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. (Boston time), five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in a minimum amount of $1,000,000, (iii) the U.S. Borrowers
and Foreign Borrowers shall not terminate or reduce the Revolving Credit
Commitment if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of the Revolving Credit Loans plus the
Outstanding Amount of all L/C Obligations relating to Letters of Credit would
exceed the Revolving Credit Commitment, (iv) if, after giving effect to any
reduction of the Revolving Credit Commitment, the Letter of Credit Sublimit
shall exceed the amount of the Revolving Credit Commitment, such Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess; and
(v) if, after giving effect to any reduction of the Revolving Credit Commitment,
the Alternative Currency Sublimit shall exceed the amount of the Revolving
Credit Commitment, such Alternative Currency Sublimit shall be automatically
reduced by the amount of such excess.
 
§ 2.1.3  The Revolving Credit Notes.  
 
The Revolving Credit Loans shall be evidenced by separate Revolving Credit Notes
of the U.S. Borrowers and the Foreign Borrowers in form and substance
satisfactory to the Revolving Credit Lenders (provided, that the Foreign
Borrowers’ obligations under the Revolving Credit Notes shall not exceed the
Foreign Sublimit).  The Revolving Credit Notes shall be payable to the order of
each Revolving Credit Lender in an amount equal to the Revolving Credit
Commitment of such Revolving Credit Lender, or, if less, the outstanding
principal amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon.   Each of the U.S. Borrowers and Foreign
Borrowers irrevocably authorizes each Revolving Credit Lender to make or cause
to be made, in connection with a Drawdown Date of any Revolving Credit Loan or
Honor Date of any Letter of Credit or at the time of receipt of any payment of
principal on the Revolving Credit Note, an appropriate notation on such
Revolving Credit Lender’s records reflecting the making of the Revolving Credit
Loan or the receipt of such payment (as the case may be) and whether such
Revolving Credit Loan was made to the U.S. Borrowers or Foreign Borrowers, and
will, prior to any transfer of such Revolving Credit Lender’s Revolving Credit
Note, endorse on the reverse side thereof the outstanding principal amount of
the Revolving Credit Loans evidenced thereby at the time of such transfer.  The
Outstanding Amount of the Revolving Credit Loans set forth on a Revolving Credit
Lender’s record shall be prima facie evidence (absent manifest error) of the
principal amount thereof owing and unpaid to such Revolving Credit Lender, but
the failure to record, or any error in so recording, any such amount shall not
limit or otherwise affect the obligations of the U.S. Borrowers and/or Foreign
Borrowers hereunder or under the Revolving Credit Note to make payments of
principal of or interest on the Revolving Credit Note when due.
 
§ 2.1.4  Requests for Revolving Credit Loans.  
 

-25-

--------------------------------------------------------------------------------



(a)           The U.S. Borrowers or Foreign Borrowers, as the case may be, shall
give to the Administrative Agent written notice in the form of Exhibit B hereto
(or telephonic notice confirmed in writing or a telecopy in such form) of each
Revolving Credit Loan requested hereunder (a “Loan Request”) not later than
10:00 a.m. (Boston time) (i) on the Business Day of the proposed Drawdown Date
of any Base Rate Loan which is denominated in Dollars; (ii) three (3) Eurodollar
Business Days prior to the Drawdown Date of any Eurodollar Rate Loan, (iii) four
(4) Business Days prior to the Drawdown Date with respect to Alternative
Currencies consisting of Euros, and (iv) five (5) Business Days with respect to
other Alternative Currencies.
 
(b)           Each such Loan Request shall specify (i) the principal amount of
the Revolving Credit Loan requested, (ii) the currency in which such Revolving
Credit Loan shall be denominated; (iii) the proposed Drawdown Date of such
Revolving Credit Loan, (iv) the Interest Period for such Revolving Credit Loan
(if such Revolving Credit Loan is to be a Eurodollar Rate Loan), and (v) whether
such Revolving Credit Loan is to be a Eurodollar Rate Loan or a Base Rate Loan,
and shall include a current Loan Request.  Each Revolving Credit Loan requested
shall be in a minimum amount of $500,000 or its Dollar Equivalent, and, if such
Loan requested is not a Base Rate Loan, shall be irrevocable and binding on the
U.S. Borrowers, and shall obligate the U.S. Borrowers to accept the Loan
requested from the Revolving Credit Lender on the proposed Drawdown Date.
 
§ 2.1.5  Funds for Revolving Credit Loans.  
 
(a)           Not later than 1:00 p.m. (Boston time) on the proposed Drawdown
Date of any Revolving Credit Loan, each of the Revolving Credit Lenders will
make available to the Administrative Agent, at the Administrative Agent’s
Office, in immediately available funds, the amount of such Revolving Credit
Lender’s Applicable Percentage of the requested Revolving Credit Loans.  Upon
receipt from each Revolving Credit Lender of such amount, and upon receipt of
the documents required by §6, as applicable, and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Administrative Agent
will make available to the applicable U.S. Borrowers or Foreign Borrower, not
later than 2:00 p.m. (Boston time) on the proposed Drawdown Date, in immediately
available funds, the aggregate amount of such Revolving Credit Loans made
available to the Administrative Agent by the Revolving Credit Lenders.  The
failure or refusal of any Revolving Credit Lender to make available to the
Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of such Revolving Credit Lender’s Applicable Percentage of the requested
Revolving Credit Loans shall not relieve any other Revolving Credit Lender from
its several obligation hereunder to make available to the Administrative Agent
the amount of such other Revolving Credit Lender’s Applicable Percentage of any
requested Revolving Credit Loans.
 
(b)           The Administrative Agent may, unless notified to the contrary by
any Revolving Credit Lender prior to a Drawdown Date, assume that such Revolving
Credit Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Revolving Credit Lender’s Applicable Percentage of the
Revolving Credit Loans to be made on such Drawdown Date, and the Administrative
Agent may (but shall not be required to), in reliance upon such assumption, make
available to the Borrowers a corresponding amount.  If any Revolving Credit
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Revolving Credit Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the average computed for
the period referred to in clause (iii) below, of the weighted average interest
rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (ii) the
amount of such Revolving Credit Lender’s Applicable Percentage of such Revolving
Credit Loans, times (iii) a fraction, the numerator of which is the number of
days that elapse from and including such Drawdown Date to the date on which the
amount of such Revolving Credit Lender’s Applicable Percentage of such Revolving
Credit Loans shall become immediately available to
 

-26-

--------------------------------------------------------------------------------



the Administrative Agent, and the denominator of which is 365.  A statement of
the Administrative Agent submitted to such Revolving Credit Lender with respect
to any amounts owing under this paragraph shall be prima facie evidence (absent
manifest error), of the amount due and owing to the Administrative Agent by such
Revolving Credit Lender.  If the amount of such Revolving Credit Lender’s
Applicable Percentage of such Revolving Credit Loans is not made available to
the Administrative Agent by such Revolving Credit Lender within three (3)
Business Days following such Drawdown Date, the Administrative Agent shall be
entitled to recover such amount from the U.S. Borrowers on demand, with interest
thereon at the rate per annum applicable to the Revolving Credit Loans made on
such Drawdown Date.
 
§ 2.1.6  Maturity of the Revolving Credit Loans.  
 
The Revolving Credit Loans shall be due and payable on the applicable Maturity
Date.  Each of the U.S. Borrowers and Foreign Borrowers, as applicable, promises
to pay in full in cash, on the Maturity Date, all Revolving Credit Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon and any fees and other amounts owing hereunder with respect to the
Revolving Credit Loans.
 
§ 2.1.7  Mandatory Repayments of the Revolving Credit Loans.  
 
    If at any time an Overadvance shall exist (whether as a result of
fluctuations in currency exchange rates with respect to the Revolving Credit
Facility or otherwise), then the applicable Borrowers shall immediately pay the
amount of such Overadvance to the Administrative Agent for application to the
Revolving Credit Loans.
 
§ 2.1.8  Increase in Revolving Credit Commitment.
 
(a)           Request for Increase of Revolving Credit Commitments.  Provided
there exists no Event of Default, upon written notice to Administrative Agent
and subject to the provisions of this § 2.1.8, the applicable Borrowers may from
time to time request an increase in the Revolving Credit Commitment in minimum
amount of Ten Million Dollars ($10,000,000), so long as, after giving effect
thereto, the aggregate amount of such increases does not exceed Twenty Five
Million Dollars ($25,000,000) in the aggregate.
 
(b)           Lender Elections to Revolving Credit Commitments Increase.  The
Administrative Agent will promptly notify the Lenders following receipt of a
request by the Borrowers of an increase in the Revolving Credit Commitment.  At
the time of making such request, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender is requested to respond (which shall not, in any event, be less
than ten (10) Business Days from the date of delivery of such notice to the
Lenders).  Each Revolving Credit Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Revolving
Credit Commitment, and, if so, whether by an amount equal to, greater than, or
less than its Revolving Percentage of such requested increase.  Any Revolving
Credit Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitment.
 
(c)           Notification by Administrative Agent; Acceding Lenders.  The
Administrative Agent shall notify the Borrowers and each Lender of the Revolving
Credit Lenders’ responses to each request made hereunder.  To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent and the Issuing Bank, which approvals shall not be unreasonably withheld
or delayed, the Borrowers may also invite one or more additional commercial
banks, other recognized financial institutions or other Persons (in each case,
an “Acceding Lender”) to become party to this
 

-27-

--------------------------------------------------------------------------------



Agreement as a Revolving Credit Lender by entering into an Instrument of
Accession in substantially the form of Exhibit F hereto (an “Instrument of
Accession”) with the Borrowers and the Administrative Agent and assuming
thereunder the rights and obligations of a Revolving Credit Lender hereunder,
including without limitation, commitments to make Revolving Credit Loans and
participate in the risk relating to Letters of Credit, and the Aggregate
Commitments shall be funded (each such increase or funding, as the case may be,
referred to as a “Post-Closing Increase”) by the amount of such Acceding
Lender’s interest all in accordance with the provisions of this Section. The
Borrowers shall indemnify the applicable Lenders and the Administrative Agent
for any cost or expense incurred as a consequence of the reallocation of any
Eurodollar Rate Loans to an Acceding Lender pursuant to the provisions of § 5.9
hereof.
 
(d)           Closing Date and Allocations.  Upon a request by the Borrowers of
an increase in the Revolving Credit Commitments in accordance with this Section,
the Administrative Agent and the Borrowers shall determine, as applicable, the
effective date of any such increase (any such date, the “Increase Closing Date”)
and the final allocation of any such increase.  The Administrative Agent shall
promptly notify the Borrowers and the Lenders (and Acceding Lenders, if any) of
the final allocation of such increase.  On the Increase Closing Date, Schedule 2
hereto shall be deemed to be amended to reflect, as the case may be, (i) the
name, address and Revolving Credit Commitment of the Revolving Credit Lenders
(and, if applicable, any Acceding Lender), (ii) the Revolving Credit Commitments
(after giving effect to any Post-Closing Increase), and (iii) the changes to the
respective Applicable Percentages of the Revolving Credit Lenders.
 
(e)           Conditions to Effectiveness of Increase of Revolving Credit
Loans.  As a condition precedent to such increase in the Revolving Credit
Commitments, the Borrowers shall deliver to the Administrative Agent a
certificate dated as of the Increase Closing Date signed by a Responsible
Officer of the Borrowers (i) certifying and attaching the resolutions adopted by
the applicable Borrowers approving or consenting to such increase, and (ii)
certifying that, before and after giving effect to such increase, the applicable
conditions set forth in § 6 will be satisfied.  In addition, the Borrowers shall
prepay any Revolving Credit Loans outstanding on any Increase Closing Date (and
pay any additional amounts required under § 5 of this Agreement) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages in respect of Revolving Credit Loans arising from
any nonratable increase in the Commitments under this Section.
 
(f)           Conflicting Provisions.  This § 2.1.8 shall supersede any
provisions in §§ 14.1(b) or 14.11 to the contrary.
 
§ 2.1.9  Designation of Foreign Borrowers.
 
 LoJack may, from time to time, designate any Eligible Foreign Subsidiary as a
Foreign Borrower by delivery to the Administrative Agent of  (a) joinder
agreement in substantially the form attached hereto as Exhibit G executed by
such Foreign Subsidiary (or execution of an amendment to this Credit Agreement,
if applicable) and any other applicable Loan Documents, in form and substance
satisfactory to the Administrative Agent, providing that such Foreign Subsidiary
shall become a Borrower hereunder, and (b) providing such other documentation as
the Administrative Agent may reasonably request, including, without limitation,
documentation with respect to the conditions specified in §6 hereof, including
customary legal opinions of LoJack’s and such Foreign Subsidiary’s domestic
counsel.
 
§ 2.2  Letters of Credit.
 
§ 2.2.1  Letters of Credit Commitment.
 

-28-

--------------------------------------------------------------------------------



(a)           Subject to the terms and conditions set forth herein, the Issuing
Bank agrees (i) (1) from time to time on any Business Day during the period from
the Closing Date until the applicable Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or Alternative Currencies for the
account of any of the U.S. Borrowers or any of the Foreign Borrowers under the
Revolving Credit Facility (each, a “Letter of Credit” and, collectively, the
“Letters of Credit”) and to amend or renew Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drafts under
the Letters of Credit; and (ii) the Revolving Credit Lenders severally agree to
participate in Letters of Credit; provided, that the Issuing Bank shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit
if, as of the date of such L/C Credit Extension and after giving effect to such
request, (w) the Outstanding Amount of Revolving Credit Loans plus the
Outstanding Amount of L/C Obligations relating to Letters of Credit would exceed
the Revolving Credit Commitment; (x) the Outstanding Amount of Revolving Credit
Loans of any Revolving Credit Lender plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations relating to Letters of Credit
exceeds such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of
L/C Obligations with respect to Letters of Credit would exceed the applicable
Letter of Credit Sublimit or (z) the Outstanding Amount of all Loans denominated
in Alternative Currencies plus the Outstanding Amount of all L/C Obligations for
Letters of Credit denominated in Alternative Currencies shall exceed the
Alternative Currency Sublimit; provided, however, if the Issuing Bank is
requested to issue Letters of Credit with respect to a jurisdiction the Issuing
Bank deems, in its reasonable judgment, may at any time subject it to a New
Money Credit Event or a Country Risk Event, the applicable Borrowers shall, at
the request of the Issuing Bank, guaranty and indemnify the Issuing Bank against
any and all costs, liabilities and losses resulting from such New Money Credit
Event or Country Risk Event, in each case in a form and substance reasonably
satisfactory to the Issuing Bank.
 
(b)           The Issuing Bank shall be under no obligation to issue any Letter
of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any law applicable to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it;
 
(ii)           Subject to §2.2.2(c), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal;
 
(iii)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date;
 
(iv)           the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank; or
 
(v)           such Letter of Credit is in an initial amount less than $100,000,
or is to be used for a purpose other than working capital and general corporate
purposes or denominated in a currency other than Dollars or an Alternative
Currency.
 

-29-

--------------------------------------------------------------------------------



(c)           The Issuing Bank shall be under no obligation to amend any Letter
of Credit if (i) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
§ 2.2.2  Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
 
(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable U.S. Borrower or Foreign Borrower
delivered to the Issuing Bank in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such U.S.
Borrower or Foreign Borrower as set forth below.  Such Letter of Credit
Application must be received by the Issuing Bank not later than 1:00 p.m.
(Boston time), at least two Business Days (or such later date and time as the
Issuing Bank may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.
 
(i)           In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Bank may require; and
 
(ii)           in the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Issuing Bank (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the Issuing
Bank may require in accordance with the Issuing Bank’s usual and customary
practices effective as of the time of such request.
 
(b)           Upon the Issuing Bank’s determination that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of such U.S. Borrower or Foreign
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Issuing Bank’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Percentage times the face amount of such Letter of
Credit.
 
(c)           If a U.S. Borrower or Foreign Borrower so requests in any
applicable Letter of Credit Application, the Issuing Bank may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit the Issuing Bank to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued.  Unless otherwise directed by the
Issuing Bank, the U.S. Borrowers or Foreign Borrowers shall not be required to
make a specific request to the Issuing Bank for any such renewal.  Once an
Auto-Renewal Letter of Credit has been issued, the Issuing Bank shall, subject
to the terms and conditions set forth herein, permit the renewal of such Letter
of Credit to an
 

-30-

--------------------------------------------------------------------------------



expiry date not later than the applicable Letter of Credit Expiration Date;
provided, however, that the Issuing Bank shall have no obligation to permit the
renewal of any Auto-Renewal Letter of Credit at any time if it has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
§2.2.1(b) or otherwise).
 
(d)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the applicable
U.S. Borrower or Foreign Borrower a true and complete copy of such Letter of
Credit or amendment.
 
§ 2.2.3  Drawings and Reimbursements of Letters of Credit; Funding and Repayment
of Participations.
 
(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the applicable U.S. Borrower or Foreign Borrower and the Administrative Agent
thereof.  Not later than 1:00 p.m. (Boston time) on the Honor Date, such U.S.
Borrower or Foreign Borrower shall reimburse the Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing and in the
same currency as such drawing.
 
(b)           If the applicable U.S. Borrowers or Foreign Borrowers fail to
reimburse the Issuing Bank for any drawing under any Letter of Credit (the
“Unreimbursed Amount”) on the Honor Date as set forth in §2.2.3(a), the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the Unreimbursed Amount and the amount of such Revolving Credit
Lender’s Applicable Percentage thereof.  In such event, the applicable U.S.
Borrowers or Foreign Borrowers shall be deemed to have made a Loan Request for a
Base Rate Loan in Dollars to be disbursed on the Honor Date in an amount equal
to the Dollar Equivalent of the Unreimbursed Amount calculated as of the Honor
Date, without regard to the minimum and multiples specified in § 2.1.4 but
subject to the Revolving Credit Commitment and the applicable conditions set
forth in § 6.  Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this § 2.2.3(b) may be given by telephone if immediately confirmed
in writing, provided that the lack of such immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(c)           Each Revolving Credit Lender shall, upon any notice pursuant to §
2.2.3(b), make funds available to the Administrative Agent for the account of
the Issuing Bank at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
(Boston time) on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of §2.2.3(d), each such Lender that
so makes funds available shall be deemed to have made a Base Rate Loan in
Dollars to the applicable U.S. Borrower or Foreign Borrower, in such
amount.  The Administrative Agent shall remit the funds so received to the
Issuing Bank.
 
(d)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Loan because the applicable conditions set
forth in §6 cannot be satisfied or for any other reason, the applicable U.S.
Borrower or Foreign Borrower shall be deemed to have incurred from the Issuing
Bank an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Issuing Bank pursuant to §2.2.3(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligations under this §2.2.3.
 

-31-

--------------------------------------------------------------------------------



(e)           Until each Revolving Credit Lender funds its Applicable Percentage
of, as the case may be, the Revolving Credit Loan or L/C Advance pursuant to
this §2.2.3 to reimburse the Issuing Bank for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the Issuing Bank.
 
(f)           The obligation of each Revolving Credit Lender to make a Revolving
Credit Loan or L/C Advances to reimburse the Issuing Bank for amounts drawn
under Letters of Credit, as contemplated by this §2.2.3, shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Bank, any of the Borrowers or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default, or
(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each such Lender’s obligation to make
Revolving Credit Loans pursuant to this §2.2.3 is subject to the applicable
conditions set forth in §6.  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the U.S. Borrowers or Foreign Borrowers, as
applicable, to reimburse the Issuing Bank for the amount of any payment made by
the Issuing Bank under any Letter of Credit, together with interest as provided
herein.
 
(g)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Issuing Bank any amount required to
be paid by such Lender pursuant to the foregoing provisions of this §2.2.3 by
the time specified therein, the Issuing Bank shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation.  A certificate of the Issuing Bank submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (g) shall be conclusive absent manifest error.
 
(h)           At any time after the Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with this §2.2.3, if the
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a U.S. Borrower or Foreign Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
 
(i)           If any payment received by the Administrative Agent for the
account of the Issuing Bank pursuant to §2.2.3 is required to be returned under
any of the circumstances described in §14.5 (including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Credit Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  The obligations of the
Revolving Credit Lenders under this clause (i) shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
§ 2.2.4  Letters of Credit Obligations Absolute.
 
(a)           The obligation of the U.S. Borrowers and Foreign Borrowers to
reimburse the Issuing Bank for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and
 

-32-

--------------------------------------------------------------------------------



shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
 
(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the U.S. Borrowers or Foreign Borrowers may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Issuing Bank, the Administrative Agent, any of the Lenders or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit; or
 
(iv)           any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law.
 
(b)           The applicable U.S. Borrower or Foreign Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with such the
U.S. Borrower’s or Foreign Borrower’s instructions or other irregularity, such
U.S. Borrower or Foreign Borrower, as applicable, will immediately notify the
Issuing Bank in connection thereof.  Such U.S. Borrower or Foreign Borrower, as
applicable, shall be conclusively deemed to have waived any such claim against
the Issuing Bank and its correspondents unless such notice is given as
aforesaid.
 
§ 2.2.5  Role of Issuing Bank with Letters of Credit.   
 
Each of the U.S. Borrowers and each of the Foreign Borrowers agrees that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  Each of the U.S.
Borrowers and each of the Foreign Borrowers hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the U.S. Borrowers or Foreign Borrowers from pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the Issuing Bank, any of its
Affiliates, any of the respective officers, directors, employees, agents or
attorneys-in-fact of the Issuing Bank and its Affiliates, nor any of the
respective correspondents, participants or assignees of the Issuing Bank shall
be liable or responsible for any of the matters described in clause (a) of
§2.2.4; provided, however, that anything in such clauses to the contrary
notwithstanding, the U.S. Borrowers or Foreign Borrowers may have a claim
against the Issuing Bank, and the Issuing Bank may be liable to the U.S.
Borrowers or the Foreign Borrowers, to the extent, but only to the extent, of
any direct, as opposed to
 

-33-

--------------------------------------------------------------------------------



consequential or exemplary, damages suffered by the U.S. Borrowers or Foreign
Borrowers, as applicable, which the U.S. Borrowers or Foreign Borrowers prove
were caused by the Issuing Bank’s willful misconduct or gross negligence or the
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Issuing Bank shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
§ 2.2.6  Cash Collateral for Letters of Credit.    
 
Upon the request of the Administrative Agent, if, as of the Letter of Credit
Expiration Date or upon the occurrence and continuance of an Event of Default,
any Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, the applicable U.S. Borrowers or Foreign Borrowers shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in respect thereto.  Each of the U.S. Borrowers and each of the
Foreign Borrowers hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank and the Lenders, a security interest in all such cash and all
proceeds of the foregoing.  Cash collateral shall be maintained in blocked,
interest bearing deposit accounts in the name of the Administrative Agent.
 
§ 2.2.7  Applicability of ISP98 and UCP to Letters of Credit.  
 
Unless otherwise expressly agreed by the Issuing Bank and, as applicable, the
U.S. Borrowers or the Foreign Borrowers when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance, shall apply to each commercial
Letter of Credit.
 
§ 2.2.8  Letter of Credit Fees.  
 
Each applicable U.S. Borrower or Foreign Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a Letter of
Credit fee for each standby Letter of Credit equal to the Applicable Margin for
standby Letters of Credit times the daily amount available to be drawn under
such standby Letter of Credit.  Such standby Letter of Credit fees shall be
computed on a quarterly basis in arrears on the Dollar Equivalent of the Drawing
Amount.  Such standby Letter of Credit fees shall be due and payable on the
first Business Day after the end of each March, June, September and December of
each calendar year, commencing with the first such date to occur after the
issuance of such standby Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  Each applicable U.S. Borrower or Foreign
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Bank, an amount with respect to each trade Letter of Credit equal to an amount
determined by the Issuing Bank based on the Issuing Bank’s fees then in effect
for such trade Letter of Credit.
 
§ 2.2.9  Documentary and Processing Charges Payable to Issuing Bank for Letters
of Credit.
 
The applicable U.S. Borrowers or Foreign Borrowers shall pay to the Issuing Bank
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the
 

-34-

--------------------------------------------------------------------------------



Issuing Bank relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
 
§ 2.2.10  Conflict with Letter of Credit Application.  
 
In the event of any conflict between the terms in this Agreement and the terms
of any Letter of Credit Application, the terms in this Agreement shall control.
 
§ 2.3  Swing Line Facility.
 
(a)           Subject to the terms and conditions set forth herein, and so long
as no Event of Default has occurred, the U.S. Borrowers may request, pursuant to
a notice in the form of Exhibit D attached hereto, the Swing Line Lender to
make, and the Swing Line Lender may, if in its sole discretion it elects to do
so, make, on the terms and conditions hereinafter set forth and in reliance upon
the agreements of Lenders set forth in this Section 2.3, Swing Line Advances in
Dollars to the U.S. Borrowers from time to time on any Business Day prior to the
Maturity Date in an amount not to exceed $2,500,000 in the aggregate outstanding
at any time (after giving effect to the Swing Line Advance requested) (the
“Swing Line Facility”).  Each Swing Line Advance shall be in a minimum amount of
$100,000 or an integral multiple of $500,000 in excess thereof and shall consist
of a Base Rate Loan.
 
(b)           Any Swing Line Advance not repaid by the Maturity Date shall be
due and payable on such date.  Any Swing Line Advance not repaid on any date
when due (other than the Maturity Date) shall be deemed to be a Revolving Credit
Loan made pursuant to Section 2.1.1.
 
(c)           In the event that any Swing Line Advance is not repaid when due,
upon conversion of such Swing Line Advance to a Revolving Credit Loan, each
other Revolving Credit Lender shall be deemed to have purchased from the Swing
Line Lender, and the Swing Line Lender shall be deemed to have sold and assigned
to each such other Revolving Credit Lender, such Revolving Credit Lender’s
Applicable Percentage of such Revolving Credit Loan as of the date of such
conversion (the “Swing Loan Purchase Price”), and upon notice from the
Administrative Agent (a “Notice of Purchase”) shall make available to the
Administrative Agent for the account of the Swing Line Lender, in immediately
available funds, an amount equal to the portion of the outstanding principal
amount of such Revolving Credit Loan to be purchased by such Revolving Credit
Lender on (i) the Business Day on which a Notice of Purchase is given, provided
that such notice is given not later than 11:00 A.M. (Boston, Massachusetts time)
on such Business Day, or (ii) the first Business Day next succeeding the date
such notice is given.  If and to the extent that any such Revolving Credit
Lender shall not have so made such Revolving Credit Lender’s Swing Loan Purchase
Price available to the Administrative Agent, such Revolving Credit Lender agrees
to pay to the Administrative Agent forthwith on demand for the account of the
Swing Line Lender such amount together with interest thereon, for each day from
the date such amount was due under this subsection (iii) until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.  The
obligation of each Revolving Credit Lender to deliver to the Administrative
Agent an amount equal to its respective participation pursuant to this section
shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or the
failure to satisfy any condition set forth in §6 of this Agreement.
 
§ 3.  THE CANADIAN CREDIT FACILITY.
 
§ 3.1  Definitions; Schedules.
 
Schedule 3.1-A and Schedule 3.1-B are incorporated into this § 3 (and, whenever
applicable, this Credit Agreement) by reference.  Schedule 3.1-A contains
definitions of capitalized terms used in this § 3
 

-35-

--------------------------------------------------------------------------------



and not otherwise defined in this Credit Agreement.  Unless otherwise provided,
all Dollar amounts used in this § 3 or in connection with the Canadian Credit
Facility (as defined below) are in Canadian Dollars.
 
§ 3.2  The Canadian Credit Facility.  
 
Subject to the terms and conditions set forth in this § 3 and other applicable
provisions of this Credit Agreement the Canadian Lender agrees to provide a
revolving credit facility (the “Canadian Credit Facility”) to the Canadian
Revolving Borrowers in Dollars or Canadian Dollars up to the amount of the
Canadian Revolving Credit Commitment by way of:
 
(a)           RBP based loans and/or overdrafts (“RBP Loans”);
 
(b)           RBUSBR based loans and/or overdrafts in Dollars (“RBUSBR Loans”);
 
(c)           Bankers’ Acceptances (“BAs”);
 
(d)           LIBOR based loans in Dollars (“Libor Loans”);
 
(e)           Letters of Credit (“LCs”); and
 
(f)           Letters of Guarantee (“LGs”).
 
Each use of the Canadian Credit Facility is a “Borrowing” and all such usages
outstanding at any time are “Borrowings”; the total amount of Borrowings
outstanding at any time under the Canadian Credit Facility is the total amount
of all RBP Loans, RBUSBR Loans and Libor Loans outstanding at that time plus the
total face amount of all Bankers’ Acceptances outstanding at that time and the
total amount of all LCs and LGs outstanding hereunder at that time. Schedule
3.1-B contains terms and conditions applicable to Borrowings made other than by
way of RBP Loans or RBUSBR Loans, which must be complied with.
 
§ 3.3  [Reserved]
 
§ 3.4  Availability; Repayment.  
 
(a)           Availability.  The Canadian Revolving Borrowers may borrow,
convert, repay and re-borrow up to the amount of the Canadian Revolving Credit
Commitment, provided an Event of Default shall not have occurred and be
continuing at the time of any Borrowing.  Upon five (5) Business Days’ written
notice to the Canadian Lender, the Canadian Revolving Borrowers may cancel any
undrawn portion of the Canadian Credit Facility without penalty.  Any such
cancellation is irrevocable and any amounts cancelled shall not be reinstated.
 
(b)           Repayment.  Borrowings under the Canadian Credit Facility shall be
repayable on the Maturity Date.
 
§ 3.5  Interest Rates and Fees.  
 
(a)           Loans under the Canadian Credit Facility shall bear interest at
the following rates and BAs, LCs and LGs shall accrue the following fees:
 
(i)           RBP Loans, at the rate of RBP plus 0% per annum;
 
(ii)           RBUSBR Loans, at the rate of RBUSBR plus 0% per annum;
 

-36-

--------------------------------------------------------------------------------



(iii)           BAs, at the Discount Rate plus the Acceptance Fee;
 
(iv)           Libor Loans, at the rate of LIBOR plus the Applicable Margin then
in effect per annum;
 
(v)           LCs, a fee calculated using the Applicable Margin then in effect
per annum; and
 
(vi)           LGs, a fee calculated using the Applicable Margin then in effect
per annum.
 
(b)           Commitment Fee.  The Canadian Revolving Borrowers shall pay to the
Canadian Lender a commitment fee quarterly in arrears on the last day of each
fiscal quarter and on the Maturity Date at a rate per annum equal to the
Applicable Margin then in effect, partial fiscal quarters pro rata.  This fee
will be payable in Canadian Dollars and calculated quarterly on the unused and
uncancelled portion of the Canadian Credit Facility from and including the date
of this Agreement.
 
(c)           RBP Loans and RBUSBR Loans.  The Canadian Revolving Borrowers
shall pay to the Canadian Lender interest on each RBP Loan and RBUSBR Loan,
monthly in arrears, on the last calendar day of each month.  Such interest will
be calculated monthly and will accrue daily on the basis of the actual number of
days elapsed and a year of 365 days, any change in the rate of interest
applicable to any RBP Loan or RBUSBR Loan shall be effective as of the opening
of business on the day such change takes place.  Interest on RBUSBR Loans shall
be paid in Dollars and interest on any RBP Loans shall be paid in Canadian
Dollars.
 
(d)           LC Fees.  The Canadian Revolving Borrowers shall pay to the
Canadian Lender the LC fee in relation to each LC issued hereunder in the
currency in which each such LC is stated on the date of any payment made by the
Canadian Lender pursuant to a drawing under any such LC calculated on the amount
drawn.  If the total amount available under any such LC has not been drawn prior
to the expiry of such LC, the Canadian Revolving Borrowers shall pay the LC fee
calculated on the undrawn portion of such LC on the expiry date thereof.
 
(e)           LG Fees.  The Canadian Revolving Borrowers shall pay to the
Canadian Lender the LG fee in the currency (Dollars or Canadian Dollars) in
which each such LG is stated (for other currencies, the LG fee will be paid in
the currency’s Canadian Dollar equivalent) on the date of issuance of any such
LG calculated on the face amount of such LG issued based upon the number of days
in the term thereof and a year of 365 days.
 
(f)           BAs.  The Canadian Revolving Borrowers shall pay to the Canadian
Lender the Acceptance Fee in Canadian Dollars in advance on the date of issue of
each BA.  Acceptance Fees shall be calculated on the face amount of each BA
issued and based upon the number of days in the term thereof and a year of
365 days.  The Canadian Revolving Borrowers authorize and direct the Canadian
Lender to deduct from the Discounted Proceeds of BAs purchased by the Canadian
Lender for its own account the amount of each such Acceptance Fee upon the issue
of each BA.
 
(g)           Libor Loans.  The Canadian Revolving Borrowers shall pay to the
Canadian Lender interest in Dollars on each Libor Loan, on each Libor Interest
Date, calculated in arrears.  Such interest will accrue daily on the basis of
the actual number of days elapsed and a year of 360 days.
 
(h)           Limit on Interest.  The Canadian Revolving Borrowers shall not be
obligated to pay any interest, fees or costs under or in connection with this
Agreement in excess of what is permitted by law.
 

-37-

--------------------------------------------------------------------------------



(i)           Overdue Payments.  Any amount that is not paid when due hereunder
in respect of the Canadian Credit Facility shall, unless interest is otherwise
payable in respect thereof in accordance with the terms of this Credit Agreement
or the instrument or contract governing same, bear interest until paid at the
rate of RBP plus 2% in the case of an amount in Canadian Dollars per annum or,
in the case of an amount in Dollars, RBUSBR plus 2% per annum.
 
(j)           Upfront Fee.  The Canadian Revolving Borrowers shall pay to the
Canadian Lender in cash on the date hereof an upfront non-refundable fee equal
to Canadian $6,250.
 
(k)           Equivalent Yearly Rates.  The annual rates of interest or fees to
which the rates calculated in accordance with this § 3 are equivalent, are the
rates so calculated multiplied by the actual number of days in the calendar year
in which such calculation is made and divided by 365 or, in the case of Libor
Loans, divided by 360.
 
(l)           Time and Place of Payment.  Amounts payable by the Canadian
Revolving Borrowers under the Canadian Credit Facility shall be paid in the
applicable currency. Amounts due on a day other than a Business Day shall be
deemed to be due on the Business Day next following such day.  Interest and fees
payable under this § 3 are payable both before and after any or all of default,
demand and judgment.  All payments by the Canadian Revolving Borrowers are to be
made without set-off, compensation or counterclaim, and (subject to § 5.13)
without any deduction or withholding for or on account of any tax.
 
§ 3.6  Evidence of Indebtedness.  
 
(a)           The Canadian Lender shall maintain accounts and records evidencing
the Borrowings made available to each of the Canadian Revolving Borrowers by the
Canadian Lender under this § 3. The Canadian Lender shall record the principal
amount of each Borrowing, the payment of principal and interest and all other
amounts becoming due to the Canadian Lender under this § 3.
 
(b)           The Canadian Lender’s accounts and records constitute, in the
absence of manifest error, prima facie evidence of the indebtedness of each of
the Canadian Revolving Borrowers to the Canadian Lender pursuant to this § 3.
 
(c)           Each Canadian Revolving Borrower authorizes and directs the
Canadian Lender to automatically debit, by mechanical, electronic or manual
means, any bank account of the Canadian Revolving Borrowers for all amounts
payable under the Canadian Credit Facility, including, but not limited to the
repayment of principal and the payment of interest, fees and all charges for the
keeping of such bank account(s).
 
§ 3.7  General Account.
 
Each of the Canadian Revolving Borrowers shall each establish a current account
with the Canadian Lender in Canadian Dollars and, if applicable, in Dollars
(each a “General Account”) for the conduct of each of the Canadian Revolving
Borrowers’ day-to-day banking business.  If the balance in a General Account:
 
(a)           is a credit, the Canadian Lender shall apply, at any time in its
discretion, the amount of such credit or part thereof, rounded down to the
nearest Can. $5,000 in Canadian Dollars or Dollars, as applicable, as a
repayment of Borrowings outstanding and due by way of RBP Loans or RBUSBR Loans,
as applicable, under the Canadian Credit Facility, or
 

-38-

--------------------------------------------------------------------------------



(b)           is a debit, the Canadian Lender may, subject to availability under
this § 3, make available a Borrowing by way of an RBP Loan or RBUSBR Loans, as
applicable, under the Canadian Credit Facility in an amount, rounded up to the
nearest Can. $5,000  in Canadian Dollars or Dollars, as applicable, as is
required to place the General Account at not less than a zero balance.
 
§ 3.8  Exchange Rate Fluctuations
 
If, for any reason, the amount of Borrowings outstanding under the Canadian
Credit Facility, when converted to the Equivalent Amount in Canadian Dollars,
exceeds the amount available under the Canadian Credit Facility, the Canadian
Revolving Borrowers shall immediately repay such excess or shall secure such
excess to the satisfaction of the Canadian Lender.
 
§ 3.9  Indemnity
 
Whether or not a Default or an Event of Default has occurred and without
limiting the indemnification provisions elsewhere contained in this Agreement
for the benefit of the Lenders, including the Canadian Lender, each of the
Canadian Revolving Borrowers covenants and undertakes to indemnify, defend,
protect and hold harmless the Canadian Lender and its directors, officers,
employees, attorneys, trustees and agents (collectively, the “Indemnitees”)
against and from all losses, damages, expenses, liabilities, obligations,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
(including reasonable attorneys' and consultants' fees and disbursements)
(hereinafter, “Losses”) which any Indemnitee may sustain or incur (including,
without limitation, any loss of profit and expenses the Canadian Lender may
incur (a) by reason of the liquidation, re-employment or redeployment of
deposits or other funds acquired by the Canadian Lender to fund or to maintain
the Canadian Revolving Loans, (b) by reason of any interest, charges or other
amounts paid or payable by the Canadian Lender to providers of funds borrowed or
acquired in order to make, to fund or to maintain the Canadian Revolving Loans
or any amount unpaid by the Canadian Revolving Borrowers hereunder or (c) by
reason of the termination, or otherwise in connection with, any Letter of Credit
as a consequence of or in connection with:
 
(a)           any failure of the Canadian Revolving Borrowers to borrow in the
amount and on the date specified therefor in any notice of Borrowing pursuant to
this Agreement in respect of a Libor Loan or a Canadian Bankers’ Acceptance,
 
(b)           any failure of the Canadian Revolving Borrowers to make a payment,
repayment, prepayment or conversion specified in a notice of repay­ment,
prepayment or conversion hereunder, or when otherwise due hereunder, in respect
of a Libor Loan or a Canadian Bankers’ Acceptance, and
 
(c)           the payment by the Canadian Revolving Borrowers of principal
amounts in respect of a Libor Loan or a Canadian Bankers' Acceptance on any day
other than the last day of the related Libor Interest Period or other than the
date of maturity of such Canadian Bankers’ Acceptance, as the case may be,
 
§ 4.  THE TERM LOAN.
 
§ 4.1  The Term Loan; Commitment to Lend Term Loan.
 
Subject to the terms and conditions set forth in this Agreement, each Term Loan
Lender agrees to lend to the Term Loan Borrower on the Closing Date the amount
of its Applicable Percentage of the principal amount of the Twenty Six Million
Canadian Dollars (Can. $26,000,000) (the “Term Loan”).
 

-39-

--------------------------------------------------------------------------------



§ 4.2  The Term Notes.
 
The Term Loan shall be evidenced by separate promissory notes of the Term Loan
Borrower in form and substance satisfactory to the Term Loan Lenders (each, a
“Term Note”), dated as of the Closing Date (or such other date on which a Term
Loan Lender may become a party hereto in accordance with §14.6 hereof) and
completed with appropriate insertions.  The Term Loan Borrower irrevocably
authorizes each Term Loan Lender to make or cause to be made, in connection with
a change in interest rate with respect to any portion of the Term Loan pursuant
to §5.2 or at the time of receipt of any payment of principal on the Term Loan,
an appropriate notation on such Lender’s records reflecting the change in
interest rate of any portion of the Term Loan or the receipt of such payment (as
the case may be). The Outstanding Amount of the Term Loan set forth on each Term
Loan Lender’s record shall be prima facie evidence (absent manifest error) of
the principal amount thereof owing and unpaid to each Lender, but the failure to
record, or any error in so recording, any such amount shall not limit or
otherwise affect the obligations of the Term Loan Borrower hereunder or under
the Term Loan to make payments of principal of or interest on the Term Loan when
due.
 
§ 4.3  Maturity of the Term Loan.  
 
The Term Loan shall mature and shall be due and payable on the applicable
Maturity Date.  The Term Loan Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, the
principal amount of the Term Loan outstanding on such date, together with any
and all accrued and unpaid interest thereon and any other amounts owing
hereunder.
 
§ 4.4  [Reserved.]  
 
§ 4.5  Interest on Term Loan.  
 
Except as forth in §5.12, the Term Loan shall bear interest during each Interest
Period relating to all or a portion (as applicable) of the Term Loan at the
following rates:
 
(a)           To the extent that the Term Loan Borrower has elected all or any
portion of the Term Loan to be a Canadian Base Rate Loan, the Term Loan or such
portion thereof, shall bear interest during such Interest Period at the Canadian
Base Rate.
 
(b)           To the extent that all or a portion of the Term Loan bears
interest during such Interest Period at the CDOR Rate, the Term Loan or such
portion thereof shall bear interest during such Interest Period at the rate per
annum equal to the CDOR Rate plus the Applicable Margin determined for such
Interest Period as in effect from time to time.
 
(c)           The Term Loan Borrower promises to pay interest on the Term Loan
or any portion thereof outstanding during each Interest Period in arrears on
each Interest Payment Date applicable to such Interest Period.
 
§ 4.6  5/25 Savings Clause.
 
Each of the Term Loan Lenders, the Administrative Agent and the Term Loan
Borrower agree that, except upon the occurrence of an Event of Default,
notwithstanding any other provision herein contained, in no event shall the
aggregate amount of optional or mandatory repayments of principal by the Term
Loan Borrower in respect of the Term Loan prior to the Maturity Date exceed
twenty-five percent (25%) of the aggregate of the principal amounts of that
Loan.
 

-40-

--------------------------------------------------------------------------------



§ 5.  PROVISIONS RELATING TO ALL LOANS.
 
The following provisions are applicable to all Loans unless the context requires
otherwise, provided  that, §§ 5.1 to 5.7 shall not apply to the Canadian
Revolving Credit Loans:
 
§ 5.1  Interest on Loans.
 
(a)           The outstanding principal amount of the Revolving Credit Loans
shall bear interest at (i) the Base Rate (except for Revolving Credit Loans in
Alternative Currencies), or (ii) the Adjusted Eurodollar Rate plus the
Applicable Margin for each Interest Period, in accordance with the applicable
Borrowers’ election under §5.2.  The outstanding principal amount of the Swing
Line Advances will bear interest at the applicable Base Rate.
 
(b)           The outstanding principal amount of the Term Loan shall bear
interest at the rate provided for in §4.5.
 
(c)           Interest shall be payable in arrears (x) based on a 360-day year
on the Interest Payment Date for Eurodollar Rate Loans, (y) based on a
365/366-day year on the Interest Payment Date for CDOR Rate Loans, and (z) on
the applicable Maturity Date with respect to each of the Loans.
 
§ 5.2  Election of Interest Rate; Notice of Election; Interest Periods; Minimum
Amounts.
 
(a)           At the applicable Borrowers’ option, so long as no Event
of  Default has occurred and is then continuing:
 
(b)           with respect to Revolving Credit Loans, the U.S. Borrowers may (1)
elect at any time to convert any Base Rate Loan or a portion thereof to a
Eurodollar Rate Loan, or (2) upon expiration of the applicable Interest Period,
elect to maintain an existing Eurodollar Rate Loan as such, or convert such
Eurodollar Rate Loan to a Base Rate Loan, provided that the U.S. Borrowers give
notice to the Administrative Agent pursuant to §5.2(d) hereof; and provided,
further, that Loans in Alternative Currencies may not be converted to Base Rate
Loans; and
 
(c)           with respect to the Term Loan, the Term Loan Borrower may, (1)
elect at any time to convert any Canadian Base Rate Loan or a portion thereof to
a CDOR Rate Loan, or (2) upon expiration of the applicable Interest Period,
elect to maintain an existing CDOR Rate Loan as such, or convert such CDOR Rate
Loan to a Canadian Base Rate Loan, provided that the Term Loan Borrower give
notice to the Administrative Agent pursuant to §5.2(d) hereof
 
(d)           Each Loan shall initially be the type of Loan specified prior to
the making thereof and shall bear interest at the applicable rate, determined as
provided herein, until (i) in the case of a Eurodollar Rate Loan or CDOR Rate
Loan, the end of the initial Interest Period applicable thereto; or (ii) in the
case of a Base Rate Loan or Canadian Base Rate Loan, the date on which such Loan
is repaid in full or the type of interest rate applicable thereto is changed
pursuant to §5.2(c).
 
(e)           Each Borrower may from time to time elect to change the type of
interest rate borne by any Loan or, in the case of a Eurodollar Rate Loan or
CDOR Rate Loan, continue the type of interest rate borne by such, as applicable,
Eurodollar Rate Loan or CDOR Rate Loan for an additional Interest Period
(subject, in each case, to the following):
 
(i)           with respect to Base Rate Loans or Canadian Base Rate Loans, the
election shall be effective on any Business Day; and
 

-41-

--------------------------------------------------------------------------------



(ii)           with respect to Eurodollar Rate Loans or CDOR Rate Loans, the
election shall be effective on the day following the last day of the applicable
Interest Period
 
(f)           Three (3) Business Days prior to the conversion of any Base Rate
Loan to a Eurodollar Rate Loan or Canadian Base Rate Loan to a CDOR Rate Loan,
or in the case of an outstanding Eurodollar Rate Loan or CDOR Rate Loan, the
expiration date of the applicable Interest Period, the applicable Borrower shall
give written, telex or telecopy notice received by the Administrative Agent not
later than 10:00 a.m. (Boston time) of its election pursuant to §5.2(a).  Each
such notice delivered to the Administrative Agent shall, specify the aggregate
principal amount of the Loan to be maintained as or converted to, as applicable,
a Eurodollar Rate Loan or CDOR Rate Loan, and the requested duration of the
Interest Period that will be applicable to such Eurodollar Rate Loan or CDOR
Rate Loan, and shall be irrevocable and binding upon such Borrower.  If the
applicable Borrower shall fail to give the Administrative Agent notice hereunder
together with all of the other information required by this §5.2(d) with respect
to any Loan, whether at the end of an Interest Period or otherwise, such Loan
shall be deemed to be (1) for Revolving Credit Loans or any portion thereof, a
LIBOR Rate Loan with an Interest Period of one month and (2) for the Term Loan,
the Canadian Revolving Credit Loan, or any portion thereof, a CDOR Rate Loan
with an Interest Period of one month.
 
(g)           All Eurodollar Rate Loans shall be in a minimum amount of the
Dollar Equivalent of $500,000.
 
(h)           All CDOR Rate Loans shall be in a minimum amount of Can.
$1,000,000 and in multiples of Can. $100,000.
 
§ 5.3  Optional Prepayments or Repayments of the Loans.  
 
Subject to §4.6 in respect of the Term Loan, the Borrowers shall have the right,
at their election, to repay or prepay the Outstanding Amount of the Loans, as a
whole or in part, at any time without penalty or premium.  The Borrowers shall
give the Administrative Agent, (a) no later than 10:00 a.m. (Boston time) on the
Business Day of such proposed prepayment or repayment of any Base Rate Loan or
Canadian Base Rate Loan and (b) no later than 1:00 p.m. (Boston time) three (3)
Business Days prior to any proposed prepayment or repayment of any Eurodollar
Rate Loan or CDOR Rate Loan written notice (or telephonic notice confirmed in
writing) of any proposed prepayment or repayment pursuant to this §5.3,
specifying the proposed date of prepayment or repayment of the Loans and the
principal amount to be paid (in integral multiples of $500,000); provided, that
any applicable Borrowers may not make any prepayment of any Loan on a date other
than the Interest Payment Date unless, in connection with any such prepayment,
such Borrowers reimburse the Administrative Agent for the benefit of the Lenders
pursuant to §5.9.  Amounts prepaid or repaid with respect to the Term Loan may
not be reborrowed.
 
§ 5.4  Fees.
 
(a)           The applicable Borrowers agree to pay to the Administrative Agent
in cash on the Closing Date, for the ratable account of each Lender, an upfront
fee equal to 0.125% of the sum of (i) Revolving Credit Commitment plus (ii) the
principal amount of the Term Loan, each as of the Closing Date.
 
(b)           The applicable Borrowers agree to pay to the Administrative Agent
for the ratable account of each Lender making Revolving Credit Loans, a
commitment fee (the “Commitment Fee”), which shall accrue at the rate per annum
which is equal to the applicable percentages set forth under the heading
“Commitment Fee” in the table contained in the definition of Applicable Margin
on the average daily amount of the Available Revolving Credit Commitment of such
Lender during the period from and
 

-42-

--------------------------------------------------------------------------------



including the Effective Date to but excluding the date on which such Revolving
Credit Commitment terminates; provided that, if such Lender continues to have
any Revolving Credit Exposure after its Revolving Credit Commitment terminates,
then such Commitment Fee shall continue to accrue on the amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Credit Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure.  Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any Commitment Fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand.  All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of calculating the Commitment Fee for any period during
which Loans in Dollars and Alternative Currencies were outstanding, the
Administrative Agent shall use the Dollar Equivalent of such Alternative
Currencies, calculated on the basis of the Spot Rate for such Alternative
Currencies, on or as of the most recent Revaluation Date provided for in
§ 1.3(a).
 
§ 5.5  Payments.
 
(a)           All payments of principal, interest, fees and any other amounts
due hereunder or under any of the other Loan Documents shall be made to the
Administrative Agent at the Administrative Agent’s Office for the respective
accounts of the Lenders and the Administrative Agent, in immediately available
funds, as follows: (i) in respect of Loans made in Dollars, in Dollars, and (ii)
in respect of Loans made in an Alternate Currency, in the Alternate Currency in
which such Loan was made.  Whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension.
 
(b)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff and
free and clear of and without deduction or withholding for any taxes, levies,
imposts, assessments, duties, charges, deductions, withholdings (including to
the extent provided in Section 5.13, any withholding taxes or other charges
imposed as a direct result of any of the Lenders’ non-resident status),
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction, authority, agency or any political
subdivision thereof or taxing or other authority therein unless the applicable
Borrower is compelled by law to make such deduction or withholding.  If any such
obligation is imposed upon any Borrower with respect to any amount payable by it
hereunder or under any of the other Loan Documents, such Borrower will pay to
the Administrative Agent, for the account of the Lenders and the Administrative
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount as shall be necessary to enable
the Lenders to receive the same net amount which the Lenders would have received
on such due date had no such obligation been imposed upon such Borrower.  Each
Borrower will deliver promptly to the Administrative Agent certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by the Borrowers hereunder or under such other Loan Document.
 
§ 5.6  Computations.
 
(a)           All computations of interest on Base Rate Loans and of any fees
shall, unless otherwise expressly provided herein, be based on a 360-day year,
and shall be paid for the actual number of days elapsed.  All computations of
interest on Eurodollar Rate Loans, CDOR Rate Loans, the Commitment Fee and other
fee calculations shall be based on a 360-day year and paid for the actual number
of days elapsed.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue
 

-43-

--------------------------------------------------------------------------------



on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, bear interest for one day.
 
(b)           For the purposes of the Interest Act (Canada), any amount of
interest or fees calculated herein using 360, 365 or 366 days per year and
expressed as an annual rate is equal to the said rate of interest or fees
multiplied by the actual number of days comprised within the calendar year,
divided by 360, 365 or 366, as the case may be.  The parties agree that all
interest accruing with respect to the Term Loan will be calculated using the
nominal rate method and not the effective rate method, and that the deemed
re-investment principle shall not apply to such calculations.  In addition, the
parties acknowledge that there is a material distinction between the nominal and
effective rates of interest and that they are capable of making the calculations
necessary to compare such rates.
 
§ 5.7  Interest on Overdue Amounts; Default Rate.  
 
Overdue principal and (to the extent permitted by applicable law) interest on
the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents shall bear interest compounded monthly and payable on
demand at a rate per annum equal to the applicable rate for such Loan plus two
percentage points (2.0%) until such amount shall be paid in full (after as well
as before judgment).  During the continuance of an Event of Default hereunder,
the Loans shall bear interest at the rate per annum equal to the applicable rate
for such Loan plus two percentage points (2.0%) (the “Default Rate”).
 
§ 5.8  Interest Limitation.  
 
Notwithstanding any other term of this Agreement or the Notes or any other
document referred to herein or therein, the maximum amount of interest which may
be charged to or collected from any person liable hereunder or under the Notes
by the Lenders shall be absolutely limited to, and shall in no event exceed, the
maximum amount of interest which could lawfully be charged or collected under
applicable law (including, to the extent applicable, the provisions of the
Criminal Code of Canada and Section 5197 of the Revised Statutes of the United
States of America, as amended, 12 U.S.C. Section 85, as amended), so that the
maximum of all amounts constituting interest under applicable law, howsoever
computed, shall never exceed as to any Person liable therefor such lawful
maximum, and any term of this Agreement, any Note or any other document referred
to herein or therein which could be construed as providing for interest in
excess of such lawful maximum shall be and hereby is made expressly subject to
and modified by the provisions of this paragraph.
 
§ 5.9  Funding Losses.  
 
(a)           Upon demand of any Lender from time to time, the Borrowers shall
promptly compensate each such Lender for and hold each such Lender harmless from
any loss, and pay to such Lender an amount (the “Eurodollar Breakage Fee”), as
calculated by each such Lender, equal to the amount of any losses, costs,
expense and/or liabilities incurred by it as a result of:
 
(i)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
 
(ii)           any failure by the applicable Borrowers (for a reason other than
the failure of the applicable Lender to make a Loan) to prepay, borrow, continue
or convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the applicable Borrower, including any loss of anticipated profits
and any loss or expense arising from the liquidation or reemployment
 

-44-

--------------------------------------------------------------------------------



of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained.  The Borrowers shall also pay
any customary administrative fees charged by the Lender and the Administrative
Agent in connection with the foregoing.
 
(b)           For purposes of calculating the Eurodollar Breakage Fee payable by
the Borrowers to a Lender under this §5.9, the applicable Lender shall be deemed
to have funded (i) each Eurodollar Rate Loan at the Eurodollar Rate, whether or
not such Eurodollar Rate Loan was in fact so funded, and (ii) each CDOR Rate
Loan at the CDOR Rate, whether or not such CDOR Rate Loan was in fact so funded.
 
(c)           Each of the Borrowers understands, agrees and acknowledges that:
(i) none of the Lenders have any obligation to purchase, sell and/or match funds
in connection with the use of the Eurodollar Rate as a basis for calculating the
rate of interest on a Eurodollar Rate Loan, (ii) the Eurodollar Rate may be used
merely as a reference in determining such rate, and (iii) each of the Borrowers
has accepted the Eurodollar Rate as a reasonable and fair basis for calculating
the Eurodollar Breakage Fee and other funding losses incurred by the
Lenders.  Each of the Borrowers further agrees to pay the Eurodollar Breakage
Fee and other funding losses, if any, whether or not the applicable Lenders
elect to purchase, sell and/or match funds.
 
§ 5.10  Illegality.  
 
If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Lending Office to make, maintain or fund Eurodollar Rate Loans or CDOR Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate
or CDOR Rate, then, on notice thereof by such Lender to the applicable Borrower,
any obligation of such Lender to make or continue Eurodollar Rate Loans or CDOR
Rate Loans or to convert, as the case may be Base Rate Loans to Eurodollar Rate
Loans or Canadian Base Rate Loans to CDOR Rate Loan shall be suspended with
respect to such Borrower until the Lender notifies the applicable Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the applicable Borrower shall, upon demand from such
Lender, prepay or convert all Eurodollar Rate Loans to Base Rate Loans in
Dollars or CDOR Rate Loans to Canadian Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans or CDOR Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such Eurodollar
Rate Loans or CDOR Rate Loans.  Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.  The applicable Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of the Lender, otherwise be materially disadvantageous to
the Lender.
 
§ 5.11  Inability to Determine Eurodollar Rate or CDOR Rate.  
 
  If the Administrative Agent or any Lender determines that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
or CDOR Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or CDOR Rate Loan, that the Eurodollar Rate or CDOR Rate
for any requested Interest Period with respect to, as applicable, a proposed
Eurodollar Rate Loan or CDOR Rate Loan does not adequately and fairly reflect
the cost to such Lender or the Administrative Agent of funding such Loan, then
such Lender or the Administrative Agent will promptly so notify the
Borrowers.  Upon such notification by such Lender or the Administrative Agent,
the obligation of such Lender or the Administrative Agent to make or maintain
Eurodollar Rate Loans or CDOR Rate Loans shall be suspended until such Lender or
the Administrative Agent revokes such notice.  Upon receipt of such notice, the
Borrowers may revoke any pending request for a borrowing of, conversion to or
continuation of a Eurodollar Rate Loan Rate Loan or CDOR Rate Loan or, failing
that,
 

-45-

--------------------------------------------------------------------------------



will be deemed to have converted such request into a request for a borrowing of,
as applicable, a Base Rate Loan in Dollars or Canadian Base Rate Loan in
Canadian Dollars in the Dollar Equivalent of the amount specified therein.  The
agreements in this §5.11 shall survive the termination of the Commitments and
repayment, satisfaction or discharge of all other Obligations.
 
§ 5.12  Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the Issuing Bank;
 
(ii)           subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit (including for
greater certainty under the Canadian Credit Facility), any participation in a
Letter of Credit or any Eurodollar Rate Loan, Libor Loan, BA or CDOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender or the
Issuing Bank in respect thereof (except for Indemnified Taxes or Other Taxes
covered by § 5.13 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Bank); or
 
(iii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans, Libor Loans, BAs or CDOR Rate Loans made by such Lender
or any Letter of Credit (including for greater certainty under the Canadian
Credit Facility) or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan, Libor Loan, BA or CDOR
Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (including for greater certainty
under the Canadian Credit Facility) (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the Issuing Bank, the applicable Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit (including for greater certainty
under the Canadian Credit Facility) held by, such Lender, or the Letters of
Credit issued by the Issuing Bank or the Canadian Lender under the Canadian
Credit Facility, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.
 

-46-

--------------------------------------------------------------------------------



(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrowers
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)           Survival.  The agreements in this §5.12 shall survive the
termination of the Commitments and repayment, satisfaction or discharge of all
other Obligations.
 
§ 5.13  Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any of the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Indemnification by the Borrower.  Each of the Borrowers shall
indemnify the Administrative Agent, each Lender and the Issuing Bank, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrowers to a Governmental Authority,
such Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority
 

-47-

--------------------------------------------------------------------------------



evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to such Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by such Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
(f)           Without limiting the generality of the foregoing, in the event
that any of the Borrowers is resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to such Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of such
Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(g)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any of the Borrowers or with respect to which any such Borrower
has paid additional amounts pursuant to this Section, it shall pay to any such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that any such Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, such Lender or the Issuing
Bank
 

-48-

--------------------------------------------------------------------------------



is required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
 
(h)           Survival.  The agreements in this §5.13 shall survive the
termination of the Commitments and repayment, satisfaction or discharge of all
other Obligations.
 
§ 5.14  Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under § 5.12, or requires any of the Borrowers to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to § 5.13, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to §§ 5.12 or
5.13, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender.  The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
§ 5.12, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
§ 5.13, or if any Lender defaults in its obligation to fund Loans hereunder,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, § 14.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(i)           the Borrowers shall have paid to the Administrative Agent the fee
specified in § 14.6(b)(iv);
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, Swing Line Advances and participations in
LC Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under § 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);
 
(iii)           in the case of any such assignment resulting from a claim for
compensation under § 5.12 or payments required to be made pursuant to § 5.13,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv)           such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 

-49-

--------------------------------------------------------------------------------



§ 6.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.
 
The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan or Canadian Base
Rate Loan, as applicable) or of the Issuing Bank to issue, extend the expiration
date (including by not giving notice of non-renewal) of or increase the amount
of any Letter of Credit under this Agreement, shall be subject to the following
conditions precedent:
 
§ 6.1  Conditions to All Credit Extensions.  
 
(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;
 
(b)           no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Extension;
 
(c)           in the case of a Borrowing, the Administrative Agent or the
Canadian Lender, as applicable, shall have received the notice required by
§ 2.1.4 or § 2.2.4 hereof, as applicable, in the case of the issuance of any
Letter of Credit the Issuing Bank shall have received a duly completed Letter of
Credit Application for such Letter of Credit together with any fees called for
by § 2.2.8 hereof, and, in the case of an extension or increase in the amount of
a Letter of Credit, a written request therefor in a form acceptable to the
Issuing Bank together with fees called for by § 2.2.8 hereof; and
 
(d)           such Credit Extension shall not violate any order, judgment or
decree of any court or other authority or any provision of law or regulation
applicable to the Administrative Agent, the Issuing Bank, or any Lender
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.
 
Each request for a Credit Extension shall be deemed to be a representation and
warranty by the relevant Borrower on the date on such Credit Extension as to the
facts specified in subsections (a) through (c), both inclusive, of this Section.
 
§ 6.2  Conditions to Initial Credit Extension.
 
Before or concurrently with the initial Credit Extension:
 
(a)           the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrowers, any applicable Loan Party and the
Lenders;
 
(b)           the Administrative Agent shall have received for each Lender such
Lender’s duly executed Revolving Notes of the U.S. Borrowers and Foreign
Borrowers, and the duly executed Term Notes by the Term Loan Borrower and
otherwise in compliance with the provisions of, as applicable, Sections 2.1.3,
2.2.3 and 4.2 hereof;
 
(c)           the Administrative Agent shall have received for each Lender
certified copies of the charter, articles of incorporation and bylaws (or
comparable organizational documents for the applicable jurisdiction) of the Loan
Parties and any amendments thereto, certified in each instance by its Secretary,
Assistant Secretary or other duly authorized officer of such Loan Party;
 

-50-

--------------------------------------------------------------------------------



(d)           the Administrative Agent shall have received for each Lender
copies of resolutions of the Board of Directors of the Loan Parties (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on its
behalf, all certified in each instance by its Secretary, Assistant Secretary or
other duly authorized officer of such Loan Party;
 
(e)           the Administrative Agent shall have received for each Lender
copies of the certificates of good standing for each of the Loan Parties (or the
substantive equivalent certificates for Loan Parties outside of the United
States) from the office of the secretary of the state of its incorporation or
organization and of each state or jurisdiction in which it is qualified to do
business as a foreign corporation or organization;
 
(f)           (i) the Administrative Agent shall have received upfront fee set
forth in § 5.4(a) and the reasonable fees and expenses of the Administrative
Agent’s counsel, and (ii) the Canadian Lender shall have received the upfront
fee set forth  in § 3.5(j);
 
(g)           the Administrative Agent shall have received for the benefit of
each Lender the favorable written opinion of counsel to each Borrower, in form
and substance satisfactory to the Administrative Agent;
 
(h)           the Administrative Agent shall have received financing statement
and tax lien search results against the Property of the U.S. Borrowers, and PPSA
searches for the Canadian Borrowers evidencing the absence of Liens on such
Property except as permitted by Section 9.2 hereof;
 
(i)           the Administrative Agent shall have received satisfactory evidence
of payoff of the Existing Credit Facilities and release of any Borrowers’
obligations of any kind thereunder;
 
(j)           the Administrative Agent shall have received for the account of
the Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.
 
§ 7.  REPRESENTATIONS AND WARRANTIES
 
Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders as follows:
 
§ 7.1  Organization and Qualification.
 
(a)           Each of the U.S. Borrowers and each of the U.S. Guarantors is duly
organized, validly existing, and in good standing under the laws of the United
States jurisdiction in which it is organized, has full and adequate power to own
its Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.
 
(b)           Each of the Canadian Borrowers and each of the Canadian Guarantors
is duly organized, validly existing, and in good standing as a corporation under
the laws of Canada, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature
 

-51-

--------------------------------------------------------------------------------



of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect.
 
(c)           Each Foreign Borrower is duly organized, validly existing, and in
good standing under the laws of the jurisdiction in which it is organized, has
full and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect.
 
§ 7.2  Subsidiaries.  
 
Schedule 7.2 hereto (as the same may be deemed amended from time to time
pursuant to § 8.9 hereof) identifies each Subsidiary, the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by LoJack and the other
Subsidiaries and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 7.2 (as so amended) as owned by LoJack or
another Subsidiary are owned, beneficially and of record, by LoJack or such
Subsidiary free and clear of all Liens. There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.
 
§ 7.3  Authority and Validity of Obligations.
 
Each of the Borrowers and each of the Guarantors has full right and authority to
enter into this Agreement and the other Loan Documents executed by it, to make
the borrowings herein provided for, to issue its applicable Notes in evidence
thereof, and to perform all of its obligations hereunder and under the other
Loan Documents executed by it.  The Loan Documents delivered by the Borrowers
and the Guarantors have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of each of the Borrowers
and each of the Guarantors, enforceable against them in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors' rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by any of the Borrowers or any of the Guarantors of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon any of the Borrowers or any of the Guarantors or any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of any Borrower or Guarantor, (b) contravene or constitute a default
under any covenant, indenture or agreement of or affecting any Borrower or
Guarantor or any of their Property, in each case where such contravention or
default, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, or (c) result in the creation or imposition of any
Lien on any Property of any Borrower or Guarantor.
 
§ 7.4  Use of Proceeds; Margin Stock.
 

-52-

--------------------------------------------------------------------------------



The proceeds of (a) the Revolving Credit Loans and Canadian Revolving Credit
Loans shall be used for working capital purposes, general corporate purposes,
the repurchase of LoJack common stock, Permitted Acquisitions and Permitted
Investments and (b) the proceeds of the Term Loan shall be used to refinance the
outstanding obligations under the Existing Credit Facilities.  None of the
Borrowers is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.  Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of the Borrowers
which are subject to any limitation on sale, pledge or other restriction
hereunder.
 
§ 7.5  Financial Reports.
 
(a)           The consolidated balance sheet of LoJack and its Subsidiaries as
at December 31, 2006, and the related consolidated statements of income,
retained earnings and cash flows of LoJack and its Subsidiaries for the fiscal
year then ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of Deloitte & Touche LLP, independent public
accountants, and the unaudited interim consolidated balance sheet of LoJack and
its Subsidiaries as at March 31, 2007, and the related consolidated statements
of income, retained earnings and cash flows of LoJack and its Subsidiaries for
the 3 months then ended, heretofore furnished to the Administrative Agent and
the Lenders, fairly present (subject, in the case of the March 31, 2007
financial statements, to year-end audit adjustments) the consolidated financial
condition of the Borrowers and their Subsidiaries as at said dates and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.
 
(b)           Neither LoJack nor any of its Subsidiaries has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to §  8.5 hereof or as otherwise disclosed in writing by
LoJack to the Administrative Agent and the Lenders.
 
§ 7.6  No Material Adverse Change.
 
Since the date of the last audited financial statements on December 31, 2006,
there has been no change in the condition (financial or otherwise) or business
prospects of LoJack and its Subsidiaries, taken as a whole, that has or could
reasonably be expected to have a Materially Adverse Effect.
 
§ 7.7  Full Disclosure.
 
The statements and information furnished to the Administrative Agent and the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents and the commitments by the Lenders to provide all or part of the
financing contemplated hereby, taken as a whole, do not contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, LoJack only represents
that the same were prepared on the basis of information and estimates LoJack
believed to be reasonable on the date hereof.
 
§ 7.8  Trademarks, Franchises, and Licenses.
 
Each of LoJack and its Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and
 

-53-

--------------------------------------------------------------------------------



confidential commercial and proprietary information to conduct their businesses
as now conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person that could reasonably be expected to have a Material Adverse
Effect.
 
§ 7.9  Governmental Authority and Licensing.
 
LoJack and its Subsidiaries have received all licenses, permits, and approvals
of all federal, state, provincial, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same could reasonably be expected to have a Material Adverse
Effect. No investigation or proceeding which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of LoJack,
threatened.
 
§ 7.10  Good Title.
 
LoJack and its Subsidiaries have good and defensible title (or valid leasehold
interests) to their assets as reflected on the most recent consolidated balance
sheet of LoJack and its Subsidiaries furnished to the Administrative Agent and
the Lenders (except for sales of assets in the ordinary course of business and
as otherwise permitted under Section 8.10 hereof), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.
 
§ 7.11  Litigation and Other Controversies.
 
Except as disclosed in LoJack’s letter to the Administrative Agent and the
Lenders dated as of the date hereof, there is no litigation or governmental or
arbitration proceeding or labor controversy pending, nor to the knowledge of
LoJack threatened, against LoJack or any of its Subsidiaries or any of their
Property which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
 
§ 7.12  Taxes.
 
All material tax returns required to be filed by LoJack and its Subsidiaries in
any jurisdiction have, in fact, been filed, and all taxes, assessments, fees,
and other governmental charges upon such Persons or upon any of their Property,
income or franchises, which are shown to be due and payable in such returns,
have been paid, except such taxes, assessments, fees and governmental charges,
if any, as are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided.  Neither LoJack
nor any of its Subsidiaries knows of any proposed additional tax assessment that
is material against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts.  Adequate provisions
in accordance with GAAP for taxes on the books of LoJack and its Subsidiaries
have been made for all open years, and for its current fiscal period.
 
§ 7.13  Approvals.
 
No authorization, consent, license or exemption from, or filing or registration
with, any court or governmental department, agency or instrumentality, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by any of the Borrowers or any of the
Guarantors of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.
 

-54-

--------------------------------------------------------------------------------



§ 7.14  Affiliate Transactions.
 
Neither LoJack nor any of its Subsidiaries is a party to any contracts or
agreements with any of its Affiliates on terms and conditions which are
materially less favorable to such Person than would be usual and customary in
similar contracts or agreements between Persons not affiliated with each other.
 
§ 7.15  Investment Company; Public Utility Holding Company.
 
Neither LoJack nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or a “public utility holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
 
§ 7.16  ERISA.
 
LoJack and each member of the controlled group of corporations and all trades or
businesses (whether incorporated or not) under common control which, together
with LoJack, are treated as a single employer under Section 414 of the Internal
Revenue Code of 1986 (as amended), and any successor statute thereto (the
“Controlled Group”) has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  None of the Borrowers or the Guarantors
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.
 
§ 7.17  Compliance with Laws.
 
Each of LoJack and its Subsidiaries are in compliance with the requirements of
all federal, state, provincial, and local laws, rules and regulations applicable
to or pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  Neither LoJack
nor any of its Subsidiaries has received notice to the effect that its
operations are not in compliance with any of the requirements of applicable
federal, state, provincial, or local environmental, health, and safety statutes
and regulations or is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, where any such non-compliance
or remedial action, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
§ 7.18  Other Agreements.
 
Neither LoJack nor any of its Subsidiaries is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default if uncured could reasonably be expected to have a
Material Adverse Effect.
 
§ 7.19  No Default.
 
No Default or Event of Default has occurred and is continuing.
 

-55-

--------------------------------------------------------------------------------



§ 8.  AFFIRMATIVE COVENANTS.
 
Each of the Borrowers agrees that, so long as any credit is available to or in
use by any of the Borrowers hereunder, except to the extent compliance in any
case or cases is waived in writing pursuant to the terms of Section 14.11
hereof:
 
§ 8.1  Maintenance of Business.
 
Each of the Borrowers shall, and shall cause each Subsidiary to, preserve and
maintain its existence, except as otherwise provided in Section 9.4 hereof. Each
of the Borrowers shall, and shall cause each Subsidiary to, preserve and keep in
force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.
 
§ 8.2  Maintenance of Properties.
 
Each of the Borrowers shall, and shall cause each Subsidiary to, maintain,
preserve, and keep its property, plant, and equipment in good repair, working
order and condition (ordinary wear and tear excepted), and shall from time to
time make all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.
 
§ 8.3  Taxes and Assessments.
 
Each of the Borrowers shall duly pay and discharge, and shall cause each
Subsidiary to duly pay and discharge, all material taxes, rates, assessments,
fees, and governmental charges upon or against it or its Property, in each case
before the same become delinquent and before penalties accrue thereon, unless
and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.
 
§ 8.4  Insurance.
 
Each of the Borrowers shall insure and keep insured, and shall cause each
Subsidiary to insure and keep insured, with good and responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Properties; and each of the
Borrowers shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including, without limitation, employers' and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses. Each of the Borrowers shall, upon the request of the Administrative
Agent, furnish to the Administrative Agent and the Lenders a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section.
 
§ 8.5  Financial Reports.
 
Each of the Borrowers shall, and shall cause each Subsidiary to, maintain a
standard system of accounting in accordance with GAAP and shall furnish to the
Administrative Agent, each Lender and each of their duly authorized
representatives such information respecting the business and financial
 

-56-

--------------------------------------------------------------------------------



condition of each of the Borrowers and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:
 
(a)           as soon as available, and in any event within 45 days after the
last day of each of the first three fiscal quarters of each fiscal year of
LoJack, a copy of the consolidated balance sheet of the LoJack and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, retained earnings, and cash flows of the LoJack and its
Subsidiaries for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by LoJack in
accordance with GAAP (subject to the absence of footnote disclosures and
year-end audit adjustments) and certified to by its chief financial officer or
another officer of LoJack acceptable to the Administrative Agent;
 
(b)           as soon as available, and in any event within 90 days after the
last day of each fiscal year of LoJack, a copy of the consolidated balance sheet
of LoJack and its Subsidiaries as of the last day of the fiscal year then ended
and the consolidated statements of income, retained earnings, and cash flows of
LoJack and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year, accompanied in the case of the consolidated
financial statements by an unqualified opinion of Deloitte & Touche LLP or
another firm of independent public accountants of recognized national standing,
selected by LoJack (and reasonably satisfactory to the Administrative Agent and
the Required Lenders acting in good faith and in a commercially reasonable
manner), to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of LoJack and its Subsidiaries as of the close
of such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances;
 
(c)           notice of any Change of Control;
 
(d)           promptly after knowledge thereof shall have come to the attention
of any responsible officer of LoJack, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against any of the Borrowers or any of their Property which could
reasonably be expected to have a Material Adverse Effect or (ii) the occurrence
of any Default or Event of Default hereunder;
 
(e)           with each of the financial statements furnished to the Lenders
pursuant to subsections (a) and (b) above, a written certificate in the form
attached hereto as Exhibit E (a “Compliance Certificate”) signed by the chief
financial officer of LoJack or another officer of LoJack acceptable to the
Administrative Agent to the effect that to the best of such officer's knowledge
and belief no Default or Event of Default has occurred during the period covered
by such statements or, if any such Event of Default has occurred during such
period, setting forth a description of such Event of Default and specifying the
action, if any, taken by LoJack or any Subsidiary to remedy the same; and
 
(f)           with each of the financial statements furnished to the Lenders
pursuant to subsections (a) and (b) above, copies of internally-prepared
unconsolidated financial statements for LoJack and its Subsidiaries (in
substantially the form furnished to the Lenders prior to the date hereof).
 
§ 8.6  Inspection.
 

-57-

--------------------------------------------------------------------------------



Each of the Borrowers shall, and shall cause each Subsidiary to, permit the
Administrative Agent, each Lender, and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision each of the Borrowers
hereby authorizes such accountants to discuss with the Administrative Agent and
such Lenders the finances and affairs of each of the Borrowers and its
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender may designate and with reasonable prior notice to LoJack.
 
§ 8.7  ERISA.
 
Each of the Borrowers shall, and shall cause each Subsidiary to, promptly pay
and discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed could reasonably be expected to result in the
imposition of a Lien against any of its Property. Each of the Borrowers shall,
and shall cause each Subsidiary to, promptly notify the Administrative Agent and
each Lender of: (a) the occurrence of any reportable event (as defined in ERISA)
with respect to a Plan, (b) receipt of any notice from the PBGC of its intention
to seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by LoJack or
any Subsidiary of any material liability, fine or penalty, or any material
increase in the contingent liability of LoJack or any Subsidiary with respect to
any post-retirement Welfare Plan benefit.
 
§ 8.8  Compliance with Laws.
 
Each of the Borrowers shall, and shall cause each Subsidiary to, comply in all
respects with the requirements of all federal, state, provincial, and local
laws, rules, regulations, ordinances and orders applicable to or pertaining to
its Property or business operations, where any such non-compliance, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect or result in a Lien upon any of its Property.
 
§ 8.9  Formation of Subsidiaries.
 
(a)           Promptly upon the formation or acquisition of any Subsidiary,
LoJack shall provide the Administrative Agent and the Lenders notice thereof (at
which time, Schedule 1 and Schedule 7.2 shall be deemed amended to include
reference to such Subsidiary) and timely comply with the requirements of § 11
hereof to the extent applicable.
 
(b)           Any new U.S. Subsidiary or Canadian Subsidiary created or acquired
by a Borrower as permitted under §9.4 shall become a U.S. Guarantor or Canadian
Guarantor hereunder on or before the fifth (5th) Business Day after creation or
acquisition of such Subsidiary by (i) signing a joinder agreement in
substantially the form attached hereto as Exhibit G or entering into an
amendment to this Credit Agreement and any other applicable Loan Documents, as
applicable, with the other parties hereto and thereto, in form and substance
satisfactory to the Administrative Agent, providing that such Subsidiary shall
become a U.S. Guarantor or Canadian Guarantor hereunder, as the case may be,
pursuant to § 11.1, and (ii) providing such other documentation as the
Administrative Agent may reasonably request, including, without limitation,
documentation with respect to the conditions specified in §6 hereof; provided,
however, that upon LoJack’s written request and subject to, as applicable, the
Lenders’ or the Canadian Lender’s consent and compliance with the other
requirements in this § 8.9(b), any such new U.S. Subsidiary or Canadian
Subsidiary may become, as the case may be, a U.S. Borrower or Canadian Revolving
Borrower hereunder.
 

-58-

--------------------------------------------------------------------------------



§ 8.10  Use of Proceeds.
 
The Borrowers shall use the credit extended under this Agreement solely for the
purposes set forth in, or otherwise permitted by, Section 7.4 hereof.
 
§ 8.11  Insolvency Applications.
 
The Canadian Borrowers, for themselves and each of its Subsidiaries (if any),
acknowledge that their business and financial relationships with the Lenders are
unique, and that the Lenders do not have a common interest with any other of
their creditors. The Canadian Borrowers, for themselves and each of its
Subsidiaries (if any), agrees that if any of them files any plan of arrangement
under the Companies' Creditors Arrangement Act or makes any proposal under the
Bankruptcy and Insolvency Act, the Lenders will be placed in their own class for
voting and distribution purposes, and that none of them will permit, directly or
indirectly, the Lenders to be classified with any other creditor for any purpose
of such plan or proposal or otherwise.
 
§ 9.  NEGATIVE COVENANTS.
 
Each of the Borrowers agrees that, so long as the Commitments shall be in
effect, or any Loan or Letter of Credit or other Obligation is outstanding:
 
§ 9.1  Borrowings and Guaranties.
 
None of the Borrowers shall, nor shall it permit any Subsidiary to, issue,
incur, assume, create or have outstanding any Indebtedness, or be or become
liable as endorser, guarantor, surety or otherwise for any debt, obligation or
undertaking of any other Person, or otherwise agree to provide funds for payment
of the obligations of another, or supply funds thereto or invest therein or
otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another, or subordinate any claim or demand it may have to the claim or demand
of any other Person; provided, however, that the foregoing shall not restrict
nor operate to prevent:
 
(a)           the Obligations;
 
(b)           purchase money indebtedness and Capitalized Lease Obligations of
LoJack and its Subsidiaries in an amount not to exceed the Dollar Equivalent of
$10,000,000 in the aggregate at any one time outstanding;
 
(c)           obligations arising out of non-speculative interest rate, foreign
currency, and commodity hedging agreements entered into with financial
institutions in the ordinary course of business;
 
(d)           endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
 
(e)           intercompany advances from time to time owing by any Guarantor to
LoJack or another Guarantor or Borrower, or owing by LoJack or any Guarantor to
any Borrower;
 
(f)           intercompany advances from time to time owing by any Subsidiary
(other than a Borrower or Guarantor) to LoJack or any Guarantor, to the extent
permitted under Section 9.3;
 
(g)           indebtedness under unsecured lines of credit by commercial banks
or other financing institutions in favor of any Foreign Subsidiary (which may be
guaranteed by LoJack) provided that the
 

-59-

--------------------------------------------------------------------------------



aggregate Dollar Equivalent of the aggregate unpaid principal amount of all such
Indebtedness may not exceed the Dollar Equivalent of $3,500,000 in the aggregate
at any time;
 
(h)           indebtedness of LoJack and its Subsidiaries disclosed on Schedule
9.1 hereof; and
 
(i)           subject to §§ 9.6 and 9.9, Seller Subordinated Debt.
 
§ 9.2  Liens.
 
None of the Borrowers shall, nor shall it permit any Subsidiary to, create,
incur or permit to exist any Lien of any kind on any Property owned by any such
Person; provided, however, that the foregoing shall not apply to nor operate to
prevent:
 
(a)           Liens arising by statute in connection with worker's compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which LoJack or any Subsidiary is a party or other cash
deposits required to be made in the ordinary course of business, provided in
each case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor or which do not exceed the
Dollar Equivalent of $3,000,000 in the aggregate at any time outstanding;
 
(b)           mechanics', workmen's, materialmen's, landlords', carriers' or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest or
which do not exceed the Dollar Equivalent of $3,000,000 in the aggregate at any
time outstanding;
 
(c)           judgment liens and judicial attachment liens not constituting an
Event of Default under Section 12.1(g) hereof and the pledge of assets for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of LoJack and its Subsidiaries secured by a pledge
of assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of the Dollar Equivalent of $3,000,000
at any one time outstanding;
 
(d)           Liens on equipment of LoJack or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Section 9.1(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of LoJack or
such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;
 
(e)           any interest or title of a lessor under any operating lease;
 
(f)           Liens, if any, described on Schedule 9.2 hereof; and
 
(g)           easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of LoJack or any Subsidiary.
 

-60-

--------------------------------------------------------------------------------



§ 9.3  Investments.
 
None of the Borrowers shall, nor shall it permit any Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:
 
(a)           investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within 18-months of the date of acquisition
thereof;
 
(b)           investments in commercial paper rated at least P-1 by Moody's and
at least A-1 by S&P maturing within 18-months of the date of acquisition
thereof;
 
(c)           investments in certificates of deposit issued by any Lender or by
any United States commercial bank having capital and surplus reasonably
acceptable to the Administrative Agent;
 
(d)           investments in repurchase obligations with a term of not more than
7 days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;
 
(e)           investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding subsections (a), (b), (c), and
(d) above;
 
(f)           investments existing on the date of this Agreement;
 
(g)           investments from time to time in Guarantors hereunder;
 
(h)           intercompany advances made from time to time by LoJack, a Borrower
or a Guarantor to LoJack, another Borrower or a Guarantor or by any direct or
indirect wholly-owned (except for directors qualifying shares) Subsidiary to
LoJack or any Guarantor;
 
(i)           investments in, and loans or advances to, any Subsidiary that is
not a Borrower or Guarantor made after the date hereof in an aggregate amount
not to exceed the Dollar Equivalent of $25,000,000 at any one time outstanding;
 
(j)           other investments, loans, and advances in addition to those
otherwise permitted by this Section made after the date hereof in an aggregate
amount not to exceed the Dollar Equivalent of $10,000,000 at any one time
outstanding; and
 
(k)           any Permitted Acquisition.
 
In determining the amount of investments, acquisitions, loans, and advances
permitted under this §9.3, investments and acquisitions shall always be taken at
the original cost thereof (regardless of any
 

-61-

--------------------------------------------------------------------------------



subsequent appreciation or depreciation therein), less any cash return in
respect of any investment, and loans and advances shall be taken at the
principal amount thereof then remaining unpaid.
 
§ 9.4  Mergers, Consolidations and Sales and Acquisitions.
 
None of the Borrowers shall, nor shall it permit any Subsidiary to, be a party
to any amalgamation, merger or consolidation, or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:
 
(a)           the sale or lease of inventory in the ordinary course of business;
 
(b)           the sale, transfer, lease or other disposition of Property of (i)
LoJack and the Guarantors to one another and (ii) any Foreign Subsidiary to
another Foreign Subsidiary;
 
(c)           the merger or amalgamation of any Subsidiary with and into LoJack
or any other Subsidiary, provided that, (i) in the case of any merger or
amalgamation involving a Borrower, the Borrower is the surviving corporation,
(ii) in the case of any merger or amalgamation involving a Guarantor, the
Guarantor is the surviving corporation and (iii) in the case of any merger or
amalgamation involving LoJack, LoJack is the surviving corporation;
 
(d)           the sale of delinquent notes or accounts receivable in the
ordinary course of business for purposes of collection only (and not for the
purpose of any bulk sale or securitization transaction);
 
(e)           the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of LoJack or its Subsidiary,
has become obsolete or worn out, and which is disposed of in the ordinary course
of business;
 
(f)           the license of any intellectual property assets in the ordinary
course of business, and the license or transfer of any rights to use
intellectual property outside of the United States to any Borrower or any
Subsidiary;
 
(g)           any Permitted Acquisition, and any investment permitted under
Section 9.3;
 
(h)           the sale, transfer, lease or other disposition of Property of
LoJack or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for LoJack and its Subsidiaries not
more than the Dollar Equivalent of $2,500,000 during any fiscal year of LoJack;
 
(i)           contracts, agreements or business arrangements among any of the
Borrowers.
 
§ 9.5  [Reserved].
 
§ 9.6  Burdensome Contracts With Affiliates.
 
Except for any transactions permitted under § 9.4, none of the Borrowers shall,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates on terms and conditions which
are materially less favorable to such Borrower or such Subsidiary than would be
usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other.
 
§ 9.7  No Changes in Fiscal Year.
 

-62-

--------------------------------------------------------------------------------



The fiscal year of LoJack ends on December 31st of each year; and LoJack shall
not change its fiscal year from its present basis without the prior written
consent of the Required Lenders.
 
§ 9.8  Change in the Nature of Business.
 
None of the Borrowers shall, nor shall it permit any Subsidiary to, engage in
any business or activity if as a result the general nature of the business of
LoJack and its Subsidiaries, taken as a whole, would be changed in any material
respect from the general nature of the business engaged in by it as of the
Closing Date.
 
§ 9.9  No Restrictions.
 
Except as provided herein or in any agreements documenting purchase money
indebtedness or Capitalized Lease Obligations permitted under Section 9.1(b) or
a line of credit permitted under Section 9.1(g), none of the Borrowers shall,
nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by any Borrower or
any other Subsidiary, (b) pay any indebtedness owed to any Borrower or any other
Subsidiary, (c) make loans or advances to any Borrower or any other Subsidiary,
(d) transfer any of its Property to any Borrower or any other Subsidiary, (e)
guarantee the Obligations as required by the Loan Documents, or (f) create,
incur or permit to exist any Lien upon any of its property or assets.
 
§ 9.10  No Stock Repurchase.
 
The Borrowers shall not, and shall not permit any other Loan Party to, unless
otherwise consented to in writing by the Administrative Agent, redeem, convert,
retire or otherwise acquire shares of any class of Capital Stock of the
Borrowers; provided, that, so long as no Default or Event of Default exists or
would otherwise be created by the consummation of such a repurchase transaction,
any Loan Party may (i) repurchase Capital Stock of the Borrowers if the Funded
Debt to EBITDA Ratio is less than or equal to 2.5 to 1 (both before and after
giving effect to such repurchase); or (ii) if Funded Debt to EBITDA Ratio is
greater than 2.5 to 1 (both before and after giving effect to such repurchase)
repurchase Capital Stock of the Borrowers for a consideration (excluding
consideration consisting of common shares of LoJack) of not exceeding
$10,000,000 in the aggregate for the twelve-month period preceding such
repurchase.
 
§ 10.  FINANCIAL COVENANTS.
 
Each of the Borrowers covenants and agrees that, so long as the Commitments
shall be in effect, or any Loan, Letter of Credit or other Obligation hereunder
shall remain outstanding:
 
§ 10.1  Fixed Charge Coverage Ratio.
 
As at the end of any quarter commencing with the quarter ending June 30, 2007,
the ratio of Consolidated EBITDA for the four (4) consecutive fiscal quarters
ending on that date to Consolidated Fixed Charges for such period (the “Fixed
Charge Coverage Ratio”) shall not at any time be less than 1.25:1.00.
 
§ 10.2  Funded Debt to EBITDA Ratio.  
 
As at the end of any quarter commencing with the quarter ending June 30, 2007,
the ratio of Consolidated Funded Debt to Consolidated EBITDA for the four (4)
consecutive fiscal quarters of the
 

-63-

--------------------------------------------------------------------------------



Borrowers ending on such date (the “Funded Debt to EBITDA Ratio”) shall not at
any time exceed 3:1.00.
 
§ 10.3  Capital Expenditures.  
 
The Borrowers shall not suffer or permit their Consolidated Capital Expenditures
in any fiscal year to exceed $15,000,000 in the aggregate.
 
§ 11.  GUARANTIES; PLEDGE OF CERTAIN STOCK.
 
§ 11.1  Guaranties.
 
(a)           In order to induce the Lenders to extend credit to the other
Borrowers hereunder:
 
(i)           each of the U.S. Borrowers and each of the U.S. Guarantors hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of, in the case of a
U.S. Borrower, such other Borrowers, and, in the case of the U.S. Guarantors,
the Borrowers, and agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation; and
 
(ii)           each of the Canadian Borrowers and any Canadian Guarantor hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Canadian Obligations of, in the
case of a Canadian Borrower, such other Canadian Borrowers and, in the case of
any Canadian Guarantor, the Canadian Borrowers, and agrees that the due and
punctual payment of such Canadian Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any such Canadian Obligations.
 
(b)           Each of the U.S. Borrowers and the Canadian Borrowers, and each
U.S. Guarantor and Canadian Guarantor waives presentment to, demand of payment
from and protest to any other Loan Party of any of the Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Guarantors hereunder shall not be affected
by (i) the failure of either Administrative Agent, the Issuing Bank or any
Lender to assert any claim or demand or to enforce any right or remedy against
any Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise; (ii) any extension or renewal of any of the Obligations; (iii) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations; (v) the failure of either Administrative Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Obligations, if any; (vi) any
change in the corporate, partnership or other existence, structure or ownership
of any Loan Party or any other guarantor of any of the Obligations; (vii) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Loan Party
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Contract, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (viii) any other act, omission or
 

-64-

--------------------------------------------------------------------------------



delay to do any other act which may or might in any manner or to any extent vary
the risk of such Borrower or otherwise operate as a discharge of a guarantor as
a matter of law or equity or which would impair or eliminate any right of such
Loan Party to subrogation.
 
(c)           Each of the Loan Parties further agrees that its agreement
hereunder constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by either
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of either Administrative Agent, the
Issuing Bank or any Lender in favor of any Loan Party or any other Person.
 
(d)           The obligations of the Loan Parties hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise, except for the prior indefeasible
payment in full in cash of all the Obligations.
 
(e)           Each of the Loan Parties further agrees that its obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by either Administrative Agent, the Issuing Bank or
any Lender upon the bankruptcy or reorganization of any Loan Party or otherwise.
 
(f)           Upon payment by any of the Loan Parties of any sums as provided
above, all rights of the Loan Parties, as the case may be, against any other
Loan Party arising as a result thereof by way of right of subrogation or
otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations owed by
such Loan Party to the Administrative Agent, the Issuing Bank and the Lenders.
 
(g)           Nothing herein shall discharge or satisfy the liability of the
Loan Parties hereunder except the full performance and payment in cash of the
Obligations.
 
§ 11.2  Pledge of Stock ofLoJack Equipment Ireland Limited
 
(a)            Concurrently herewith, LoJack shall execute a pledge agreement
(the “Pledge Agreement”) in favor of and in form and substance reasonably
satisfactory to the Administrative Agent for the benefit of the Lenders with
respect to the 65% of all of the outstanding Capital Stock (the “Pledged
Equity”) of LoJack Equipment Ireland Limited, an Irish company (“LoJack
Ireland”).  LoJack further agrees to deliver to the Administrative Agent all
such documentation (including customary legal opinions of its U.S. counsel, the
stock certificates representing the Pledged Equity subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and in a
manner that the Administrative Agent shall be reasonably satisfied that it has a
first priority perfected pledge of or charge over the Pledged Equity related
thereto.
 
(b)           If, on the last day of any fiscal year, that portion of
Consolidated EBITDA contributed by all Loan Parties, LoJack Ireland and any
existing Additional Pledged Foreign Subsidiary in the aggregate during such
fiscal year represents less than 75% of Consolidated EBITDA for such fiscal
year, then, within 120 days after the date a Compliance Certificate is required
to be delivered under §8.5(d) hereof for such fiscal year, LoJack shall execute
a pledge agreement (an “Additional Pledge Agreement”) in favor of and in form
and substance reasonably satisfactory to the Administrative Agent for the
benefit of the Lenders with respect to 65% of all of the outstanding Capital
Stock (the “Additional Pledged Equity”)
 

-65-

--------------------------------------------------------------------------------



of one or more of its Foreign Subsidiaries (each an “Additional Pledged Foreign
Subsidiary”) such that the portion of Consolidated EBITDA contributed by all
Loan Parties, LoJack Ireland, any existing Additional Pledged Foreign Subsidiary
and any such new Additional Pledged Foreign Subsidiary in the aggregate during
such fiscal year represents at least 85% of Consolidated EBITDA for such fiscal
year.  LoJack further agrees to deliver to the Administrative Agent all such
documentation (including customary legal opinions of its U.S. counsel, the stock
certificates representing the Additional Pledged Equity subject to such pledge,
stock powers with respect thereto executed in blank, and such other documents as
shall be reasonably requested to perfect the Lien of such pledge) in each case
in form and substance reasonably satisfactory to the Administrative Agent, and
in a manner that the Administrative Agent shall be reasonably satisfied that it
has a first priority perfected pledge of or charge over the Additional Pledged
Equity related thereto.
 
§ 11.3  Further Assurances
 
In the event any Borrower forms or acquires any U.S. Subsidiary after the date
hereof, such newly formed or acquired U.S. Subsidiary shall join this Agreement
as a Borrower and as a guarantor under § 11.1 in accordance with the provisions
of § 8.9(b).
 
§ 12.  EVENTS OF DEFAULT; ACCELERATION.
 
§ 12.1  Events of Default and Acceleration.
 
Any one or more of the following shall constitute an “Event of Default”
hereunder:
 
(a)           default in the payment when due of all or any part of the
principal of or interest on any Note (whether at the stated maturity thereof or
at any other time provided for in this Agreement) or of any Reimbursement
Obligation or default for a period of 5 Business Days in the payment when due of
any interest, fee, or other Obligation payable hereunder or under any other Loan
Document;
 
(b)           default in the observance or performance of any covenant set forth
in Sections 8.1, 8.5, 9 or 10 hereof;
 
(c)           default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within 30 days after
the earlier of (i) the date on which such failure shall first become known to
any officer of LoJack or (ii) written notice thereof is given to LoJack by the
Administrative Agent;
 
(d)           any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;
 
(e)           any event occurs or condition exists (other than those described
in subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or the Borrowers or any of their Subsidiaries takes any
action for the purpose of repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;
 
(f)           default shall occur under any Indebtedness issued, assumed or
guaranteed by any of the Borrowers or any of their Subsidiaries (other than an
Immaterial Foreign Subsidiary) aggregating in excess of the Dollar Equivalent of
$3,000,000, or under any indenture, agreement or other instrument
 

-66-

--------------------------------------------------------------------------------



under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Indebtedness shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise), subject to the passage of any applicable grace or
notice period;
 
(g)           any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Borrower, or any of their Subsidiaries (other than an Immaterial
Foreign Subsidiary), or against any of their Property, in an aggregate amount in
excess of the Dollar Equivalent of $3,000,000 (except to the extent fully
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;
 
(h)           Any of the Borrowers, or any of their Subsidiaries, or any member
of its Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of the Dollar Equivalent of $3,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of the Dollar Equivalent of $3,000,000 (collectively, a
"Material Plan") shall be filed under Title IV of ERISA by any of the Borrowers,
or any of their Subsidiaries, or any other member of its Controlled Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the any of the Borrowers,
or any of their Subsidiaries, or any member of its Controlled Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 30 days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;
 
(i)           any Change of Control shall occur;
 
(j)           any of the Borrowers, or any of their Subsidiaries (other than an
Immaterial Foreign Subsidiary) shall (i) have entered involuntarily against it
an order for relief under the United States Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada), or
any other legislation respect of bankruptcy, insolvency, or the relief of
debtors (all as amended) in any jurisdiction outside of the United States of
Canada in which any Borrower or Subsidiary is located, (ii) not pay, or admit in
writing its inability to pay, its debts generally as they become due, (iii) make
an assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, interim receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding (including, without limitation,
any assignment, proposal, or notice of intention to make a proposal) seeking
relief under the United States Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies' Creditors Arrangement Act (Canada), or any other
legislation respect of bankruptcy, insolvency, or the relief of debtors (all as
amended), to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying (or shall
admit) the material allegations of any such proceeding filed against it, (vi)
take any action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(k) hereof; or
 
(k)           a custodian, monitor, receiver, receiver and manager, interim
receiver, trustee, examiner, liquidator or similar official (a “Receiver”) shall
be appointed for any of the Borrowers, or any of their Subsidiaries (other than
an Immaterial Foreign Subsidiary), or any substantial part of any of their
Property, or a proceeding described in Section 12.1(j)(v) shall be instituted
against the Borrowers or any
 

-67-

--------------------------------------------------------------------------------



of their Subsidiaries, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days or if,
within such period, a Receiver or creditor shall take possession of any Property
of any of the Borrowers, or any of their Subsidiaries.
 
§ 12.2  Remedies Upon Event of Default.  
 
If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions:
 
(a)           declare the Commitments (including, for the avoidance of doubt,
the Canadian Revolving Credit Commitments) to be terminated, whereupon the
Commitments (including, for the avoidance of doubt, the Canadian Revolving
Credit Commitments) shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, the face amount of all Bankers’ Acceptances
accepted by the Canadian Lender and outstanding and acceptances thereunder and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
 
(c)           require that the applicable Borrowers Cash Collateralize the L/C
Obligations including for greater certainty those resulting from the Letters of
Credit issued by the Canadian Lender (in an amount equal to the then Outstanding
Amount thereof); and
 
(d)           exercise all rights and remedies available to it under the Loan
Documents or applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under any of the proceedings or
laws described in § 12.1(j) or (k), the Commitments shall automatically
terminate, the Outstanding Amount of all Loans and all interest, the face amount
of all Bankers’ Acceptances accepted by the Canadian Lender and outstanding
thereunder and all other amounts as aforesaid shall automatically become due and
payable, and the obligation of the applicable Borrowers to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Lenders.
 
§ 12.3  Judgment Currency.  
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrowers in respect of any such
sum due from it to the Lenders or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Lenders of any sum
adjudged to be so due in the Judgment Currency, each of the Lenders may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to a Lender, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to a Lender in such currency, such Lender
 

-68-

--------------------------------------------------------------------------------



agrees to return the amount of any excess to the Borrowers (or to any other
Person who may be entitled thereto under applicable law).
 
§ 12.4  Distribution of Collateral Proceeds.
 
In the event that, following the occurrence or during the continuance of any
Default or Event of Default, the Administrative Agent receives any monies in
connection with the enforcement of the Pledge Agreement or any Additional Pledge
Agreements, or otherwise with respect to the realization upon any of the Pledged
Equity or Additional Pledged Equity, such monies shall be distributed for
application as follows:


(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent for or in respect of all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
incurred or sustained by the Administrative Agent in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent under this
Credit Agreement or any of the other Loan Documents or in respect of the Pledged
Equity or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
 
(b)           Second, to all other Obligations; provided that distributions
shall be made (A)  pari  passu among the Obligations (including the Drawing
Amount of all outstanding Letters of Credit); provided, that upon the reduction,
cancellation, expiration or termination of any Letter of Credit, the Drawing
Amount of all outstanding Letters of Credit which has been included as an
Obligation and any cash collateral held for the benefit of the Lenders in
respect thereto will be redistributed  pari  passu to the Lenders in accordance
with this § 12.4(b)(A), and (B) with respect to each type of Obligation owing to
the Lenders, such as interest, principal, fees and expenses, among the Lenders 
pro rata in accordance with the amount of all such Obligations outstanding;
 
(c)           Third, upon payment and satisfaction in full or other provisions
for payment in full satisfactory to the Lenders and the Administrative Agent of
all of the Obligations, to the payment of any obligations required to be paid
pursuant to § 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of
the Commonwealth of Massachusetts; and
 
(d)           Fourth, the excess, if any, shall be returned to the Borrowers or
to such other Persons as are entitled thereto.
 
§ 13.  ADMINISTRATIVE AGENT.
 
§ 13.1  Appointment and Authority.  
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints Citizens
Bank of Massachusetts to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and neither the Borrowers nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
 
§ 13.2  Rights as Lender.  
 

-69-

--------------------------------------------------------------------------------



The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any of the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
§ 13.3  Exculpatory Provisions.  
 
(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; an
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in §§14.11) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Event of Default unless and
until notice describing such Event of Default is given to the Administrative
Agent by the Borrowers, a Lender or the Issuing Bank.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
§ 13.4  Reliance by Administrative Agent.  
 
-70-

--------------------------------------------------------------------------------


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
§ 13.5  Delegation of Duties.  
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
agents.  The exculpatory provisions of this §13 shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
§ 13.6  Resignation of Administrative Agent.  
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank or other financial
institution.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this §13.6.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this §13.6).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this
 

-71-

--------------------------------------------------------------------------------



§13 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
§ 13.7  Non-Reliance on Administrative Agent and the Other Lenders.
 
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
§ 13.8  No Other Duties, etc.  
 
Anything herein to the contrary notwithstanding, no other parties listed on the
cover page hereof, if any, shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the Issuing Bank
hereunder.
 
§ 13.9  Payments to Administrative Agent  
 
A payment by any of the Borrowers to the Administrative Agent hereunder or any
of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender.  The Administrative Agent agrees promptly to distribute
to each Lender such Lender’s pro rata share of payments received by the
Administrative Agent for the account of the Lenders (except as otherwise
expressly provided herein or in any of the other Loan Documents).
 
§ 14.  MISCELLANEOUS.
 
§ 14.1  Setoff Rights.
 
(a)           In addition to any rights and remedies of the Lender provided by
law, if an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Bank, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of the Borrowers
or any other Loan Party against any and all of the obligations of the Borrowers
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank, irrespective of whether or not
such Lender or the Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have.  Each Lender
and the Issuing Bank agrees to notify
 

-72-

--------------------------------------------------------------------------------



the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this §14.1 shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Obligations to any assignee or participant, other
than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
 
(c)           Each of the Borrowers consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
 
§ 14.2  Attorney Costs; Expenses.
 
The Borrowers agree (a) to pay or reimburse the Administrative Agent for all
costs and expenses reasonably incurred in connection with the development, due
diligence review, preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent for all reasonable costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs.  The
foregoing costs and expenses shall include, without limitation, all search,
filing and recording fees and any taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent.  All
amounts due under this §14.2 shall be payable within two (2) Business Days after
demand therefor.  The agreements in this §14.2 shall survive the termination of
the Commitments and repayment, satisfaction or discharge of all other
Obligations.
 
§ 14.3  Indemnification.
 

-73-

--------------------------------------------------------------------------------



Whether or not the transactions contemplated hereby are consummated, the
Borrowers shall indemnify and hold harmless the Administrative Agent, its
Affiliates and the Lenders, its Affiliates, and their respective directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitments, any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (c) any Environmental Liability
related in any way to any of the Borrowers, any Subsidiary or any other Loan
Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  No Indemnitee shall have
any liability for any indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing
Date).  All amounts due under this §14.3 shall be due and payable within five
(5) Business Days after demand therefor.  The agreements in this §14.3 shall
survive the termination of the Commitment and the repayment, satisfaction or
discharge of all the other Obligations.
 
§ 14.4  Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and the Lenders, regardless of any investigation made by
the Administration Agent or any Lender or on its behalf and notwithstanding that
the Administration Agent or any Lender may have had notice or knowledge of any
Event of Default at the time of any Credit Extension, and shall continue in full
force and effect as long as the Commitments, any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
§ 14.5  Payments; Set Aside.
 
To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief or similar law or otherwise, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred.
 
§ 14.6  Successors and Assigns; Participations.
 

-74-

--------------------------------------------------------------------------------



(a)           Binding Agreement.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Lenders, to be granted in the sole
discretion of the Lenders, and the Lenders may not assign or otherwise transfer
any of their rights or obligations hereunder except (i) to an Eligible Assignee
in accordance with the provisions of subsection (b) of this Section or (ii) any
bank or financial institution with the prior consent of the Borrowers, not to be
unreasonably withheld or delayed.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
 
(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 
 
(B)
in any case not described in paragraph (b)(i)(A) of this §14.6, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
Outstanding Amount of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, in the case of any assignment in respect of Revolving
Credit Loans or the Revolving Credit Commitment, $1,000,000, in the case of any
assignment in respect of the Term Loan or Can. $1,000,000, in the case of any
assignment in respect of Canadian Revolving Credit Loans or the Canadian
Revolving Credit Commitment, unless each of the Administrative Agent (except
with respect to any assignment in respect of the Canadian Credit Facility) and,
so long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).

 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this §14.6
and, in addition:
 
 
(A)
the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) Event of Default has

 

-75-

--------------------------------------------------------------------------------



occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
 
(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded portion of the Revolving Credit Facility if such assignment is to a
Person that is not a Lender with a Commitment in respect of such unfunded
facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) a funded term facility to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 
 
(C)
the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent a questionnaire
provided by the Administrative Agent.
 
(v)           No Assignment to Borrower.  No such assignment shall be made to
any of the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
(vii)           Canadian Lender.  Prior to the occurrence of an Event of
Default, the Canadian Lender shall only be permitted to make such assignment to
a Qualified Canadian Lender.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this §14.6, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of §§5.10, 5.14, 5.17 and 13.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Boston, Massachusetts a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement,
 

-76-

--------------------------------------------------------------------------------



notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d)           Participations.
 
(i)           Any Lender may at any time, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or any of the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
(ii)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect any actions set forth in
§14.11 that the require the unanimous consent of the Lenders and that affects
such Participant.  Subject to paragraph (e) of this §14.6, the Borrower agrees
that each Participant shall be entitled to the benefits of §§5.9, 5.12 and 5.13
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this §§14.6.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of §14.1 as though
it were a Lender, provided such Participant agrees to be subject to §§2.1.5 as
though it were a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections §§5.9, 5.12 and 5.13 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of §5.13 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with §5.13(e) as though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
§ 14.7  Notices and Other Communications; Facsimile Copies.
 
(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 14.7; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other
party.  All notices and other communications expressly permitted hereunder
 

-77-

--------------------------------------------------------------------------------



to be given by telephone shall be made to the telephone number specified for
notices to the applicable party on Schedule 14.7, or to such other telephone
number as shall be designated by such party in a notice to the other party.  All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt by the relevant party hereto and (ii)
(A) if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent pursuant to §§2, 3, 4 and 5 shall not be effective
until actually received by the Administrative Agent.  In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.
 
(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties and the Lender.  The Lender may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
 
(c)           Reliance by Lender.  The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Requests) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, the Lenders,
their respective Affiliates, and their respective officers, directors,
employees, agents and attorneys-in-fact from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower.  All telephonic notices to
and other communications with the Lender may be recorded by the Lender, and the
Borrowers hereby consent to such recording.
 
§ 14.8  Cumulative Remedies; Captions; Counterparts.
 
The rights and remedies herein expressed are cumulative and not exclusive of any
other rights which the Lender would otherwise have.  The captions in this
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof.  This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this Agreement it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.
 
§ 14.9  USA Patriot Act Notice.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent hereby notifies the Borrowers that, pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow each of the
Lenders and the Administrative Agent to identify the Borrowers in accordance
with the Act.
 
§ 14.10  Entire Agreement; Etc.
 

-78-

--------------------------------------------------------------------------------



The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §14.11.
 
§ 14.11  Consents; Amendments; Waivers; Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrowers,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
 
(a)           waive any condition set forth in §§6.1 and 6.2 without the written
consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to §§12.1 and 12.2) without the written consent
of such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on any Loan or Letter of Credit, or any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;
 
(e)           release any Guarantor from its obligations under § 11.1 or release
all or substantially all of the Pledged Equity, as applicable, without the
consent of each Lender; or
 
(f)           change any provision of this §14.11 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
 
and, provided  further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any documents relating to any Letter of Credit issued or to be issued by it; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
 
§ 14.12  Concerning Joint and Several Liability.
 

-79-

--------------------------------------------------------------------------------



Notwithstanding anything herein to the contrary, in consideration of the
financial accommodations to be provided by the Administrative Agent and the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each applicable Borrower and in consideration of the undertakings of the
other applicable Borrowers to accept limited joint and several liability as set
forth herein:
 
(a)           Each U.S. Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other U.S. Borrowers, Canadian Borrowers and
Foreign Borrowers with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations and liabilities of each
U.S. Borrower without preferences or distinction among them.
 
(b)           Each Canadian Borrower, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Canadian Borrowers with respect to
the payment and performance of all of the Canadian Obligations, it being the
intention of the parties hereto that all of the Canadian Obligations shall be
the joint and several obligations of each Canadian Borrower without preferences
or distinction among them.
 
(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the applicable Obligations of such Borrower
as and when due or to perform any such Obligations in accordance with the terms
thereof, then in each such event all other U.S. Borrowers will make such payment
with respect to, or perform, such Obligation, in accordance with the terms
thereof.
 
(d)           If and to the extent that any of the Canadian Borrowers shall fail
to make any payment with respect to any of the Canadian Obligations as and when
due or to perform any of the Canadian Obligations in accordance with the terms
thereof, then in each such event the other Canadian Borrowers will make such
payment with respect to, or perform, such Canadian Obligations, in accordance
with the terms thereof.
 
(e)           The respective Obligations of each applicable Borrower under the
provisions of this §14.12 constitute full recourse Obligations of each such
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever.
 
(f)           Except as otherwise expressly provided in this Agreement, each
Borrower, to the fullest extent permitted by applicable law, hereby waives
notice of acceptance of its joint and several liability, as applicable, notice
of any Loans made under this Agreement, notice of any action at any time taken
or omitted by the Administrative Agent or the Lenders under or in respect of any
of the Obligations, and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement.  Each Borrower, to the fullest extent permitted by applicable law,
hereby waives all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar law now or hereafter in effect, any right
to require the marshaling of assets of the Borrowers and any other Person
primarily or secondarily liable with respect to any of the Obligations and all
suretyship defenses generally.  Each Borrower, to the fullest extent permitted
by applicable law, hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders at any time or times in respect of any default by any of the
Borrowers in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at
 

-80-

--------------------------------------------------------------------------------



any time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any of the Borrowers.  Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of the Lenders with
respect to the failure by any of the Borrowers to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this  Section 14.12, afford grounds for terminating, discharging or relieving
any of the Borrowers, in whole or in part, from any of its Obligations under
this Section 14.12, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of such
Borrowers under this Section 14.12 shall not be discharged except by performance
and then only to the extent of such performance.  The Obligations of each
Borrower under this Section 14.12 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
re-construction or similar proceeding with respect to any of the Borrowers, the
Administrative Agent or the Lenders.  The joint and several liability of the
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the Borrowers, the
Administrative Agent, the Canadian Lender or the Lenders.
 
(g)           To the extent any Borrower makes a payment hereunder in excess of
the aggregate amount of the benefit received by such Borrower in respect of the
extensions of credit under the Agreement (the “Benefit Amount”), then such
Borrower, after the payment in full, in cash, of all of the Obligations, shall
be entitled to recover from each other applicable Borrower such excess payment,
pro rata, in accordance with the ratio of the Benefit Amount received by each
such other Borrower to the total Benefit Amount received by all applicable
Borrowers, and the right to such recovery shall be deemed to be an asset and
property of such Borrower so funding; provided, that each Borrower hereby agrees
that it will not enforce any of its rights of contribution or subrogation
against the other Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
any of the Lenders or the Administrative Agent with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been irrevocably paid in full in cash, the Commitments have
terminated and no Letters of Credit shall be outstanding (or have been
backstopped or cash collateralized on terms reasonably acceptable to the
Administrative Agent).  Any claim which any Borrower may have against any other
Borrower with respect to any payments to the Lenders or the Administrative Agent
hereunder or under any other Loan Document are hereby expressly made subordinate
and junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.
 
(h)           Each Borrower hereby agrees that the payment of any amounts due
with respect to the Indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the
Obligations.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Event of Default, such Borrower will not demand, sue for
or otherwise attempt to collect any such Indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash, the Commitments have terminated and no Letters of Credit shall be
outstanding (or have been backstopped or cash collateralized on terms reasonably
acceptable to the Administrative Agent).  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such Indebtedness before payment in full in cash of the Obligations, such
amounts shall be collected, enforced, received by such Borrower as trustee for
the Administrative Agent and be paid over to the Administrative Agent for the
pro rata accounts of the Lenders to be applied
 

-81-

--------------------------------------------------------------------------------



to repay (or be held as security for the repayment of) the Obligations, provided
that nothing in this section shall be effective to create a registrable charge.
 
(i)           The provisions of this § 14.12 are made for the benefit of the
Administrative Agent and the Lenders and their successors and assigns, and may
be enforced in good faith by them from time to time against any or all of the
Borrowers as often as the occasion therefor may arise and without requirement on
the part of the Administrative Agent or the Lenders first to marshal any of
their claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to them against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this Section 14.12
shall remain in effect until all of the Obligations shall have been paid in full
in cash or otherwise fully satisfied, the Commitments have terminated and no
Letters of Credit shall be outstanding (or have been backstopped or cash
collateralized on terms reasonably acceptable to the Administrative Agent).  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent or the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers or is repaid in good faith settlement of
a pending or threatened avoidance claim, or otherwise, the provisions of this
Section 14.12 will forthwith be reinstated in effect, as though such payment had
not been made.
 
(j)           It is the intention and agreement of each of the Borrowers and the
Lenders that the obligations of such Borrower under this Agreement shall be
valid and enforceable against such Borrower to the maximum extent permitted by
applicable law.  Accordingly, if any provision of this Agreement creating any
obligation of a Borrower in favor of the Lenders shall be declared to be invalid
or unenforceable in any respect or to any extent, it is the stated intention and
agreement of such Borrower and the Lenders that any balance of the obligation
created by such provision and all other obligations of the Borrower to the
Lenders created by other provisions of this Agreement shall remain valid and
enforceable.  Likewise, if by final order a court of competent jurisdiction
shall declare any sums which the Lenders may be otherwise entitled to collect
from any Borrower under this Agreement to be in excess of those permitted under
any law (including any federal or state fraudulent conveyance or like statute or
rule of law) applicable to such Borrower’s obligations under this Agreement, it
is the stated intention and agreement of the Borrower and the Lenders that all
sums not in excess of those permitted under such applicable law shall remain
fully collectible by the Lenders from such Borrower.
 
(k)           Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, in no event or circumstance shall (i) any Canadian
Borrower or Canadian Guarantor be liable or obligated in any way as a guarantor,
surety or otherwise for the payment or performance of any of the Obligations of
any U.S. Borrower or Foreign Borrower (the obligations of the Canadian Borrowers
and any Canadian Guarantor under the Loan Documents being limited to the payment
of the Canadian Revolving Credit Loans, the Term Loans, all applicable L/C
Obligations in respect of any Canadian Letter of Credit, any Swap Contract or
Bank Product Obligations entered into by any Canadian Borrower and all related
obligations in respect thereof included in the definition of Canadian
Obligations and Canadian Revolving Credit Obligations) or (ii) any Foreign
Borrower be liable or obligated in any way as a guarantor, surety or otherwise
for the payment or performance of any of the Obligations of any U.S. Borrower,
Canadian Borrower or any other Foreign Borrower (the obligations of such Foreign
Borrower under the Loan Documents being limited to the payment of the Revolving
Credit Loans borrowed by such Foreign Borrower, any Swap Contract or Bank
Product Obligations entered into by such Foreign Borrower and all related
obligations in respect thereof (in the nature of interest, fees, costs and
expenses in relation to the foregoing) included in the definition of
Obligations.
 
§ 14.13  Governing Law.
 

-82-

--------------------------------------------------------------------------------



THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (EXCEPT AS EXPRESSLY SET
FORTH THEREIN) ARE CONTRACTS UNDER AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWERS
CONSENT TO THE JURISDICTION OF ANY OF THE STATE OR FEDERAL OR COURTS LOCATED IN
THE COMMONWEALTH OF MASSACHUSETTS IN CONNECTION WITH ANY SUIT TO ENFORCE THE
RIGHTS OF THE LENDERS UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
 
§ 14.14  Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
 
§ 14.15Severability.
 
The provisions of this Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
 
The parties confirm their express wish that this Agreement and all documents
including notices, relating thereto be drawn up in English.  Les parties
confirment avoir requis que cette convention ainsi que tous les documents et
avis s’y rattachant soient rédigés en anglais.
 



 

-83-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivery as of the day and year first above written.



     
BORROWER:
     
LOJACK CORPORATION
         
By: /s/ Richard T. Riley
 
Name:  Richard T. Riley
 
Title:  CEO


      
        
Signature Page to Credit Agreement


--------------------------------------------------------------------------------






     
CANADIAN BORROWER:
     
LOJACK EXCHANGEGO CANADA INC.
         
By: /s/ Richard T. Riley
 
Name:  Richard T. Riley
 
Title:  CEO








Signature Page to Credit Agreement


--------------------------------------------------------------------------------






     
U.S. GUARANTORS:
     
LOJACK INTERNATIONAL CORPORATION
         
By: /s/ Richard T. Riley
 
Name:  Richard T. Riley
 
Title:  Vice President
       


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
LOJACK GLOBAL LLC
         
By: /s/ Richard T. Riley
 
Name:  Richard T. Riley
 
Title:  President
   


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
LOJACK OPERATING COMPANY, L.P.
         
By: /s/ Richard T. Riley
 
Name:  Richard T. Riley
 
Title:  President
   


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
CANADIAN GUARANTORS
     
6292887 CANADA INC.
         
By: /s/ Richard T. Riley
 
Name:  Richard T. Riley
 
Title:  CEO
       


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
BOOMERANG TRACKING INC.
         
By: /s/ Richard T. Riley
 
Name:  Richard T. Riley
 
Title:  CEO
       


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
CITIZENS BANK OF MASSACHUSETTS,
 
as Lender, Issuing Bank and Administrative Agent
         
By: /s/ David J. Bugbee
 
Name:  David J. Bugbee
 
Title:  Vice President
       


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
JPMorgan Chase Bank, N.A.
         
By: /s/ Peter M. Killea
 
Name:  Peter M. Killea
 
Title:  Vice President
       


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
ROYAL BANK OF CANADA, acting through a
New York branch, as Revolving Credit Lender
         
By: /s/ Dustin Craven
 
Name:  Dustin Craven
 
Title:  Attorney-in-Fact
       


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
SOVEREIGN BANK
         
By: /s/ Tony Zhang
 
Name:  Tony Zhang
 
Title:  Sr. Vice President
   


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
         
By: /s/ Michael N. Tam
 
Name:  Michael N. Tam
 
Title:  Senior Vice President
     
 
 
 
       


Signature Page to Credit Agreement


--------------------------------------------------------------------------------






   
ROYAL BANK OF CANADA, as Term Loan
   Lender and Canadian Lender      
By: /s/ Amy S. Promaine
 
Name:  Amy S. Promaine
 
Title:  Authorized Signatory
   















Signature Page to Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------




SCHEDULE 1
 
SUBSIDIARIES AND AFFILIATES
 


U.S. Borrowers:
 
LoJack Corporation
 


 
Canadian Revolving Borrowers:
 
LoJack Exchangeco Canada Inc.
 


 
Term Loan Borrower:
 
LoJack Exchangeco Canada Inc.
 


 
Foreign Borrowers:
 
None
 


 
U.S. Guarantors:
 
1.
LoJack Corporation

 
2.
LoJack Global LLC

 
3.
LoJack International Corporation

 
4.
LoJack Operating Company, L.P.

 


 
Canadian Guarantors:
 
1.
6292887 Canada Inc.

 
2.
Boomerang Tracking Inc.

 


--------------------------------------------------------------------------------



SCHEDULE 2
 
LENDERS, COMMITMENTS, APPLICABLE PERCENTAGES












LENDERS


Revolving Credit Lenders:


Citizens Bank of Massachusetts
JP Morgan Chase Bank, N.A.
Royal Bank of Canada, acting through a New York branch
Sovereign Bank


Term Loan Lenders:


Citizens Bank of Massachusetts
JP Morgan Chase Bank, N.A., Toronto Branch
Royal Bank of Canada
Sovereign Bank


Canadian Lender:


Royal Bank of Canada




--------------------------------------------------------------------------------



COMMITMENTS; APPLICABLE PERCENTAGES




 



 
REVOLVING CREDIT FACILITY
 
Lender
 
Commitment
 
Applicable Percentage
     
Citizens Bank of Massachusetts
$23,333,333.33
46.67%
JPMorgan Chase Bank, N.A.
$13,333,333.33
26.67%
Royal Bank of Canada, acting through a New York Branch
$10,000,000.00
20.00%
Sovereign Bank
$3,333,333.34
6.67%
TOTAL
$50,000,000.00
100.00%








 
THE TERM LOAN
 
Lender
 
Term Loan Amount
 
Applicable Percentage
     
Citizens Bank of Massachusetts
Can. $12,133,333.33
46.67%
JPMorgan Chase Bank, N.A., Toronto Branch
Can. $6,933,333.33
26.67%
Royal Bank of Canada
Can. $5,200,000.00
20.00%
Sovereign Bank
Can. $1,733,333.34
6.67%
TOTAL
Can. $26,000,000.00
100.00%






 
CANADIAN CREDIT FACILITY
 
Lender
 
Commitment
 
Applicable Percentage
     
Royal Bank of Canada
Can. $5,000,000.00
100.00%
TOTAL
Can., $5,000,000.00
100.00%


--------------------------------------------------------------------------------









 





SCHEDULE 3
 
LENDING OFFICES
 


--------------------------------------------------------------------------------





 
SCHEDULE 3.1-A
 
ADDITIONAL DEFINITIONS FOR CANADIAN CREDIT FACILITY
 
For the purpose of the Canadian Credit Facility, the following terms and phrases
shall have the following meanings (it being understood that capitalized terms
not otherwise defined in this Schedule 3.1-A shall have the meanings assigned to
such terms in § 1.1 or § 3 of the Credit Agreement, as applicable):
 
Acceptance Fee.  Means the fee payable at the time of the acceptance of Bankers'
Acceptances established by multiplying the face amount of such Bankers'
Acceptances by the Applicable Margin and by multiplying the product so obtained
by a fraction having a numerator equal to the number of days in the term of such
Bankers' Acceptances and a denominator of 365.
 
Bankers’ Acceptance or BA.  Means a bill of exchange denominated in Canadian
Dollars, including a depository bill issued in accordance with the Depository
Bills and Notes Act (Canada), drawn on the Canadian Lender by, and payable to
the order of, any Canadian Revolving Borrower which have been accepted by the
Canadian Lender.
 
Banking Day.  Means a Business Day on which dealings in US Dollar deposits may
be carried on by and between banks in the London interbank eurodollar market.
 
Business Day.  Means a day, excluding Saturday, Sunday and any other day which
is a legal holiday, on which banking institutions are open for normal business
in Montreal and Toronto and, in respect of any payments in US Dollars, a day on
which banking institutions are also open for business in New York, N.Y., U.S.A.
and furthermore, in respect of a Libor Loan, means a day which is also a Banking
Day.
 
Canadian Lender CDOR Rate.  Means, on any day, the rate per annum which is the
rate determined by the Canadian Lender as being the arithmetic average (rounded
to the nearest one-thousandth of 1%, with five ten-thousandths of 1% being
rounded upwards) of the rates applicable to Canadian Dollar bankers’ acceptances
for the appropriate term displayed and identified on the “Reuters Screen CDOR
Page” (as defined in the International Swaps and Derivatives Association, Inc.
definitions, as modified and amended from time to time) at approximately 10:00
a.m. on such day, or if such day is not a Business Day then on the immediately
preceding Business Day (as adjusted by the Canadian Lender after 10:00 a.m. to
reflect any error in a posted rate of interest or in the posted average annual
rate of interest); provided, however, if such rates do not appear on the Reuters
Screen CDOR Page as contemplated, then the Canadian Lender CDOR Rate on any day
shall be the discount rate applicable to Canadian Dollar bankers’ acceptances
for the appropriate term of the Canadian Lender at approximately 10:00 a.m. on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day.
 
Discount.  Means with respect to any issue of Bankers' Acceptances with the same
maturity date, the amount by which the face value of such Bankers' Acceptances
exceeds the Discounted Proceeds of such Bankers' Acceptances.
 


--------------------------------------------------------------------------------



Discounted Proceeds.  Means, in respect of any Bankers' Acceptance to be
accepted by the Canadian Lender on any day, an amount calculated on the date of
issue thereof which is (rounded to the nearest whole cent, and with one-half of
one cent being rounded up) calculated on such day by multiplying:
 
(a)           the face amount of such Bankers' Acceptance, by
 
(b)           the price, where the price is determined by dividing one by the
sum of one plus the product of:
 
 
(i)
the Discount Rate (expressed as a decimal);  and

 
 
(ii)
a fraction, the numerator of which is the number of days in the term of such
Bankers' Acceptance and the denominator of which is 365;

 
with the price as so determined being rounded up or down to the fifth decimal
place and .000005 being rounded up.
 
Discount Rate.  Means, with respect to an issue of Bankers' Acceptances with the
same maturity date, the rate determined by the Canadian Lender as being the
discount rate, calculated on the basis of a year of 365 days, of the Canadian
Lender established in accordance with its normal practice at or about 9:30 a.m.
on the date of issue and acceptance of such Bankers' Acceptances, for bankers'
acceptances accepted by the Canadian Lender and having a comparable face value
and an identical maturity date to the face value and maturity date of the
Bankers' Acceptances forming part of such issue of Bankers' Acceptances.
 
Equivalent Amount.  Means the amount of Dollars into which Canadian Dollars may
be converted or the amount of Canadian Dollars into which Dollars may be
converted using the Bank of Canada's noon mid-point spot rate for such
currencies on such date.
 
Eurocurrency.  Means US Dollars, Sterling, Deutsche Marks, Swiss Francs,
Japanese Yen or any other currency which is freely convertible on the London
Interbank Market.
 
LC.  Means a documentary credit issued by the Canadian Lender on behalf of any
Canadian Revolving Borrower for the purpose of paying suppliers of goods.
 
Letter of Credit.  Means, in connection with the Canadian Credit Facility, a LC
or a LG.
 
LG.  Means a documentary credit issued by the Canadian Lender on behalf of any
Canadian Revolving Borrower for the purpose of providing security to a third
party that such Canadian Revolving Borrower or a person designated by such
Canadian Revolving Borrower will perform a contractual obligation owed to such
third party.
 
Libor.  Means, with respect to each Libor Interest Period applicable to a Libor
Loan, the annual rate of interest (rounded upwards, if necessary, to the nearest
whole multiple of one sixteenth of one percent (1/16th%)), at which the Canadian
Lender, in accordance with its normal practice, would be prepared to offer
deposits to leading banks in the London Interbank Market for delivery on the
first day of each such Libor Interest Period, for a period equal to each
 


--------------------------------------------------------------------------------



such Libor Interest Period, such deposits being in Dollars (or other agreed upon
Eurocurrency specified herein) of comparable amounts to be outstanding during
such Libor Interest Period, at or about 10:00 a.m. (Toronto time) on the
Interest Determination Date.
 
Libor Interest Date.  Means, with respect to any Libor Loan, the last day of
each Libor Interest Period and, if the relevant Canadian Revolving Borrower
selects a Libor Interest Period for a period longer than 3 months, the Libor
Interest Date shall be the date falling every 3 months after the beginning of
such Libor Interest Period as well as the last day of such Libor Interest
Period.
 
Libor Interest Period.  Means, with respect to any Libor Loan, the initial
period (subject to availability) of approximately 1 month (or longer whole
multiples of 1 month to and including 6 months as selected by the relevant
Canadian Revolving Borrower and notified to the Canadian Lender by written
notice) or such shorter or longer period as the Canadian Lender in its sole
discretion shall make available commencing on the date on which such Libor Loan
is made or another method of Borrowing is converted to a Libor Loan, as the case
may be, and thereafter, while such Libor Loan is outstanding, each successive
period (subject to availability) of 1 month (or longer whole multiples of 1
month to and including 6 months, as selected by the relevant Canadian Revolving
Borrower and notified to the Canadian Lender by written notice) commencing on
the last day of the immediately preceding Libor Interest Period.
 
RBP and Royal Bank Prime.  In effect on any day, means the higher of (a) the
annual rate of interest announced by the Canadian Lender from time to time as
its “prime rate”, being its reference rate then in effect for determining
interest rates on commercial loans made by it in Canadian Dollars in Canada and
(b) the annual rate of interest equal to the Canadian Lender CDOR Rate, plus 1%
per annum, in each case as adjusted from time to time without notice to the
Canadian Revolving Borrowers.
 
RBUSBR and Royal Bank US Base Rate.  In effect on any day, means the rate of
interest per annum that is the greater of (a) the rate of interest publicly
announced by the Canadian Lender from time to time as its "US Base Rate", being
its reference rate then in effect for determining interest rates on commercial
loans in US Dollars made by it in Canada, and (b) the annual rate of interest
equal to the sum of the daily Federal Funds Effective Rate (converted to a rate
based on, as the case may be, a 365 or 366-day period) then in effect plus 1 %
per annum, in each case, as adjusted from time to time without notice to the
Canadian Revolving Borrowers.
 


 


--------------------------------------------------------------------------------



Schedule 3.1-B
 
Borrowing Conditions Under Canadian Credit Facility
 
Borrowings made other than by way of RBP Loans or RBUSBR Loans will be subject
to the following terms and conditions:
 
BAs:
 
 
(a)
The Canadian Revolving Borrowers may effect Canadian Revolving Credit Loans by
way of Bankers' Acceptances denominated in Canadian Dollars in accordance with
the provisions hereinbelow.  For the purposes of this Agreement, the full face
value of Bankers' Acceptances, without Discount, shall be used when calculations
are made to determine the amount of Canadian Revolving Credit Loans.  Each
determination by the Canadian Lender of the Acceptance Fee, of the Discount
Rate, of the Discounted Proceeds and of the Discount shall, in the absence of
manifest error be final, conclusive and binding on the Canadian Revolving
Borrowers;

 
 
(b)
the relevant Canadian Revolving Borrower shall give to the Canadian Lender an
irrevocable telephone notice at least by 10:30 a.m. two (2) Business Days prior
to any Borrowing by way of a BA (including renewal or conversion thereof)
followed by a written confirmation substantially in the form of Exhibit C to the
Credit Agreement;

 
 
(c)
BAs shall be issued and mature on a Business Day and shall be issued in minimum
face amounts of $100,000 or such larger amount as is a whole multiple of
$100,000 for terms of not less than 30 and not more than 180 days;

 
 
(d)
upon each issue of Bankers' Acceptances:

 
 
(i)
which are purchased by the Canadian Lender for its own account, the relevant
Canadian Revolving Borrower shall be entitled to be credited by the Canadian
Lender with the Discounted Proceeds thereof, less the Acceptance Fee,

 
 
(ii)
as a result of the conversion of out­standing Canadian Revolving Credit Loans
into Bankers' Acceptances or as a result of the renewal of outstanding Bankers'
Acceptances, the relevant Canadian Revolving Borrower shall, concurrently with
the conversion or renewal, pay in advance out of its own funds to the Canadian
Lender an amount equal to the Discount applicable to such issue, to be applied
against the principal of the Canadian Revolving Credit Loan being so converted
or renewed, plus the applicable Acceptance Fee.

 
 
(e)
notwithstanding any other provision of this Agreement, the Canadian Revolving
Borrowers shall indemnify the Canadian Lender against any loss, cost or expense

 


--------------------------------------------------------------------------------



incurred by the Canadian Lender if any BA is repaid, prepaid, converted or
cancelled other than on the maturity date of such BA;
 
 
(f)
any BA issued hereunder must have a maturity on or before the Maturity Date,
unless otherwise agreed by the Canadian Lender;

 
 
(g)
prior to the issue of any BA the Canadian Revolving Borrowers shall execute the
Canadian Lender’s standard form of undertaking and agreement in respect of
BAs.  If there is any inconsistency at any time between the terms of this
Agreement and the terms of the Canadian Lender’s standard form of undertaking
and agreement, the terms of this Agreement shall govern;

 
 
(h)
if Bankers' Acceptances are outstanding hereunder, the relevant Canadian
Revolving Borrower shall prior to the date of maturity of the then current
Bankers' Acceptances, irrevo­cably notify the Canadian Lender of the intention
of such Canadian Revolving Borrower to repay, renew or convert such Canadian
Revolving Credit Loan at the maturity of the related Bankers' Acceptances, such
notice to be given by telephone within notice periods similar to those provided
in paragraph (b) above, followed by a written confirmation substantially in the
form of Exhibit C to the Credit Agreement on the same day;

 
 
(i)
if the relevant Canadian Revolving Borrower shall choose to renew a Canadian
Revolving Credit Loan outstanding by way of Bankers' Acceptances in the same
form of Canadian Revolving Credit Loan, such Canadian Revolving Borrower shall
cause the term of the new Bankers' Acceptances to commence on and include the
date of maturity of the relative Bankers' Acceptances being renewed.  If such
Canadian Revolving Borrower fails to so notify the Canadian Lender as provided
in paragraph (h) above, such Canadian Revolving Borrower shall be deemed to have
notified the Canadian Lender of its intention to convert the relevant Canadian
Revolving Credit Loan by way of Bankers' Acceptances into a RBP Loan;

 
 
(j)
the relevant Canadian Revolving Borrower shall, by no later than 10:30 a.m. on
the maturity date of each Bankers' Acceptance, pay to the Canadian Lender an
amount equal to the face amount of all Bankers' Acceptances accepted by the
Canadian Lender and maturing on that day by effecting such payment out of its
own funds to the Canadian Lender, or by converting such Canadian Revolving
Credit Loan by way of Bankers' Acceptances into another form of Canadian
Revolving Credit Loan then available hereunder or by renewing such Bankers'
Acceptances hereunder, the whole subject to the payment of the Discount as
provided in paragraph (d)(ii) above, and in each case of conversion or renewal,
the Discounted Proceeds, together with the Discount paid to the Canadian Lender
in respect thereof, shall be applied by the Canadian Lender to the reduction of
the Canadian Revolving Credit Loan being converted or renewed, as the case may
be;

 
 
(k)
in the event that the relevant Canadian Revolving Borrower fails to provide
payment of the face amount of a Bankers' Acceptance on its maturity date as

 


--------------------------------------------------------------------------------



required pursuant to paragraph (j) above, then the Canadian Dollar amount of
such failed payment shall be deemed for all purposes of this Agreement to be and
shall be treated in all respects as a Canadian Revolving Credit Loan by way of a
RBP Loan as and from such maturity date;
 
 
(l)
to facilitate availment of Borrowings by way of BAs, each Canadian Revolving
Borrower hereby appoints the Canadian Lender as its agent to sign and endorse on
its behalf, in handwriting or by facsimile or mechanical signature as and when
deemed necessary by the Canadian Lender, blank forms of BAs in order to allow
the Canadian Lender to complete and accept from time to time such instruments in
the aggregate and face amounts and for the maturities chosen by such Canadian
Revolving Borrower. Each Canadian Revolving Borrower recognizes and agrees that
all BAs signed and/or endorsed on its behalf by the Canadian Lender shall bind
such Canadian Revolving Borrower as fully and effectually as if signed in the
handwriting of and duly issued by the proper signing officers of such Canadian
Revolving Borrower. In this connection, the parties also agree that the Canadian
Lender shall not be liable for any damage, loss or other claim arising by reason
of any loss or improper use of any BAs issued hereunder except if same results
from the gross negligence or wilful misconduct of the Canadian Lender or its
officers, employees, agents or representatives. On request by or on behalf of
any Canadian Revolving Borrower, the Canadian Lender shall cancel all forms of
BAs which have been pre-signed or pre-endorsed by or on behalf of such Canadian
Revolving Borrower and which are held by the Canadian Lender and have not yet
been issued;

 
 
(m)
if at any time during the term of this Agreement, the Canadian Lender determines
in good faith (which determination shall be final, conclusive and binding upon
the Canadian Revolving Borrowers) that by reasons of circumstances or changes
affecting the market for Bankers' Acceptances:

 
 
(i)
it is no longer possible to establish the Discount Rate in respect of Bankers'
Acceptances, or

 
 
(ii)
the market for Bankers' Acceptances no longer exists, is too weak for its normal
use by the Canadian Lender or is not capable in the normal course of business to
absorb Bankers' Acceptances accepted by the Canadian Lender,

 
then, the Canadian Lender shall immediately notify the Canadian Revolving
Borrowers of its determination in writing.  For so long as the circumstances
referred to in paragraphs (i) or (ii) of this paragraph (m) shall continue, the
Canadian Lender shall not be obligated to make any further Canadian Revolving
Credit Loans available by way of Bankers' Acceptances and thereafter, until
notice to the contrary is given to the Canadian Revolving Borrowers by the
Canadian Lender, the Canadian Lender shall only be obligated to make other forms
of Canadian Revolving Credit Loans available to the Canadian Revolving Borrowers
hereunder, and the principal amount of all Canadian Revolving Credit
 


--------------------------------------------------------------------------------



Loans outstanding by way of Bankers' Acceptances shall, at the expiry of the
related Bankers' Acceptances, be converted without novation into such other form
of Canadian Revolving Credit Loan as the Canadian Revolving Borrowers may
request by notice to the Canadian Lender or failing such notice, into RBP Loans;
 
 
(n)
the Canadian Revolving Borrowers shall have no right to set up as against the
Canadian Lender any defense or right of action, of indemnification or of set-off
or compensation or any similar claim of any nature whatsoever which the Canadian
Revolving Borrowers may have had at any time or may have in the future with
respect to any holder of one or more Banker's Acceptance(s) issued hereunder;

 
 
(o)
on the maturity date of each Bankers' Acceptance issued hereunder, the Canadian
Lender will pay to the redeeming holder, if any, of each Bankers' Acceptance, at
the time of presentment thereof, the face amount of such Bankers' Acceptance.

 
LCs or LGs:
 
 
(a)
each Letter of Credit shall expire on a Business Day (in no event later than
five Business Days prior to the Maturity Date) and shall have a term of not more
than 365 days;

 
 
(b)
at least  2 Business Days prior to the issue of a Letter of Credit, the relevant
Canadian Revolving Borrower shall execute a duly authorized application with
respect to such Letter of Credit and each Letter of Credit shall be governed by
the terms and conditions of the relevant application for such contract;

 
 
(c)
a Letter of Credit may not be revoked prior to its expiry date unless the
consent of the beneficiary of the Letter of Credit has been obtained;

 
 
(d)
if there is any inconsistency at any time between the terms of this Agreement
and the terms of the application for a Letter of Credit, the terms of the
application for such Letter of Credit shall govern;

 
 
(e)
subject to paragraph (f) below, if the Canadian Lender makes a payment under a
Letter of Credit issued or outstanding in accordance herewith, the amount or
amounts so paid by the Canadian Lender shall, unless otherwise funded by or for
the account of the Canadian Revolving Borrowers, be deemed to constitute a RBP
Loan in the case of a payment made in Canadian Dollars or in any currency other
than US Dollars and a RBUSBR Loan in the case of a payment made in US Dollars,
which shall bear interest accordingly from the date of payment by the Canadian
Lender until full repayment by the Canadian Revolving Borrowers and shall be
repayable on demand.  If such payment is made in a currency other than Canadian
Dollars or US Dollars, the amount of such payment shall be deemed to constitute
a RBP Loan in an amount equal to the Equivalent Amount in Canadian Dollars, as
determined using the spot buying rate of the Canadian Lender as in effect at the
time of determination;

 


--------------------------------------------------------------------------------



 
(f)
if and when a payment which the Canadian Lender is obliged to pay pursuant to a
Letter of Credit issued or outstanding in accordance herewith is made by the
Canadian Lender pursuant to such Letter of Credit, the Canadian Revolving
Borrowers shall forthwith pay to the Canadian Lender, in the currency(ies) in
which such payment was made, the whole amount so paid under the said Letter of
Credit and if the Canadian Revolving Borrowers fails to make such payment, the
amount of such payment shall be deemed to constitute a demand RBP Loan or RBUSBR
Loan, as the case may be, hereunder in accordance with paragraph (e) above.

 
Without restriction to the foregoing, the Canadian Revolving Borrowers shall, in
addition, indemnify the Canadian Lender and hold it harmless from and against
any claims, demands, losses, costs, liabilities, actions, judgments or suits,
damages and expenses, including legal fees and expenses reasonably incurred
which the Canadian Lender may suffer or incur by reason of having issued any
Letter of Credit or having accepted drafts or documents thereunder or by reason
of false or incomplete information being provided by the Canadian Revolving
Borrowers to the Canadian Lender in respect of Canadian Revolving Credit Loans
or proposed Canadian Revolving Credit Loans by way of Letters of Credit or
acceptances thereunder or by reason of any action taken, admitted or suffered to
be taken in good faith in reliance upon any instructions, applications, request
or order from the Canadian Revolving Borrowers or any other party for whose
account such Letter of Credit was issued or upon other paper or documents
reasonably believed by the Canadian Lender to be genuine in connection with a
Letter of Credit or acceptances under a Letter of Credit.
 
The reimbursement and indemnity obligations of the Canadian Revolving Borrowers
herein shall not be released, discharged or otherwise affected by any
circumstance or occurrence whatsoever including, without limitation, (a) the
lack of validity or enforceability of the underlying Letter of Credit or any
acceptance or other documentation presented for drawing thereunder, or (b) any
dealing by the Canadian Lender with a beneficiary or negotiating, advising or
confirming bank in connection with Letters of Credit and acceptances thereunder.
 
Libor Loans:
 
 
(a)
The relevant Canadian Revolving Borrower shall give to the Canadian Lender an
irrevocable telephone notice at least by 10:30 a.m. on the Interest
Determination Date prior to any Borrowing by way of a Libor Loan (including
renewal or conversion thereof) followed by a written confirmation substantially
in the form of Exhibit C to the Credit Agreement;

 
 
(b)
Libor Loans shall be issued and mature on a Business Day and shall be made in
minimum amounts of $1,000,000 in US currency or the Equivalent Amount in
Eurocurrency as selected by the relevant Canadian Revolving Borrower and
approved by the Canadian Lender or such larger amount as is a whole multiple of
US$100,000 for terms of not less than 30 days and not more than 180 days;

 


--------------------------------------------------------------------------------



 
(c)
if a Canadian Revolving Borrower fails to select and to notify the Canadian
Lender of the Libor Interest Period applicable to any Libor Loan of such
Canadian Revolving Borrower, such Canadian Revolving Borrower shall be deemed to
have selected a 3 month Libor Interest Period;

 
 
(d)
the Canadian Revolving Borrowers shall indemnify and hold the Canadian Lender
harmless against any loss, cost or expense (including without limitation, any
loss incurred by the Canadian Lender in liquidating or redeploying deposits
acquired to fund or maintain any Libor Loan) incurred by the Canadian Lender as
a result of:

 
 
(i)
repayments, prepayments, conversions, rollovers or cancellations of a Libor Loan
other than on the last day of the Libor Interest Period applicable to such Libor
Loan, or

 
 
(ii)
failure to draw down a Libor Loan on the first day of the Libor Interest Period
selected by the relevant Canadian Revolving Borrower;

 
 
(e)
if the Canadian Lender determines, which determination is final, conclusive and
binding upon the Canadian Revolving Borrowers, that:

 
 
(i)
adequate and fair means do not exist for ascertaining the rate of interest on a
Libor Loan,

 
 
(ii)
the making or the continuance of a Libor Loan has become impracticable by reason
of circumstances which materially and adversely affect the London Interbank
Market,

 
 
(iii)
deposits in US currency (or other Eurocurrency selected) are not available to
the Canadian Lender in the London Interbank Market in sufficient amounts in the
ordinary course of business for the applicable Libor Interest Period to make or
maintain a Libor Loan during such Libor Interest Period, or

 
 
(iv)
the cost to the Canadian Lender of making or maintaining a Libor Loan does not
accurately reflect the effective cost to the Canadian Lender thereof or  the
costs to the Canadian Lender are increased or the income receivable by the
Canadian Lender is reduced in respect of a Libor Loan,

 
then the Canadian Lender shall promptly notify the relevant Canadian Revolving
Borrower of such determination and such Canadian Revolving Borrower shall, prior
to the next Interest Determination Date, notify the Canadian Lender as to the
basis of Borrowing it has selected in substitution for such Libor Loan.  If such
Canadian Revolving Borrower does not so notify the Canadian Lender, such Libor
Loan will automatically be converted into an RBUSBR Loan on the expiry of the
then current Libor Interest Period; and
 


--------------------------------------------------------------------------------



 
(f)
if the adoption of any applicable law, or any change therein or in the
interpretation or application thereof by any court or by any governmental or
other authority or central bank or comparable agency or any other entity charged
with the interpretation or administration thereof or compliance by the Canadian
Lender with any request or direction (whether or not having the force of law) of
any such authority, central bank or comparable agency or entity now or hereafter
makes it unlawful or impossible for the Canadian Lender to make, fund or
maintain the Libor Loans or a portion thereof or to perform its obligations
under this Agreement, the Canadian Lender may, by written notice thereof to the
Canadian Revolving Borrowers, suspend its obligations under this Agreement with
respect to the Libor Loans affected by such illegality or prohibition (the
"Affected Loans") for the duration of the period of such illegality or
prohibition, and the Canadian Revolving Borrowers shall, to the extent possible
and subject to the provisions of Section 3.9 of the Agreement, forthwith (or at
the end of such period as the Canadian Lender in its discretion agrees) convert
without novation the Affected Loans or such portion thereof together with
accrued interest thereon for the remainder of the related Libor Interest
Period(s) into such other forms of Canadian Revolving Credit Loans as the
Canadian Revolving Borrowers may request by notice to the Canadian Lender within
not more than two Business Days after receipt by the Canadian Revolving
Borrowers of the notice of the Canadian Lender, and, for the period between such
notice by the Canadian Lender and such notice by the Canadian Revolving
Borrowers or failing such notice by the Canadian Revolving Borrowers, into
RBUSBR Loans, and thereafter the Canadian Lender shall only be obligated to
extend such Affected Loans in such other forms of Canadian Revolving Credit
Loans or RBUSBR Loans, as the case may be.

 






--------------------------------------------------------------------------------



SCHEDULE 4


MANDATORY COST




1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 
3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 
4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to a Loan in Pounds Sterling:

 
[eq1.jpg]  per cent. per annum
 
 
(b)
in relation to a Loan in any currency other than Pounds Sterling:

 
[eq2.jpg]  per cent. per annum.


 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 


--------------------------------------------------------------------------------



 
B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 
 
(c)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 
 
(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, National Association.

 
 
(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 


--------------------------------------------------------------------------------



 
(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
 
(i)
the jurisdiction of its Facility Office; and

 
 
(j)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 


--------------------------------------------------------------------------------



11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 
The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.


--------------------------------------------------------------------------------






SCHEDULE 7.2
 
SUBSIDIARIES
 


NAME
JURISDICTION OF
ORGANIZATION
PERCENTAGE
OWNERSHIP
 
OWNER
LoJack Exchangeco Canada Inc
Canada
100%
 
LoJack Corporation
LoJack International Corporation
Delaware
100%
 
LoJack Corporation
LoJack Global LLC
Delaware
100%
 
LoJack Corporation
LoJack Operating Company, L.P
Delaware
100%
 
LoJack Corporation
6292887 Canada Inc.
Canada
100%
 
LoJack Corporation
Vehicle Recovery Systems Company*
Nova Scotia
100%
 
LoJack Corporation
LoJack de Mexico, S. de R.L. de CV
Mexico
100%
 
LoJack Corporation
LoJack do Brasil LTDA
Brazil
100%
 
LoJack Corporation
LoJack International Benelux SPRL**
Belgium
94.59%
 
LoJack Corporation
LoJack Italia Srl
Italy
100%
 
LoJack Corporation
Boomerang Tracking Inc.
Canada
100%
 
LoJack Corporation
LoJack Equipment Ireland Limited
Ireland
100%
 
LoJack Corporation
LoJack Network SRL
Italy
100%
 
LoJack Corporation
An Jie China Holdings Limited
Cyprus
100%
 
LoJack Corporation
LJPR
Puerto Rico
100%
 
LoJack Corporation
LoJack Uruguay
Uruguay
100%
 
LoJack Corporation
LoJack European Network BV
Netherlands
100%
 
LoJack Corporation



 


 
*Inactive Subsidiary
               **5.41% owned by Traquer, S.A., a French company in which LoJack
Corporation owns a 12.5% interest.
 
 

--------------------------------------------------------------------------------


SCHEDULE 9.1/9.2
 
PERMITTED INDEBTEDNESS AND LIENS


DESCRIPTION OF INDEBTEDNESS
DESCRIPTION OF
COLLATERAL/SECURITY, IF ANY
   
1.  Indebtedness of the Borrowers under the existing Credit Agreement to be
repaid on the closing.
None.
   
2. Indebtedness of the Borrowers to Citizens Bank under two Letters of
Credit  with $1,111,000 outstanding as of December 31, 2006.
None.
   
DESCRIPTION OF LIENS
     
1. Deposit Certificate in favor of Royal Bank
     
2. See attached
 



--------
*  Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum




--------------------------------------------------------------------------------



SCHEDULE 14.7


ADDRESSES FOR NOTICES
 
 

--------------------------------------------------------------------------------


EXHIBITS


EXHIBIT A
Form of Assumption and Assignment
EXHIBIT B
Form of Revolving Credit Loan Request
EXHIBIT C
Form of Canadian Revolving Credit Loan Request
EXHIBIT D
Form of Swing Line Loan Request
EXHIBIT E
Form of Compliance Certificate
EXHIBIT F
Form of Instrument of Accession
EXHIBIT G
Form of Joinder Agreement



 
 
 
 
 

 



--------------------------------------------------------------------------------